 



Exhibit 10.19
CONFIDENTIAL — NOT FOR CIRCULATION
CONTRACT BETWEEN
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
AND
WELLCARE
FOR
PROVISION OF SERVICES TO
GEORGIA HEALTHY FAMILIES
Contract No.: 0654

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1.0 SCOPE OF SERVICE
    1  
1.1 BACKGROUND
    1  
1.2 ELIGIBILITY FOR GEORGIA CARES
    2  
1.2.1 Medicaid
    2  
1.2.2 PeachCare for Kids
    3  
1.2.3 Exclusions
    3  
1.3 SERVICE REGIONS
    4  
1.4 DEFINITIONS
    4  
1.5 ACRONYMS
    17  
 
       
2.0 DCH RESPONSIBILITIES
    19  
2.1 GENERAL PROVISIONS
    19  
2.2 LEGAL COMPLIANCE
    19  
2.3 ELIGIBILITY AND ENROLLMENT
    19  
2.4 DISENROLLMENT
    22  
2.5 MEMBER SERVICES AND MARKETING
    22  
2.6 COVERED SERVICES & SPECIAL COVERAGE PROVISIONS
    23  
2.7 NETWORK
    23  
2.8 QUALITY MONITORING
    23  
2.9 COORDINATION WITH CONTRACTOR’S KEY STAFF
    24  
2.10 FORMAT STANDARDS
    24  
2.11 FINANCIAL MANAGEMENT
    24  
2.12 INFORMATION SYSTEMS
    25  
2.13 READINESS REVIEW
    25  
 
       
3.0 GENERAL CONTRACTOR RESPONSIBILITIES
    26  

 



--------------------------------------------------------------------------------



 



         
4.0 SPECIFIC CONTRACTOR RESPONSIBILITIES
    27  
4.1 ENROLLMENT
    27  
4.1.1 Enrollment Procedures
    27  
4.1.2 Selection of a Primary Care Provider (PCP)
    27  
4.1.3 Newborn Enrollment
    28  
4.1.4 Reporting Requirements
    29  
4.2 DISENROLLMENT
    29  
4.2.1 Disenrollment Initiated by the Member
    29  
4.2.2 Disenrollment Initiated by the Contractor
    30  
4.2.3 Acceptable Reasons for Disenrollment Requests by Contractor
    30  
4.2.4 Unacceptable Reasons for Disenrollment Requests by Contractor
    31  
4.3 MEMBER SERVICES
    32  
4.3.1 General Provisions
    32  
4.3.2 Requirements for Written Materials
    32  
4.3.3 Member Handbook Requirements
    33  
4.3.4 Member Rights
    36  
4.3.5 Provider Directory
    37  
4.3.6 Member Identification (ID) Card
    37  
4.3.7 Toll-free Telephone Hotline
    38  
4.3.8 Internet Presence/Web Site
    39  
4.3.9 Cultural Competency
    40  
4.3.10 Translation Services
    40  
4.3.11 Reporting Requirements
    40  
4.4 MARKETING
    40  
4.4.1 Prohibited Activities
    40  
4.4.2 Allowable Activities
    41  
4.4.3 State Approval of Materials
    42  

 



--------------------------------------------------------------------------------



 



         
4.4.4 Provider Marketing Materials
    42  
4.5 COVERED BENEFITS AND SERVICES
    42  
4.5.1 Included Services
    42  
4.5.2 Enhanced Services
       
4.5.3 Individuals with Disabilities Education Act (IDEA) Services
       
4.5.4 Medical Necessity
    46  
4.5.5 Experimental, Investigational or Cosmetic Procedures
    46  
4.5.6 Moral or Religious Objections
    46  
4.6 SPECIAL COVERAGE PROVISIONS
    47  
4.6.1 Emergency Services
    47  
4.6.2 Post-Stabilization Services
    49  
4.6.3 Urgent Care Services
    50  
4.6.4 Family Planning Services
    50  
4.6.5 Sterilizations, Hysterectomies and Abortions
    51  
4.6.6 Pharmacy
    52  
4.6.7 Immunizations
    53  
4.6.8 Transportation
    53  
4.6.9 Perinatal Services
    54  
4.6.10 Parenting Education
    55  
4.6.11 Mental Health and Substance Abuse
    55  
4.6.12 Advance Directives
    55  
4.6.13 Foster Care Forensic Exam
    56  
4.6.14 Laboratory Services
    56  
4.6.15 Member Cost-Sharing
    56  
4.7 EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM:
HEALTH CHECK
    57  
4.7.1 General Provisions
    57  
4.7.2 Outreach and Informing
    57  

 



--------------------------------------------------------------------------------



 



         
4.7.3 Screening
    58  
4.7.4 Tracking
    60  
4.7.5 Diagnostic and Treatment Services
    60  
4.7.6 Reporting Requirements
    61  
4.8 PROVIDER NETWORK
    61  
4.8.1 General Provisions
    61  
4.8.2 Primary Care Providers (PCPs)
    63  
4.8.3 Women’s Health Specialists
    65  
4.8.4 Significant Traditional Providers (STPs)
    65  
4.8.5 Pharmacies
    66  
4.8.6 Hospitals
    66  
4.8.7 Laboratories
    66  
4.8.8 Mental Health/Substance Abuse
    66  
4.8.9 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
    67  
4.8.10 Family Planning Clinics
    67  
4.8.11 Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives (CNMs)
    67  
4.8.12 Geographic Access Requirements
    67  
4.8.13 Waiting Maximums and Appointment Requirements
    68  
4.8.14 Credentialing
    69  
4.8.15 Mainstreaming
    69  
4.8.16 Coordination Requirements
    69  
4.8.17 Network Changes
    70  
4.8.18 Out-of-Network Providers
    71  
4.8.19 Reporting Requirements
    72  
4.9 PROVIDER SERVICES
    72  
4.9.1 General Provisions
    72  
4.9.2 Provider Handbooks
    72  
4.9.3 Education and Training
    74  

 



--------------------------------------------------------------------------------



 



         
4.9.4 Provider Relations
    74  
4.9.5 Toll-free Telephone Hotline
    74  
4.9.6 Internet Presence/Web Site
    75  
4.9.7 Provider Complaint System
    76  
4.9.8 Reporting Requirements
    77  
4.10 PROVIDER CONTRACTS AND PAYMENTS
    78  
4.10.1 Provider Contracts
    78  
4.10.2 Provider Termination
    81  
4.10.3 Provider Insurance
    82  
4.10.4 Provider Payment
    82  
4.10.5 Reporting Requirements
    83  
4.11 UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES
    83  
4.11.1 Utilization Management
    84  
4.11.2 Prior Authorization and Pre-Certification
    85  
4.11.3 Referral Requirements
    86  
4.11.4 Transition of Members
    87  
4.11.5 Court-Ordered Evaluations and Services
    87  
4.11.6 Second Opinions
    87  
4.11.7 Care Coordination and Case Management
    87  
4.11.8 Disease Management
    89  
4.11.9 Discharge Planning
    89  
4.11.10 Reporting Requirements
    90  
4.12 QUALITY IMPROVEMENT
    90  
4.12.1 General Provisions
    90  
4.12.2 Quality Assessment Performance Improvement (QAPI) Program
    90  
4.12.3 Performance Improvement Projects
    91  
4.12.4 Practice Guidelines
    93  

 



--------------------------------------------------------------------------------



 



         
4.12.5 Focused Studies
    94  
4.12.6 Patient Safety Plan
    94  
4.12.7 Performance Incentives
    94  
4.12.8 External Quality Review
    95  
4.12.9 Reporting Requirements
    95  
4.13 FRAUD AND ABUSE
    95  
4.13.1 Program Integrity
    95  
4.13.2 Compliance Plan
    96  
4.13.3 Coordination with DCH and Other Agencies
    97  
4.13.4 Reporting Requirements
    98  
4.14 INTERNAL GRIEVANCE SYSTEM
    98  
4.14.1 General Requirements
    98  
4.14.2 Grievance Process
    99  
4.14.3 Proposed Action
    100  
4.14.4 Appeal Process
    102  
4.14.5 Notice of Adverse Action
    103  
4.14.6 Administrative Law Hearing
    104  
4.14.7 Continuation of Benefits while the Contractor Appeal and Administrative
Law Hearing are pending
    105  
4.14.8 Reporting Requirements
    106  
4.15 ADMINISTRATION AND MANAGEMENT
    106  
4.15.1 General Provisions
    106  
4.15.2 Place of Business and Hours of Operation
    106  
4.15.3 Training
    107  
4.15.4 Data Certification
    107  
4.15.5 Implementation Plan
    108  
4.16 CLAIMS MANAGEMENT
    108  
4.16.1 General Provisions
    108  

 



--------------------------------------------------------------------------------



 



         
4.16.2 Other Considerations
    110  
4.16.3 Reporting Requirements
    110  
4.17 INFORMATION MANAGEMENT AND SYSTEMS
    110  
4.17.1 General Provisions
    110  
4.17.2 Global System Architecture and Design Requirements
    111  
4.17.3 Data and Document Management Requirements by Major Information Type
    114  
4.17.4 System and Data Integration Requirements
    114  
4.17.5 System Access Management and Information Accessibility Requirements
    114  
4.17.6 Systems Availability and Performance Requirements
    115  
4.17.7 System User and Technical Support Requirements
    118  
4.17.8 System Change Management Requirements
    120  
4.17.9 System Security and Information Confidentiality and Privacy Requirements
    120  
4.17.10 Information Management Process and Information Systems Documentation
Requirements
    121  
4.17.11 Reporting Requirements
    122  
4.18 REPORTING REQUIREMENTS
    122  
4.18.1 General Procedures
    122  
4.18.2 Weekly Reporting
    123  
4.18.3 Monthly Reporting
    124  
4.18.4 Quarterly Reporting
    126  
4.18.5 Annual Reports
    130  
4.18.6 Ad Hoc Reports
    132  
 
       
5.0 DELIVERABLES
    134  
5.1 CONFIDENTIALITY
    134  
5.2 NOTICE OF DISAPPROVAL
    134  
5.3 RESUBMISSION WITH CORRECTIONS
    134  
5.4 NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION
    135  
5.5 DCH FAILS TO RESPOND
    135  

 



--------------------------------------------------------------------------------



 



         
5.6 REPRESENTATIONS
    135  
5.7 CONTRACT DELIVERABLES
    135  
5.8 CONTRACT REPORTS
    137  
 
       
6.0 TERM OF CONTRACT
    138  
 
       
7.0 PAYMENT FOR SERVICES
    139  
 
       
8.0 FINANCIAL MANAGEMENT
    141  
8.1 GENERAL PROVISIONS
    141  
8.2 SOLVENCY AND RESERVES STANDARDS
    141  
8.3 REINSURANCE
    142  
8.4 THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS
    142  
8.4.2 Cost Avoidance
    142  
8.4.3 Compliance
    143  
8.5 PHYSICIAN INCENTIVE PLAN
    143  
8.6 REPORTING REQUIREMENTS
    144  
 
       
9.0 PAYMENT OF TAXES
    147  
 
       
10.0 RELATIONSHIP OF PARTIES
    147  
 
       
11.0 INSPECTION OF WORK
    148  
 
       
12.0 STATE PROPERTY
    148  
 
       
13.0 OWNERSHIP AND USE OF DATA/ UPGRADES
    148  
13.1 OWNERSHIP AND USE OF DATA
    148  
13.2 SOFTWARE AND OTHER UPGRADES
    149  
 
       
14.0 CONTRACTOR STAFFING
    149  
14.1 STAFFING ASSIGNMENTS AND CREDENTIALS
    149  
14.2 STAFFING CHANGES
    151  

 



--------------------------------------------------------------------------------



 



         
14.3 CONTRACTOR’S FAILURE TO COMPLY
    152  
 
       
15.0 CRIMINAL BACKGROUND CHECKS
    152  
 
       
16.0 SUBCONTRACTS
    152  
16.1 USE OF SUBCONTRACTORS
    152  
16.2 COST OR PRICING BY SUBCONTRACTORS
    153  
 
       
17.0 LICENSE, CERTIFICATE, PERMIT REQUIREMENT
    153  
 
       
18.0 RISK OR LOSS AND REPRESENTATIONS
    154  
 
       
19.0 PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES
    154  
 
       
20.0 RECORDS REQUIREMENTS
    154  
20.1 GENERAL PROVISIONS
    154  
20.2 RECORDS RETENTION REQUIREMENTS
    155  
20.3 ACCESS TO RECORDS
    155  
20.4 MEDICAL RECORD REQUESTS
    155  
 
       
21.0 CONFIDENTIALITY REQUIREMENTS
    156  
21.1 GENERAL CONFIDENTIALITY REQUIREMENTS
    156  
21.2 HIPAA COMPLIANCE
    156  
 
       
22.0 TERMINATION OF CONTRACT
    156  
22.1 GENERAL PROCEDURES
    156  
22.2 TERMINATION BY DEFAULT
    157  
22.3 TERMINATION FOR CONVENIENCE
    157  
22.4 TERMINATION FOR INSOLVENCY OR BANKRUPTCY
    157  
22.5 TERMINATION FOR INSUFFICIENT FUNDING
    158  
22.6 TERMINATION PROCEDURES
    158  
22.7 TERMINATION CLAIMS
    160  

 



--------------------------------------------------------------------------------



 



         
23.0 LIQUIDATED DAMAGES
    161  
23.1 GENERAL PROVISIONS
    161  
23.2 CATEGORY 1
    161  
23.3 CATEGORY 2
    161  
23.4 CATEGORY 3
    162  
23.5 CATEGORY 4
    163  
23.6 OTHER SANCTIONS
    165  
23.7 NOTICE OF SANCTIONS
    166  
 
       
24.0 INDEMNIFICATION
    166  
 
       
25.0 INSURANCE
    167  
25.1 INSURANCE OF CONTRACTOR
    167  
 
       
26.0 PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT
    168  
 
       
27.0 COMPLIANCE WITH ALL LAWS
    169  
27.1 NON-DISCRIMINATION
    169  
27.2 DELIVERY OF SERVICE AND OTHER FEDERAL LAWS
    169  
27.3 COST OF COMPLIANCE WITH APPLICABLE LAWS
    170  
27.4 GENERAL COMPLIANCE
    170  
 
       
28.0 CONFLICT RESOLUTION
    170  
 
       
29.0 CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
    171  
 
       
30.0 NOTICE
    171  
 
       
31.0 MISCELLANEOUS
    172  
31.1 CHOICE OF LAW OR VENUE
    172  
31.2 ATTORNEY’S FEES
    173  
31.3 SURVIVABILITY
    173  
31.4 DRUG-FREE WORKPLACE
    173  

 



--------------------------------------------------------------------------------



 



         
31.5 CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER
MATTERS
    174  
31.6 WAIVER
    174  
31.7 FORCE MAJEURE
    174  
31.8 BINDING
    174  
31.9 TIME IS OF THE ESSENCE
    174  
31.10 AUTHORITY
    174  
31.11 ETHICS IN PUBLIC CONTRACTING
    174  
31.12 CONTRACT LANGUAGE INTERPRETATION
    174  
31.13 ASSESSMENT OF FEES
    174  
31.14 COOPERATION WITH OTHER CONTRACTORS
    175  
31.15 SECTION TITLES NOT CONTROLLING
    175  
31.16 LIMITATION OF LIABILITY/EXCEPTIONS
    175  
31.17 COOPERATION WITH AUDITS
    175  
31.18 HOMELAND SECURITY CONSIDERATIONS
    176  
31.19 PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
    176  
31.20 OWNERSHIP AND FINANCIAL DISCLOSURE
    176  
 
       
32.0 AMENDMENT IN WRITING
    177  
 
       
33.0 CONTRACT ASSIGNMENT
    177  
 
       
34.0 SEVERABILITY
    177  
 
       
35.0 COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT
ORGANIZATIONS (O.C.G.A. § 50-20-1 ET SEQ.)
    177  
 
       
36.0 ENTIRE AGREEMENT
    178  
 
       
ATTACHMENT A
    181  
 
       
DRUG FREE WORKPLACE CERTIFICATE
    181  
 
       
ATTACHMENT B
    183  

 



--------------------------------------------------------------------------------



 



         
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER
RESPONSIBILITY MATTERS
    183  
 
       
ATTACHMENT C
    185  
NONPROFIT ORGANIZATION DISCLOSURE FORM
    185  
 
       
ATTACHMENT D
    186  
CONFIDENTIALITY STATEMENT
    186  
 
       
ATTACHMENT E
    187  
BUSINESS ASSOCIATE AGREEMENT
    187  
 
       
ATTACHMENT F
    192  
VENDOR LOBBYLIST DISCLOSURE AND REGISTRATION CERTIFICATION FORM
    192  
 
       
ATTACHMENT G
    194  
PAYMENT BOND AND
    194  
IRREVOCABLE LETTER OF CREDIT
    194  
 
       
ATTACHMENT H
    196  
RESERVED
    196  
 
       
ATTACHMENT I
    198  
NOTICE OF YOUR RIGHT TO A HEARING
    198  
 
       
ATTACHMENT J
    199  
MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS
    199  
 
       
ATTACHMENT K
    200  
APPLICABLE CO-PAYMENTS
    200  
 
       
ATTACHMENT L
    201  
INFORMATION MANAGEMENT AND SYSTEMS
    201  

 



--------------------------------------------------------------------------------



 



     THIS CONTRACT, with an effective date of July 18, 2005 (hereinafter
referred to as the “Effective Date”), is made and entered into by and between
the Georgia Department of Community Health (hereinafter referred to as “DCH” or
the “Department”) and WellCare (hereinafter referred to as the “Contractor”).
     WHEREAS, DCH is responsible for Health Care policy, purchasing, planning
and regulation pursuant to the Official Code of Georgia Annotated (O.C.G.A.) §
31-5A-4 et. seq.;
     WHEREAS, DCH is the single State agency designated to administer medical
assistance in Georgia under Title XIX of the Social Security Act of 1935, as
amended, and O.C.G.A. §§ 49-4-140 et seq.(the “Medicaid Program”), and is
charged with ensuring the appropriate delivery of Health Care services to
Medicaid recipients and PeachCare for Kids Members;
     WHEREAS, DCH has caused Request for Proposals Number 41900-001-0000000027
(hereinafter the “RFP”) to be issued through Department of Administrative
Service(s) (DOAS), which is expressly incorporated as if completely restated
herein;
     WHEREAS, DCH has received from Contractor a proposal in response to the
RFP, “Contractor’s Proposal,” which is expressly incorporated as if completely
restated herein; and,
     WHEREAS, DCH accepts Contractor’s Proposal to provide various services for
the Department.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Department and the
Contractor (each individually a “Party” and collectively the “Parties”) hereby
agree as follows:

1.0   SCOPE OF SERVICE   1.0.1   The State of Georgia is implementing reforms to
the Medicaid and PeachCare for Kids programs. These reforms will focus on
system-wide improvements in performance and quality, will consolidate fragmented
systems of care, and will control the currently unsustainable trend rate in
Medicaid and PeachCare for Kids expenditures. The reforms will be implemented
through a management of care approach to achieve the greatest value for the most
efficient use of resources.   1.0.2   The Contractor shall assist the State of
Georgia in this endeavor through the following tasks, obligations, and
responsibilities.   1.1   BACKGROUND   1.1.1   Effective January 1, 2006 the
Georgia Department of Community Health (DCH) will begin implementing Georgia
Cares Program (GHF). Scheduled for implementation over the course of the year,
GHF will become a statewide, full-risk care management

Page 1 of 213



--------------------------------------------------------------------------------



 



    system for certain Medicaid adults and children and PeachCare for Kids
children (pending legislative approval).   1.1.2   The GHF program is designed
to:

  1.1.2.1   Improve the Health Care status of the Member population;     1.1.2.2
  Establish a “Provider Home” for Members through its use of assigned Primary
Care Providers (PCPs);     1.1.2.3   Establish a climate of contractual
accountability among the state, the care management organizations and the health
care providers;     1.1.2.4   Slow the rate of expenditure growth in the
Medicaid program; and     1.1.2.5   Expand and strengthen a sense of Member
responsibility that leads to more appropriate utilization of the health care
system.

1.2   ELIGIBILITY FOR GEORGIA CARES   1.2.1   Medicaid

  1.1.2.1   The following Medicaid eligibility categories will be required to
enroll in GHF.

  1.2.1.1.1   Low Income Families – Adults and children who meet the standards
of the old AFDC (Aid to Families with Dependent Children) program.     1.2.1.1.2
  Transitional Medicaid – Former Low-Income Medicaid (LIM) families who are no
longer eligible for LIM because their earned income exceeds the income limit.  
  1.2.1.1.3   Pregnant Women (Presumptive) – Pregnant women with family income
at or below two hundred percent (200%) of the federal poverty level who receive
temporary Medicaid under the Medicaid Presumptive Eligibility Program.    
1.2.1.1.4   Pregnant Women (Right from the Start Medicaid — RSM) – Pregnant
women with family income at or below two hundred percent (200%) of the federal
poverty level who receive Medicaid through the RSM program.     1.2.1.1.5  
Children (Right from the Start Medicaid — RSM) – Children less than nineteen
(19) years of age whose family income is at or below the appropriate percentage
of the federal poverty level for their age and family.

Page 2 of 213



--------------------------------------------------------------------------------



 



  1.2.1.1.6   Children (newborn) – A child born to a woman who is eligible for
Medicaid on the day the child is born.     1.2.1.1.7   Women Eligible Due to
Breast and Cervical Cancer – Women less than sixty-five (65) years of age who
have been screened through Title XV Center for Disease Control (CDC) screening
and have been diagnosed with breast or cervical cancer.     1.2.1.1.8   Refugees
– Those individuals who have the required INS documentation showing they meet a
status in one of these groups: refugees, asylees, Cuban parolees/Haitian
entrants, Amerasians or human trafficking victims.

1.2.2   PeachCare for Kids

  1.2.2.1   PeachCare for Kids – The State Children’s Health Insurance Program
in Georgia. Children less than nineteen (19) years of age who have family income
that is less than two hundred thirty-five percent (235%) of the federal poverty
level, who are not eligible for Medicaid or any other health insurance program,
and who cannot be covered by the State Health Benefit Plan.

1.2.3   Exclusions

  1.2.3.1   The following recipients will be excluded from Enrollment in GHF,
even if the recipient is otherwise eligible for GHF per section 1.2.1 and
section 1.2.2.

  1.2.3.1.1   Recipients eligible for Medicare;     1.2.3.1.2   Recipients that
are Members of a Federally Recognized Indian Tribe;     1.2.3.1.3   Recipients
that are eligible for Supplemental Security Income;     1.2.3.1.4   Children
less than nineteen (19) years of age who are in foster care or other out-of-home
placement;     1.2.3.1.5   Children less than nineteen (19) years of age who are
receiving foster care or other adoption assistance under Title IV-E of the
Social Security Act;     1.2.3.1.6   Children enrolled in the Children’s Medical
Services program administered by the Georgia Division of Public Health;    
1.2.3.1.7   Children enrolled in the Georgia Pediatric Program (GAPP);

Page 3 of 213



--------------------------------------------------------------------------------



 



  1.2.3.1.8   Children with severe emotional disturbance whose care is
coordinated under the Multi-Agency Team for Children (MATCH) program; and    
1.2.3.1.9   Recipients enrolled under group health plans for whom DCH provides
payment for premiums, deductibles, coinsurance and other cost sharing, pursuant
to Section 1906 of the Social Security Act.

1.3   SERVICE REGIONS   1.3.1   For the purposes of coordination and planning,
DCH has divided the State, by county, into six (6) Service Regions. See
Attachment J for a listing of the counties in each Service Region.   1.3.2  
Members will choose or be assigned to a Care Management Organization (CMO) plan
that is operating in the Service Region in which they reside.   1.4  
DEFINITIONS

Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise.
Abandoned Call: A call in which the caller elects an option and is either not
permitted access to that option or disconnects from the system.
Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and result in unnecessary cost to the Medicaid program, or in
reimbursement for services that are not medically necessary or that fail to meet
professionally recognized standards for Health Care. It also includes Member
practices that result in unnecessary cost to the Medicaid program.
Administrative Law Hearing: The appeal process administered by the State in
accordance with O.C.G.A. Title 50, Chapter 13 and as required by federal law, 42
CFR 200 et al, available to Members and Providers after they exhaust the
Contractor’s Grievance System and Complaint Process.
Administrative Service(s): The Contractual obligations of the Contractor that
include but may not be limited to Utilization Management, Credentialing
Providers, network management, Quality improvement, marketing, Enrollment,
Member services, Claims payment, management information Systems, financial
management, and reporting.
Action: The denial or limited authorization of a requested service, including
the type or level of service; the reduction, suspension, or termination of a
previously authorized service; the denial, in whole or part of payment for a
service; the failure to provide services in a timely manner; or the failure of
the CMO to act within the time frames provided in 42 CFR 438.408(b).

Page 4 of 213



--------------------------------------------------------------------------------



 



Advance Directives: A written instruction, such as a living will or durable
power of attorney for Health Care, recognized under State law (whether statutory
or as recognized by the courts of the State), relating to the provision of
Health Care when the individual is incapacitated.
After-Hours: Provider office/visitation hours that extend beyond the normal
business hours of Monday-Friday 9-5:30 and also extend to Saturday hours.
Agent: An entity that contracts with the State of Georgia to perform
administrative functions, including but not limited to: fiscal agent activities;
outreach, eligibility, and Enrollment activities; Systems and technical support;
etc.
Appeal: A Member request for a review by the Contractor of a Proposed Action
through the Contractor’s Internal Grievance System.
At Risk: Any service for which the Provider agrees to accept responsibility to
provide, or arrange for, in exchange for the Capitation payment.
Authoritative Host: A system that contains the master or “authoritative” data
for a particular data type, e.g. Member, Provider, CMO, etc. The Authoritative
Host may feed data from its master data files to other systems in real time or
in batch mode. Data in an Authoritative Host is expected to be up-to-date and
reliable.
Authorized Representative: A person authorized by the Member in writing to make
health-related decisions on behalf of a Member, including, but not limited to,
Enrollment and Disenrollment decisions, filing Appeals and Grievances with the
Contractor, and choice of a PCP.
Automatic Assignment (or Auto-Assignment): The Enrollment of an eligible person,
for whom Enrollment is mandatory, in a CMO plan chosen by DCH or its Agent. Also
the assignment of a new Member to a PCP chosen by the CMO Plan, pursuant to the
provisions of this Contract.
Benefits: The Health Care services set forth in this Contract, for which the
Contractor has agreed to provide, arrange, and be held fiscally responsible.
Blocked Call: A call that can not be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up behind a defined
threshold.
Business Days: Traditional workdays, including Monday, Tuesday, Wednesday,
Thursday, and Friday. State Holidays are excluded.
Calendar Days: All seven days of the week.
Capitation: A Contractual agreement through which a Contractor agrees to provide
specified Health Care services to Members for a fixed amount per month.

Page 5 of 213



--------------------------------------------------------------------------------



 



Capitation Payment: A payment, fixed in advance, that DCH makes to a Contractor
for each Member covered under a Contract for the provision of medical services.
This payment is made regardless of whether the Member receives Covered Services
or Benefits during the period covered by the payment.
Capitation Rate: The fixed monthly amount that the Contractor is prepaid by DCH
for each Member to ensure that Covered Services and Benefits under this Contract
are provided.
Capitated Service: Any Covered Service for which the Contractor receives an
actuarially sound Capitation Payment.
Care Coordination: A set of Member-centered, goal-oriented, culturally relevant,
and logical steps to assure that a Member receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner. Care
Coordination is also referred to as care management.
Care Management Organization (CMO): An entity, that is organized for the purpose
of providing Health Care and has a Health Maintenance Organization Certificate
of Authority granted by the State of Georgia, which contracts with Providers and
furnishes Health Care services on a prepaid, capitated basis to Members in a
designated Service Region.
Centers for Medicare & Medicaid Services (CMS): The Agency within the U.S.
Department of Health and Human Services with responsibility for the Medicare,
Medicaid and the State Children’s Health Insurance Program.
Certified Nurse Midwife (CNM): A registered professional nurse who is legally
authorized under State law to practice as a nurse-midwife, and has completed a
program of study and clinical experience for nurse-midwives or equivalent.
Chronic Condition: Any ongoing physical, behavioral, or cognitive disorder,
including chronic illnesses, impairments and disabilities. There is an expected
duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
device, etc) and service use or need beyond that which is normally considered
routine.
Claim: A bill for services, a line item of services, or all services for one
recipient within a bill.
Claims Administrator: The entity engaged by DCH to provide Administrative
Service(s) to the CMO Plans in connection with processing and adjudicating
risk-based payment, and recording health benefit encounter Claims for Members.
Clean Claim: A claim received by the CMO for adjudication, in a nationally
accepted format in compliance with standard coding guidelines and which requires
no further information, adjustment, or alteration by the Provider of the
services in order to be processed and paid by the CMO. The following exceptions
apply to this definition: i. A Claim for payment of expenses incurred during a
period of time for which premiums are delinquent; ii. A Claim for which Fraud is
suspected; and iii. A Claim for which a Third Party Resource should be
responsible.

Page 6 of 213



--------------------------------------------------------------------------------



 



Cold-Call Marketing: Any unsolicited personal contact by the CMO Plan, with a
potential Member, for the purposes of marketing.
Condition: A disease, illness, injury, disorder, of biological, cognitive, or
psychological basis for which evaluation, monitoring and/or treatment are
indicated.
Contract Execution: The date upon which both parties have signed the Contract.
Consecutive Enrollment Period: The consecutive twelve (12) month period
beginning on the first day of Enrollment or the date the notice is sent,
whichever is later. For Members that use their option to change CMO plans
without cause during the first ninety (90) Calendar Days of Enrollment, the
twelve-month consecutive Enrollment period will commence when the Member enrolls
in the new CMO plan. This is not to be construed as a guarantee of eligibility
during the consecutive Enrollment period.
Contested Claim: A Claim that is denied because the Claim is an ineligible
Claim, the Claim submission is incomplete, the coding or other required
information to be submitted is incorrect, the amount Claimed is in dispute, or
the Claim requires special treatment.
Contract: The written agreement between the State and the Contractor; comprised
of the Contract, any addenda, appendices, attachments, or amendments thereto.
Contract Award: The date upon which DCH issues the Apparent Successful
Contractor Letters.
Contractor: The Care Management Organization with a valid Certificate of
Authority in Georgia that contracts hereunder with the State for the provision
of comprehensive Health Care services to Members on a prepaid, capitated basis.
Contractor’s Representative: The individual legally empowered to bind the
Contractor, using his/her signature block, including his/her title. This
individual will be considered the Contractor’s Representative during the life of
any Contract entered into with the State unless amended in writing.
Co-payment: The part of the cost-sharing requirement for Members in which a
fixed monetary amount is paid for certain services/items received from the
Contractor’s Providers.
Corrective Action Plan: The detailed written plan required by DCH to correct or
resolve a deficiency or event causing the assessment of a liquidated damage or
sanction against the CMO.
Cost Avoidance: A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance has been exhausted.
Covered Services: Those Medically Necessary Health Care services provided to
Members, the payment or indemnification of which is covered under this Contract.
Credentialing: The Contractor’s determination as to the qualifications and
ascribed privileges of a specific Provider to render specific Health Care
services.

Page 7 of 213



--------------------------------------------------------------------------------



 



Critical Access Hospital (CAH): The facility located in the Primary Service Area
that has been designated or is eligible for designation as a Critical Access
Hospital by the State under the criteria for such hospitals as specifically set
forth in 42 U.S.C.§ 1395i-4.
Cultural Competency: A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among and between groups and the
sensitivity to know how these differences influence relationships with Members.
This requires a willingness and ability to draw on community-based values,
traditions and customs, to devise strategies to better meet culturally diverse
Member needs, and to work with knowledgeable persons of and from the community
in developing focused interactions, communications, and other supports.
Deliverable: A document, manual or report submitted to DCH by the Contractor to
fulfill requirements of this Contract.
Department of Community Health (DCH): The Agency in the State of Georgia
responsible for oversight and administration of the Medicaid program, the
PeachCare for Kids program, and the State Health Benefits Plan (SHBP).
Department of Insurance (DOI): The Agency in the State of Georgia responsible
for licensing, overseeing, regulating, and certifying insuring entities.
Diagnostic Services: Any medical procedures or supplies recommended by a
physician or other licensed medical practitioner, within the scope of his or her
practice under State law, to enable him or her to identify the existence, nature
or extent of illness, injury, or other health deviation in a Member.
Disenrollment: The removal of a Member from participation in the Contractor’s
plan, but not necessarily from the Medicaid or PeachCare for Kids program.
Documented Attempt: A bona fide, or good faith, attempt to contract with a
Provider. Such attempts may include written correspondence that outlines
contracted negotiations between the parties, including rate and contract terms
disclosure, as well as documented verbal conversations, to include date and time
and parties involved.
Durable Medical Equipment (DME): Equipment, including assistive technology,
which: a) can withstand repeated use; b) is used to service a health or
functional purpose; c) is ordered by a qualified practitioner to address an
illness, injury or disability; and d) is appropriate for use in the home, work
place, or school.
Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Program: A Title
XIX mandated program that covers screening and Diagnostic Services to determine
physical and mental deficiencies in Members less than 21 years of age, and
Health Care, treatment, and other measures to correct or ameliorate any
deficiencies and Chronic Conditions discovered.

Page 8 of 213



--------------------------------------------------------------------------------



 



Emergency Medical Condition: A medical Condition manifesting itself by acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, serious
impairments of bodily functions, or serious dysfunction of any bodily organ or
part. An Emergency Medical Condition shall not be defined on the basis of lists
of diagnoses or symptoms.
Emergency Services: Covered inpatient and outpatient services furnished by a
qualified Provider that are needed to evaluate or stabilize an Emergency Medical
Condition that is found to exist using the prudent layperson standard.
Encounter: For the purposes of this Contract, a Health Care encounter is defined
as a distinct set of services provided to a Medicaid or PeachCare for Kids
Member enrolled with a Contractor on the dates that the services were delivered.
Encounter Data: Health Care Encounter Data include: (i) All data captured during
the course of a single Health Care encounter that specify the diagnoses, co
morbidities, procedures (therapeutic, rehabilitative, maintenance, or
palliative), pharmaceuticals, medical devices and equipment associated with the
Member receiving services during the Encounter; (ii) The identification of the
Member receiving and the Provider(s) delivering the Health Care services during
the single Encounter; and, (iii) A unique, i.e. unduplicated, identifier for the
single Encounter.
Enrollee: See Member.
Enrollment: The process by which an individual eligible for Medicaid or
PeachCare for Kids applies (whether voluntary or mandatory) to utilize the
Contractor’s plan in lieu of fee for service and such application is approved by
DCH or its Agent.
Enrollment Broker: The entity engaged by DCH to assist in outreach, education
and Enrollment activities associated with the GHF program.
Enrollment Period: The twelve (12) month period commencing on the effective date
of Enrollment.
External Quality Review (EQR): The analysis and evaluation by an external
quality review organization of aggregated information on quality, timeliness,
and access to the Health Care services that a CMO or its Subcontractors furnish
to Members and to DCH.
External Quality Review Organization (EQRO): An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs external quality review, and other related activities.
Federal Financial Participation (FFP): The funding contribution that the federal
government makes to the Georgia Medicaid and PeachCare for Kids programs.

Page 9 of 213



--------------------------------------------------------------------------------



 



Federally Qualified Health Center (FQHC): An entity that provides outpatient
health programs pursuant to Section 1905(l)(2)(B) of the Social Security Act.
Fee-for-Service (FFS): A method of reimbursement based on payment for specific
services rendered to a Member.
Financial Relationship: A direct or indirect ownership or investment interest
(including and option or nonvested interest) in any entity. This direct or
indirect interest may be in the form of equity, debt, or other means and
includes any indirect ownership or investment interest no matter how many levels
removed from a direct interest, or a compensation arrangement with an entity.
Fraud: An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person. It includes any act that
constitutes Fraud under applicable federal or State law.
Grievance: An expression of dissatisfaction about any matter other than a
Proposed Adverse Action.
Grievance System: The overall system that includes Grievances and Appeals at the
Contractor level and access to the State Fair Hearing process (the State’s
Administrative Law Review).
Health Care: Health Care means care, services, or supplies related to the health
of an individual. Health Care includes, but is not limited to, the following:
(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or
palliative care, and counseling, service, assessment, or procedure with respect
to the physical or mental Condition, or functional status, of an individual or
that affects the structure or function of the body; and (ii) Sale or dispensing
of a drug, device, equipment, or other item in accordance with a prescription.
Health Care Professional: A physician or other Health Care Professional,
including but not limited to podiatrists, optometrists, chiropractors,
psychologists, dentists, physician’s assistants, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy technicians
licensed in the State of Georgia.
Health Check: The State of Georgia’s Early and Periodic Screening, Diagnostic,
and Treatment program pursuant to Title XIX of the Social Security Act.
Health Insurance Portability and Accountability Act (HIPAA): A law enacted in
1996 by the Congress of the United States. When referenced in this Contract it
includes all related rules, regulations and procedures.
Health Maintenance Organization: As used in Section 8.6 a Health Maintenance
Organization is an entity that is organized for the purpose of providing Health
Care and has a Health Maintenance Organization Certificate of Authority granted
by the State of Georgia, which contracts with

Page 10 of 213



--------------------------------------------------------------------------------



 



Providers and furnishes Health Care services on a prepaid, capitated basis to
Members in a designated Service Region.
Historical Provider Relationship: A Provider who has been the main source of
Medicaid or PeachCare for Kids services for the Member during the previous year.
Immediately: Within twenty-four (24) hours.
In-Network Provider: A Provider that has entered into a Provider Contract with
the Contractor to provide services.
Incentive Arrangement: Any mechanism under which a Contractor may receive
additional funds over and above the Capitation rates, for exceeding targets
specified in the Contract.
Incurred-But-Not-Reported (IBNR): Estimate of unpaid Claims liability, includes
received but unpaid Claims.
Information: i. Structured Data: Data that adhere to specific properties and
Validation criteria that are stored as fields in database records. Structured
queries can be created and run against structured data, where specific data can
be used as criteria for querying a larger data set; ii. Document: Information
that does not meet the definition of structured data includes text, files,
spreadsheets, electronic messages and images of forms and pictures.
Information System/Systems: A combination of computing hardware and software
that is used in: (a) the capture, storage, manipulation, movement, control,
display, interchange and/or transmission of information, i.e. structured data
(which may include digitized audio and video) and documents; and/or (b) the
processing of such information for the purposes of enabling and/or facilitating
a business process or related transaction.
Insolvent: Unable to meet or discharge financial liabilities.
Limited-English-Proficient Population: Individuals with a primary language other
than English who must communicate in that language if the individual is to have
an equal opportunity to participate effectively in, and benefit from, any aid,
service or benefit provided by the health Provider.
Mandatory Enrollment: The process whereby an individual eligible for Medicaid or
PeachCare for Kids is required to enroll in a Contractor’s plan, unless
otherwise exempted or excluded, to receive covered Medicaid or PeachCare for
Kids            services.
Marketing: Any communication from a CMO plan to any Medicaid or PeachCare for
Kids eligible individual that can reasonably be interpreted as intended to
influence the individual to enroll in that particular CMO plan, or not enroll in
or disenroll from another CMO plan.

Page 11 of 213



--------------------------------------------------------------------------------



 



Marketing Materials: Materials that are produced in any medium, by or on behalf
of a CMO, and can reasonably be interpreted as intended to market to any
Medicaid or PeachCare for Kids eligible individual.
Medicaid: The joint federal/state program of medical assistance established by
Title XIX of the Social Security Act, which in Georgia is administered by DCH.
Medicaid Eligible: An individual eligible to receive services under the Medicaid
Program but not necessarily enrolled in the Medicaid Program.
Medicaid Management Information System (MMIS): Computerized system used for the
processing, collecting, analysis and reporting of Information needed to support
Medicaid and SCHIP functions. The MMIS consists of all required subsystems as
specified in the State Medicaid Manual.
Medical Director: The licensed physician designated by the Contractor to
exercise general supervision over the provision of health service Benefits by
the Contractor.
Medical Records: The complete, comprehensive records of a Member including, but
not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Member’s participating Primary Care physician or
Provider, that document all medical services received by the Member, including
inpatient, ambulatory, ancillary, and emergency care, prepared in accordance
with all applicable DCH rules and regulations, and signed by the medical
professional rendering the services.
Medical Screening: An examination: i. provided on hospital property, and
provided for that patient for whom it is requested or required, ii. performed
within the capabilities of the hospital’s emergency room (ER) (including
ancillary services routinely available to its ER) iii. the purpose of which is
to determine if the patient has an Emergency Medical Condition, and iv.
performed by a physician (M.D. or D.O.) and/or by a nurse practitioner, or
physician assistant as permitted by State statutes and regulations and hospital
bylaws.
Medically Necessary Services: Those services that meet the definition found in
Section 4.5.
Member: A Medicaid or PeachCare for Kids recipient who is currently enrolled in
a CMO plan.
National Committee for Quality Assurance (NCQA): An organization that sets
standards, and evaluates and accredits health plans and other managed care
organizations.
Non-Emergency Transportation (NET): A ride, or reimbursement for a ride,
provided so that a Member with no other transportation resources can receive
services from a medical provider. NET does not include transportation provided
on an emergency basis, such as trips to the emergency room in life threatening
situations.
Non-Institutional Claims: Claims submitted by a medical Provider other than a
hospital, nursing facility, or intermediate care facility/mentally retarded
(ICF/MR).

Page 12 of 213



--------------------------------------------------------------------------------



 



Nurse Practitioner Certified (NP-C): A registered professional nurse who is
licensed by the State of Georgia and meets the advanced educational and clinical
practice requirements beyond the two or four years of basic nursing education
required of all registered nurses.
Out-of-Network Provider: A Provider of services that does not have a Provider
contract with the Contractor.
PeachCare for Kids: The State of Georgia’s State Children’s Health Insurance
Program established pursuant to Title XXI of the Social Security Act.
Pharmacy Benefit Manager (PBM): An entity responsible for the provision and
administration of pharmacy services.
Physician Incentive Plan: Any compensation arrangement between a Contractor and
a physician or physician group that may directly have the effect of reducing or
limiting services furnished to Members.
Post-Stabilization Services: Covered Services, related to an Emergency Medical
Condition, that are provided after a Member is stabilized, in order to maintain
the stabilized Condition, or to improve or resolve the Member’s Condition.
Potential Enrollee: See Potential Member.
Potential Member: A Medicaid or SCHIP recipient who is subject to mandatory
Enrollment in a care management program but is not yet the Member of a specific
CMO plan.
Pre-Certification: Review conducted prior to a Member’s admission, stay or other
service or course of treatment in a hospital or other facility.
Prevalent Non-English Language: A language other than English, spoken by a
significant number or percentage of potential Members and Members in the State.
Preventive Services: Services provided by a physician or other licensed health
practitioner within the scope of his or her practice under State law to: prevent
disease, disability, and other health Conditions or their progression; treat
potential secondary Conditions before they happen or at an early remediable
stage; prolong life; and promote physical and mental health and efficiency.
Primary Care: All Health Care services and laboratory services, including
periodic examinations, preventive Health Care and counseling, immunizations,
diagnosis and treatment of illness or injury, coordination of overall medical
care, record maintenance, and initiation of Referrals to specialty Providers
described in this Contract, and for maintaining continuity of patient care.
These services are customarily furnished by or through a general practitioner,
family physician, internal medicine physician, obstetrician/gynecologist, or
pediatrician, and may be furnished by a nurse practitioner to the extent the
furnishing of those services is legally authorized in the State in which the
practitioner furnishes them.

Page 13 of 213



--------------------------------------------------------------------------------



 



Primary Care Provider (PCP): A licensed medical doctor (MD) or doctor of
osteopathy (DO) or certain other licensed medical practitioner who, within the
scope of practice and in accordance with State certification/licensure
requirements, standards, and practices, is responsible for providing all
required Primary Care services to Members. A PCP shall include general/family
practitioners, pediatricians, internists, physician’s assistants, CNMs or NP-Cs,
provided that the practitioner is able and willing to carry out all PCP
responsibilities in accordance with these Contract provisions and licensure
requirements.
Prior Authorization: (also known as “pre-authorization” or “prior approval”).
Authorization granted in advance of the rendering of a service after appropriate
medical review.
Proposed Action: The proposal of an action for the denial or limited
authorization of a requested service, including the type or level of service;
the reduction, suspension, or termination of a previously authorized service;
the denial, in whole or part of payment for a service; the failure to provide
services in a timely manner; or the failure of the CMO to act within the time
frames provided in 42 CFR 438.408(b).
Provider: Any physician, hospital, facility, or other Health Care Professional
who is licensed or otherwise authorized to provide Health Care services in the
State or jurisdiction in which they are furnished.
Provider Complaint: A written expression by a Provider which indicates
dissatisfaction or dispute with the Contractor’s policies, procedures, or any
aspect of a Contractor’s administrative functions, including a Proposed Action.
Provider Contract: Any written contract between the Contractor and a Provider
that requires the Provider to perform specific parts of the Contractor’s
obligations for the provision of Health Care services under this Contract.
Quality: The degree to which a CMO increases the likelihood of desired health
outcomes of its Members through its structural and operational characteristics,
and through the provision of health services that are consistent with current
professional knowledge.
Referral: A request by a PCP for a Member to be evaluated and/or treated by a
different physician, usually a specialist.
Referral Services: Those Health Care services provided by a health professional
other than the Primary Care Provider and which are ordered and approved by the
Primary Care Provider or the Contractor.
Reinsurance: An agreement whereby the Contractor transfers risk or liability for
losses, in whole or in part, sustained under this Contract. A reinsurance
agreement may also exist the Provider level.
(Claims) Reprocessing: Upon determination of the need to correct the outcome of
one or more claims processing transactions, the subsequent attempt to process a
single claim or batch of claims.

Page 14 of 213



--------------------------------------------------------------------------------



 



Remedy: The State’s means to enforce the terms of the Contract through
performance guarantees and other actions.
Risk Contract: A Contract under which the Contractor assumes financial risk for
the cost of the services covered under the Contract, and may incur a loss if the
cost of providing services exceeds the payments made by DCH to the Contractor
for services covered under the Contract.
Routine Care: Treatment of a Condition that would have no adverse effects if not
treated within twenty-four (24) hours or could be treated in a less acute
setting (e.g, physicians office) or by the patient.
Scope of Services: Those specific Health Care services for which a Provider has
been credentialed, by the plan, to provide to Members.
Service Authorization: A Member’s request for the provision of a service.
Service Region: A geographic area comprised of those counties where the
Contractor is responsible for providing adequate access to services and
Providers.
Short Term: A period of thirty (30) Calendar Days or less.
Significant Traditional Providers: Those Providers that provided the top eighty
percent (80%) of Medicaid encounters for the GMC-eligible population in the base
year of 2004.
Span of Control: Information systems and telecommunications capabilities that
the CMO itself operates or for which it is otherwise legally responsible
according to the terms and Conditions of this Contract. The CMO span of control
also includes Systems and telecommunications capabilities outsourced by the CMO.
State: The State of Georgia.
State Children’s Health Insurance Program (SCHIP): A joint federal-state Health
Care program for targeted, low-income children, established pursuant to Title
XXI of the Social Security Act. Georgia’s SCHIP program is called PeachCare for
Kids.
State Fair Hearing: See Administrative Law Hearing
Subcontract: Any written contract between the Contractor and a third party,
including a Provider, to perform a specified part of the Contractor’s
obligations under this Contract.
Subcontractor: Any third party who has a written Contract with the Contractor to
perform a specified part of the Contractor’s obligations under this Contract.
Subcontractor Payments: Any amounts the Contractor pays a Provider or
Subcontractor for services they furnish directly, plus amounts paid for
administration and amounts paid (in whole or in part) based on use and costs of
Referral Services (such as Withhold amounts, bonuses based on

Page 15 of 213



--------------------------------------------------------------------------------



 



Referral levels, and any other compensation to the physician or physician group
to influence the use for Referral Services). Bonuses and other compensation that
are not based on Referral levels (such as bonuses based solely on quality of
care furnished, patient satisfaction, and participation on committees) are not
considered payments for purposes of Physician Incentive Plans.
System Access Device: A device used to access System functions; can be any one
of the following devices if it and the System are so configured: i. Workstation
(stationary or mobile computing device) ii. Network computer/”winterm” device,
iii. “Point of Sale” device, iv. Phone, v. Multi-function communication and
computing device, e.g. PDA.
System Unavailability: As measured within the Contractor’s information systems
Span of Control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “Enter” or other function key.
System Function Response Time: Based on the specific sub function being
performed,
Record Search Time-the time elapsed after the search command is entered until
the list of matching records begins to appear on the monitor.
Record Retrieval Time-the time elapsed after the retrieve command is entered
until the record data begin to appear on the monitor.
Screen Edit Time-the time elapsed after the last field is filled on the screen
with an enter command until all field entries are edited with the errors
highlighted.
New Screen Page Time-the time elapsed from the time a new screen is requested
until the data from that screen start to appear on the monitor.
Print Initiation Time- the elapsed time from the command to print a screen or
report until it appears in the appropriate queue.
Confirmation of CMO Enrollment System Response Time – the elapsed time from the
receipt of the transaction by the Contractor from the Provider and/or switch
vendor until the Contractor hands-off a response to the Provider and/or switch
vendor.
On-line Claims Adjudication Response Time- the elapsed time from the receipt of
the transaction by the Contractor from the Provider and/or switch vendor until
the Contractor hands-off a response to the Provider and/or switch vendor.
Systems: See Information Systems.
Telecommunication Device for the Deaf (TDD): Special telephony devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.
Third Party Resource: Any person, institution, corporation, insurance company,
public, private or governmental entity who is or may be liable in Contract,
tort, or otherwise by law or equity to pay all or part of the medical cost of
injury, disease or disability of an applicant for or recipient of medical
assistance.
Urgent Care: Medically Necessary treatment for an injury, illness, or another
type of Condition (usually not life threatening) which should be treated within
twenty-four (24) hours.

Page 16 of 213



--------------------------------------------------------------------------------



 



Utilization: The rate patterns of service usage or types of service occurring
within a specified time.
Utilization Management (UM): A service performed by the Contractor which seeks
to assure that Covered Services provided to Members are in accordance with, and
appropriate under, the standards and requirements established by the Contractor,
or a similar program developed, established or administered by DCH.
Utilization Review (UR): Evaluation of the clinical necessity, appropriateness,
efficacy, or efficiency of Health Care services, procedures or settings, and
ambulatory review, prospective review, concurrent review, second opinions, care
management, discharge planning, or retrospective review.
Validation: The review of information, data, and procedures to determine the
extent to which they are accurate, reliable, free from bias and in accord with
standards for data collection and analysis.
Week: The traditional seven-day week, Sunday through Saturday.
Withhold: A percentage of payments or set dollar amounts that a Contractor
deducts from a practitioner’s service fee, Capitation, or salary payment, and
that may or may not be returned to the physician, depending on specific
predetermined factors.
Work Week: The traditional work week, Monday through Friday.
1.5 ACRONYMS
AFDC – Aid to Families with Dependent Children
AICPA – American Institute of Certified Public Accountants
CAH – Critical Access Hospital
CDC – Centers for Disease Control
CFR – Code of Federal Regulations
CMO – Care Management Organization
CMS – Centers for Medicare & Medicaid Services
CNM – Certified Nurse Midwives
CSB – Community Service Boards
DME – Durable Medical Equipment
DOI – Department of Insurance

Page 17 of 213



--------------------------------------------------------------------------------



 



EB – Enrollment Broker
EPSDT – Early and Periodic Screening, Diagnostic, and Treatment
EQR – External Quality Review
EQRO – External Quality Review Organization
FFS – Fee-for-Service
FQHC – Federally Qualified Health Center
GHF – Georgia Cares
HHS – US Department of Health and Human Services
HIPAA – Health Insurance Portability and Accountability Act
HMO – Health Management Organization
IBNR – Incurred-But-Not-Reported
INS – U.S. Immigration and Naturalization Services
LIM – Low-Income Medicaid
MMIS – Medicaid Management Information System
NAIC – National Association of Insurance Commissioners
NCQA – National Committee for Quality Assurance
NET – Non-Emergency Transportation
NP-C – Certified Nurse Practitioners
NPI – National Provider Identifier
PBM – Pharmacy Benefit Manager
PCP – Primary Care Provider
QAPI – Quality Assessment Performance Improvement
RHC – Rural Health Clinic

Page 18 of 213



--------------------------------------------------------------------------------



 



RSM – Right from the Start Medicaid
SCHIP – State Children’s Health Insurance Program
SSA – Social Security Act
TANF – Temporary Assistance for Needy Families
TDD – Telecommunication Device for the Deaf
UM – Utilization Management
UPIN – Unique Physician Identifier Number
UR – Utilization Review

2.0   DCH RESPONSIBILITIES   2.1   GENERAL PROVISIONS   2.1.1   DCH will be
responsible for administering the GHF program. The agency will administer
Contracts, monitor Contractor performance, and provide oversight in all aspects
of the Contractor’ operations. Specifically, DCH will perform the following
activities:   2.2   LEGAL COMPLIANCE   2.2.1   DCH will comply with, and will
monitor the Contractor’s compliance with, all applicable State and federal laws
and regulations.   2.3   ELIGIBILITY AND ENROLLMENT   2.3.1   The State of
Georgia has the sole authority for determining eligibility for the Medicaid
program and whether Medicaid beneficiaries are eligible for Enrollment in GHF.
DCH or its Agent will determine eligibility for PeachCare for Kids and will
collect applicable premiums. DCH or its agent will continue responsibility for
the electronic eligibility verification system (EVS).   2.3.2   DCH or its Agent
will review the Medicaid Management Information System (MMIS) file daily and
send written notification and information within two (2) Business Days to all
Members who are determined eligible for GHF. A Member shall have thirty
(30) Calendar Days to select a CMO plan and a PCP. DCH or its Agent will issue a
monthly notice of all Enrollments to the CMO plan.

Page 19 of 213



--------------------------------------------------------------------------------



 



2.3.3   At the time of CMO plan selection the Member will also sign an
acknowledgement of receipt of the Member Roles and Responsibilities document.

2.3.4   If the Member does not choose a CMO plan within thirty (30) Calendar
Days of being deemed eligible for GHF, DCH or its Agent will Auto-Assign the
individual to a CMO plan using the following algorithm:

  2.3.4.1   If an immediate family member(s) of the Member is already enrolled
in one CMO plan, the Member will be Auto-Assigned to that plan;     2.3.4.2   If
there are no immediate family members already enrolled and the Member has a
Historical Provider Relationship with a Provider, the Member will be
Auto-Assigned to the CMO plan where the Provider is contracted;     2.3.4.3   If
the Member does not have a Historical Provider Relationship with a Provider in
either CMO plan, or the Provider contracts with both plans, the Member will be
Auto-Assigned to the CMO plan that has the lowest capitated rates in the Service
Region.

2.3.5   Enrollment, whether chosen or Auto-Assigned, will be effective at
12:01 a.m. on the first (1st) Calendar Day of the month following the Member
selection or Auto-Assignment, for those Members assigned on or between the first
(1st) and twenty-fourth (24th) Calendar Day of the month. For those Members
assigned on or between the twenty-fifth (25th) and thirty-first (31st) Calendar
Day of the month, Enrollment will be effective at 12:01 a.m. on the first (1st)
Calendar Day of the second (2nd) month after assignment.

2.3.6   In the future, at a date to be determined by DCH, DCH or its Agent may
include quality measures in the Auto-Assignment algorithm. Members will be
Auto-Assigned to those plans that have higher scores on quality measures to be
defined by DCH. This factor will be applied after determining that there are no
Historical Provider Relationships, but prior to utilizing the lowest Capitation
rates criteria.

2.3.7   In the Atlanta Service Region, DCH will limit enrollment in a single
plan to no more than forty percent (40%) of total GHF eligible lives in the
Service Region. Members will not be Auto-Assigned to that CMO plan unless a
family member is enrolled in the CMO plan or a Historical Provider Relationship
exists with a Provider that does not participate in any other CMO plan in the
Atlanta Service Region. DCH may, at its sole discretion, elect to modify this
threshold for reasons it deems necessary and proper.

2.3.8   In the five (5) Service Regions other than Atlanta DCH will limit
Enrollment in a single plan to no more than sixty-five percent (65%) of total
GHF eligible lives in the Service Region. Members will not be Auto-Assigned to
that CMO plan unless a family member is enrolled in the CMO plan or a Historical
Provider Relationship exists with a Provider that does not participate in any
other CMO plan in the Service

Page 20 of 213



--------------------------------------------------------------------------------



 



            Region. Enrollment limits will be figured once per quarter at the
beginning of each quarter.   2.3.9     DCH or its Agent will have five
(5) Business Days to notify Members and the CMO plan of the Auto-Assignment.
Notice to the Member will be made in writing and sent via surface mail. Notice
to the CMO plan will be made via file transfer.

2.3.10   DCH or its Agent will be responsible for the consecutive Enrollment
period and re-Enrollment functions.

2.3.11   Conditioned on continued eligibility, all Members will be enrolled in a
CMO plan for a period of twelve (12) consecutive months. This consecutive
Enrollment period will commence on the first (1st) day of Enrollment or upon the
date the notice is sent, whichever is later. If a Member disenrolls from one CMO
plan and enrolls in a different CMO plan, consecutive Enrollment period will
begin on the effective date of Enrollment in the second (2nd) CMO plan.

2.3.12   DCH or its Agent will automatically enroll a Member into the CMO plan
in which he or she was most recently enrolled if the Member has a temporary loss
of eligibility, defined as less than sixty (60) Calendar Days. In this
circumstance the consecutive Enrollment period will continue as though there has
been no break in eligibility, keeping the original twelve (12) month period.

2.3.13   DCH or its Agent will notify Members at least once every twelve
(12) months, and at least sixty (60) Calendar Days prior to the date upon which
the consecutive Enrollment period ends (the annual Enrollment opportunity), that
they have the opportunity to switch CMO plans. Members who do not make a choice
will be deemed to have chosen to remain with their current CMO plan.

2.3.14   In the event a temporary loss of eligibility has caused the Member to
miss the annual Enrollment opportunity, DCH or its Agent will enroll the Member
in the CMO plan in which he or she was enrolled prior to the loss of
eligibility. The Member will have ninety (90) Calendar Days to disenroll without
cause as described in Section 4.2.1.

2.3.15   In accordance with current operations, the State will issue a Medicaid
number to a newborn upon notification from the Contractor, the hospital, or
other authorized Medicaid provider.

2.3.16   Upon notification from a CMO plan that a Member is an expectant mother,
DCH or its Agent shall mail a newborn enrollment packet to the expectant mother.
This packet shall include information that the newborn will be Auto-Assigned to
the mother’s CMO plan and that she may, if she wants, select a PCP for her
newborn prior to the birth by contacting her CMO plan. The mother shall have
ninety (90) Calendar Days from the day a Medicaid number was assigned to her
newborn to choose a different CMO plan.

Page 21 of 213



--------------------------------------------------------------------------------



 



2.4   DISENROLLMENT

2.4.1   DCH or its Agent will process all CMO plan Disenrollments. This includes
Disenrollments due to non-payment of the PeachCare for Kids premiums, loss of
eligibility for GHF due to other reasons, and all Disenrollment requests Members
or CMO plans submit via telephone, surface mail, internet, facsimile, and in
person.

2.4.2   DCH or its Agent will make final determinations about granting
Disenrollment requests and will notify the CMO plan via file transfer and the
Member via surface mail of any Disenrollment decision within five (5) Calendar
Days of making the final determination

2.4.3   Whether requested by the Member or the Contractor the following are the
Disenrollment timeframes:

  2.4.3.1   If the Disenrollment request was date stamped received by DCH on or
between the first (1st) and fifteenth (15th) Calendar Day of the month, the
Disenrollment will be effective at midnight the first (1st) day of the month
following the month in which the request was filed; and     2.4.3.2   If the
Disenrollment request was date stamped received by DCH on or between the
sixteenth (16th) and thirty-first (31st) Calendar Day of the month, the
Disenrollment will be effective at midnight the first (1st) day of the second
(2nd) month following the month in which the request was filed.

2.4.4   If DCH or its Agent fails to make a determination, the date of
Disenrollment will be deemed effective on the first (1st) day of the second
(2nd) month.

2.4.5   When Disenrollment is necessary due to a change in eligibility category,
or eligibility for GHF, the Member will be disenrolled according to the
timeframes identified in Section 2.4.3.

2.4.6   When disenrollment is necessary because a Member loses Medicaid or
PeachCare for Kids eligibility (for example, he or she has died, been
incarcerated, or moved out-of-state) disenrollment shall be immediate.   2.5  
MEMBER SERVICES AND MARKETING

2.5.1   DCH will provide to the Contractor its methodology for identifying the
prevalent non-English languages spoken. For the purposes of this Section,
prevalent means a non-English language spoken by a significant number or
percentage of Medicaid and PeachCare for Kids eligible individuals in the State.

2.5.2   DCH will review and prior approve all marketing materials.

Page 22 of 213



--------------------------------------------------------------------------------



 



2.6   COVERED SERVICES & SPECIAL COVERAGE PROVISIONS

2.6.1   DCH will use submitted Encounter Data, and other data sources, to
determine Contractor compliance with federal requirements that eligible Members
under the age of twenty-one (21) receive periodic screens and preventive/well
child visits in accordance with the specified periodicity schedule. DCH will use
the participant ratio as calculated using the CMS 416 methodology for measuring
the Contractor’s performance.   2.7   NETWORK

2.7.1   DCH will provide to the Contractor up-to-date changes to the State’s
list of excluded Providers, as well as any additional information that will
affect the Contractor’s Provider network.

2.7.2   DCH will consider all Contractor’s requests to waive network geographic
access requirements in rural areas. All such requests shall be submitted in
writing.

2.7.3   DCH will provide the State’s Provider Credentialing policies to the
Contractor upon award of this Contract.   2.8   QUALITY MONITORING

2.8.1   DCH will have a written strategy for assessing and improving the quality
of services provided by the Contractor. In accordance with 42 CFR 438.204 this
strategy will, at a minimum, monitor:

  2.8.1.1   The availability of services;     2.8.1.2   The adequacy of the
Contractor’s capacity and services;     2.8.1.3   The Contractor’s coordination
and continuity of care for Members;     2.8.1.4   The coverage and authorization
of services;     2.8.1.5   The Contractor’s policies and procedures for
selection and retention of Providers;     2.8.1.6   The Contractor’s compliance
with Member information requirements in accordance with 42 CFR 438.10;    
2.8.1.7   The Contractor’s compliance with State and federal privacy laws and
regulations relative to Member’s confidentiality;     2.8.1.8   The Contractor’s
compliance with Member Enrollment and Disenrollment requirements and
limitations;

Page 23 of 213



--------------------------------------------------------------------------------



 



  2.8.1.9   The Contractor’s Grievance System;     2.8.1.10   The Contractor’s
oversight of all Subcontractor relationships and delegations;     2.8.1.11   The
Contractor’s adoption of practice guidelines, including the dissemination of the
guidelines to Providers and Providers’ application of them;     2.8.1.12   The
Contractor’s quality assessment and performance improvement program; and    
2.8.1.13   The Contractor’s health information systems.

2.9   COORDINATION WITH CONTRACTOR’S KEY STAFF   2.9.1   DCH will make diligent
good faith efforts to facilitate effective and continuous communication and
coordination with the Contractor in all areas of GHF operations.

2.9.2   Specifically, DCH will designate individuals within the department who
will serve as a liaison to the corresponding individual on the Contractor’s
staff, including:

  2.9.2.1   A program integrity staff Member;     2.9.2.2   A quality oversight
staff Member;     2.9.2.3   A Grievance System staff Member who will also ensure
that the State Administrative Law Hearing process is consistent with the Rules
of the Office of the State Administrative Hearings Chapter 616-1-2 and with any
other applicable rule, regulation, or procedure whether State or federal;    
2.9.2.4   An information systems coordinator; and     2.9.2.5   A vendor
management staff Member.

2.10   FORMAT STANDARDS   2.10.1   DCH will provide to the Contractor its
standards for formatting all Reports requested of the Contractor. DCH will
require that all Reports be submitted electronically.   2.11   FINANCIAL
MANAGEMENT   2.11.1   In order to facilitate the Contractor’s efforts in using
Cost Avoidance processes to ensure that primary payments from the liable third
party are identified and collected to offset medical expenses, DCH will include
information about known Third Party Resources on the electronic Enrollment data
given to the Contractor.

Page 24 of 213



--------------------------------------------------------------------------------



 



2.11.2   DCH will monitor Contractor compliance with federal and State physician
incentive plan rules and regulations.   2.12   INFORMATION SYSTEMS   2.12.1  
DCH will supply the following information to the Contractor:

  2.12.1.1   Application and database design and development requirements
(standards) that are specific to the State of Georgia.     2.12.1.2   Networking
and data communications requirements (standards) that are specific to the State
of Georgia.     2.12.1.3   Specific information for integrity controls and audit
trail requirements.     2.12.1.4   State web portal (Georgia.gov) integration
standards and design guidelines.     2.12.1.5   Specifications for data files to
be transmitted by the Contractor to DCH and/or its agents.     2.12.1.6  
Specifications for point-to-point, uni-directional or bi-directional interfaces
between Contractor and DCH systems.

2.13   READINESS REVIEW   2.13.1   DCH will conduct a readiness review of each
CMO plan that will include, at a minimum, one (1) on-site review. This review
shall be conducted ninety (90) to one hundred twenty (120) days prior to
Enrollment of Medicaid/PeachCare for Kids recipients in the CMO plan, and at
other times during the Contract period at the discretion of DCH. DCH will
conduct the readiness review to provide assurances that the Contractor is able
and prepared to perform all administrative functions and to provide high-quality
services to Members.   2.13.2   Specifically, DCH’s review will document the
status of the Contractor with respect to meeting program standards set forth in
this Contract, as well as any goals established by the Contractor. A
multidisciplinary team appointed by DCH will conduct the readiness review. The
scope of the readiness review will include, but not be limited to, review and/or
verification of:

  2.13.2.1   Network Provider composition and access;     2.13.2.2   Staff;    
2.13.2.3   Marketing materials;

Page 25 of 213



--------------------------------------------------------------------------------



 



  2.13.2.4   Content of Provider agreements;     2.13.2.5   EPSDT plan;    
2.13.2.6   Member services capability;     2.13.2.7   Comprehensiveness of
quality and Utilization Management strategies;     2.13.2.8   Policies and
procedures for the Grievance System and Complaint System;     2.13.2.9  
Financial solvency;     2.13.2.10   Contractor litigation history, current
litigation, audits and other government investigations both in Georgia and in
other states; and     2.13.2.11   Information systems’ Claims payment system
performance and interfacing capabilities.

2.13.3   The readiness review may assess the Contractor’s ability to meet any
requirements set forth in this Contract and the documents referenced herein.

2.13.4   Members may not be enrolled in a CMO plan until DCH has determined that
the Contractor is capable of meeting these standards. A Contractor’s failure to
pass the readiness review within one hundred twenty (120) Calendar Days of
Contract Award may result in immediate Contract termination.

2.13.5   DCH will provide the Contractor with a summary of the findings as well
as areas requiring remedial action.

3.0   GENERAL CONTRACTOR RESPONSIBILITIES   3.1   The Contractor shall
immediately notify DCH of any of the following:   3.1.1   Change in business
address, telephone number, facsimile number, and e-mail address;   3.1.2  
Change in corporate status or nature;   3.1.3   Change in business location;  
3.1.4   Change in solvency;   3.1.5   Change in corporate officers, executive
employees, or corporate structure;

Page 26 of 213



--------------------------------------------------------------------------------



 



3.1.6   Change in ownership, including but not limited to the new owner’s legal
name, business address, telephone number, facsimile number, and e-mail address;
  3.1.7   Change in incorporation status; or   3.1.8   Change in federal
employee identification number or federal tax identification number.   3.2   The
Contractor shall not make any changes to any of the requirements herein, without
explicit written approval from Commissioner of DCH, or his or her designee.  
4.0   SPECIFIC CONTRACTOR RESPONSIBILITIES       The Contractor shall complete
the following actions, tasks, obligations, and responsibilities:   4.1  
ENROLLMENT   4.1.1   Enrollment Procedures

  4.1.1.1   DCH or its Agent is responsible for Enrollment, including
auto-assignment of a CMO plan; Disenrollment; education; and outreach
activities. The Contractor shall coordinate with DCH and its Agent as necessary
for all Enrollment and Disenrollment functions.     4.1.1.2   DCH or its Agent
will make every effort to ensure that recipients ineligible for Enrollment in
GHF are not be enrolled in GHF. However, to ensure that such recipients are not
enrolled in GHF, the Contractor shall assist DCH or its Agent in the
identification of recipients that are ineligible for Enrollment in GHF, as
discussed in Section 1.2.3, should such recipients inadvertently become enrolled
in GHF. The Contractor shall assist DCH or its Agent in the identification of
recipients that become ineligible for Medicaid (for example, those who have
died, been incarcerated, or moved out-of-state).     4.1.1.3   The Contractor
shall accept all individuals without restrictions. The Contractor shall not
discriminate against individuals on the basis of religion, gender, race, color,
or national origin, and will not use any policy or practice that has the effect
of discriminating on the basis of religion, gender, race, color, or national
origin or on the basis of health, health status, pre-existing Condition, or need
for Health Care services.

4.1.2   Selection of a Primary Care Provider (PCP)

  4.1.2.1   At the time of plan selection, Members, with counseling and
assistance from DCH or its Agent, will choose an In-Network PCP. If a Member
fails to select

Page 27 of 213



--------------------------------------------------------------------------------



 



a PCP, or if the Member has been Auto-Assigned to the CMO plan, the Contractor
shall Auto-Assign Members to a PCP based on the following algorithm:

  4.1.2.1.1   Assignment shall be made to a Provider with whom, based on FFS
Claims history, the Member has a Historical Provider Relationship, provided that
the geographic access requirements in 4.8.12 are met;     4.1.2.1.2   If there
is no Historical Provider Relationship the Member shall be Auto-Assigned to a
Provider who is the assigned PCP for an immediate family member enrolled in the
CMO plan, if the Provider is an appropriate Provider based on the age and gender
of the Member;     4.1.2.1.3   If other immediate family members do not have an
assigned PCP, Auto-Assignment shall be made to a Provider with whom a family
member has a Historical Provider Relationship; if the Provider is an appropriate
Provider based on the age and gender of the Member; and     4.1.2.1.4   If there
is no Member or immediate family member historical usage Members shall be
Auto-Assigned to a PCP, using an algorithm developed by the Contractor, based on
the age and sex of the Member, and geographic proximity.

  4.1.2.2   PCP assignment shall be effective immediately. The Contractor shall
notify the Member via surface mail of their Auto-Assigned PCP within ten
(10) Calendar Days of Auto-Assignment.     4.1.2.3   The Contractor shall submit
its PCP Auto-Assignment Policies and Procedures to DCH for review and approval
within sixty (60) Calendar Days of Contract Award.

4.1.3   Newborn Enrollment

  4.1.3.1   All newborns shall be Auto-Assigned by DCH or its Agent to the
mother’s CMO plan.     4.1.3.2   The Contractor shall be responsible for
notifying DCH or its Agent of any Members who are expectant mothers at least
sixty (60) Calendar Days prior to the expected date of delivery. In the event a
woman does not enroll in the CMO plan until she is already within sixty
(60) Calendar Days of her expectant due date the Contractor shall notify DCH or
its agent immediately.     4.1.3.3   During this sixty (60) Calendar Day period
prior to the birth, the Contractor shall provide assistance to any expectant
mother who contacts them wishing to make a PCP selection for her newborn and
record that selection.

Page 28 of 213



--------------------------------------------------------------------------------



 



  4.1.3.4   Within twenty-four (24) hours of the birth, the Contractor shall
ensure the submission of a newborn notification form to DCH or its agent. If the
mother has made a PCP selection, this information shall be included in the
newborn notification form. If the mother has not made a PCP selection, the
Contractor shall Auto-Assign the newborn to a PCP within two (2) Business Days
of the birth. Auto-Assignment shall be made using the algorithm described in
Section 4.1.2.1. Notice of the PCP Auto-Assignment shall be mailed to the mother
within twenty-four (24) hours.

4.1.4   Reporting Requirements

  4.1.4.1   The Contractor shall submit to DCH weekly Member Information Reports
as described in Section 4.18.2.1.     4.1.4.2   The Contractor shall submit to
DCH monthly Eligibility and Enrollment Reconciliation Reports as described in
Section 4.18.3.1.

4.2   DISENROLLMENT   4.2.1   Disenrollment Initiated by the Member

  4.2.1.1   A Member may request Disenrollment from a CMO plan without cause
during the ninety (90) Calendar Days following the date of the Member’s initial
Enrollment with the CMO plan or the date DCH or its Agent sends the Member
notice of the Enrollment, whichever is later. A Member may request Disenrollment
without cause every twelve (12) months thereafter.     4.2.1.2   A Member may
request Disenrollment from a CMO plan for cause at any time. The following
constitute cause for Disenrollment by the Member:

  4.2.1.2.1   The Member moves out of the CMO plan’s Service Region;    
4.2.1.2.2   The CMO plan does not, because of moral or religious objections,
provide the Covered Service the Member seeks;     4.2.1.2.3   The Member needs
related services to be performed at the same time and not all related services
are available within the network. The Member’s Provider or another Provider have
determined that receiving service separately would subject the Member to
unnecessary risk;     4.2.1.2.4   The Member requests to be assigned to the same
CMO plan as family members; and     4.2.1.2.5   The Member’s Medicaid
eligibility category changes to a category ineligible for GHF, and/or the Member
otherwise becomes ineligible to participate in GHF.

Page 29 of 213



--------------------------------------------------------------------------------



 



  4.2.1.2.6   Other reasons, per 42 CFR 438.56(d)(2), include, but are not
limited to, poor quality of care, lack of access to services covered under the
Contract, or lack of Providers experienced in dealing with the Member’s Health
Care needs. DCH or its Agent shall make determination of these reasons.

  4.2.1.3   The Contractor shall provide assistance to Members seeking to
disenroll. This assistance shall consist of providing the forms to the Member
and referring the Member to DCH or its Agent who will make Disenrollment
determinations.

4.2.2   Disenrollment Initiated by the Contractor

  4.2.2.1   The Contractor shall complete all Disenrollment paperwork for
Members it is seeking to disenroll.     4.2.2.2   The Contractor shall notify
DCH or its Agent upon identification of a Member who it knows or believes meets
the criteria for Disenrollment, as defined in Section 4.2.3.1.     4.2.2.3  
Prior to requesting Disenrollment of a Member for reasons described in
Sections 4.2.3.1.1, 4.2.3.1.2, and 4.2.3.1.3 the Contractor shall document at
least three (3) interventions over a period of ninety (90) Calendar Days that
occurred through treatment, case management, and Care Coordination to resolve
any difficulty leading to the request. The Contractor shall provide at least one
(1) written warning to the Member, certified return receipt requested, regarding
implications of his or her actions. DCH recommends that this notice be delivered
within ten (10) Business Days of the Member’s action.     4.2.2.4   If the
Member has demonstrated abusive or threatening behavior as defined by DCH, only
one (1) written attempt to resolve the difficulty is required.     4.2.2.5   The
Contractor shall cite to DCH or its Agent at least one (1) acceptable reason for
Disenrollment outlined in Section 4.2.3 before requesting Disenrollment of the
Member.     4.2.2.6   The Contractor shall submit Disenrollment requests to DCH
or its Agent and the Contractor shall honor all Disenrollment determinations
made by DCH or its Agent. DCH’s decision on the matter shall be final,
conclusive and not subject to appeal.

4.2.3   Acceptable Reasons for Disenrollment Requests by Contractor

  4.2.3.1   The Contractor may request Disenrollment if:

Page 30 of 213



--------------------------------------------------------------------------------



 



  4.2.3.1.1   The Member’s continued Enrollment in the CMO plan seriously
impairs the ability to furnish services to either this particular Member or
other Members;     4.2.3.1.2   The Member demonstrates a pattern of disruptive
or abusive behavior that could be construed as non-compliant and is not caused
by a presenting illness;     4.2.3.1.3   The Member’s Utilization of services is
Fraudulent or abusive;     4.2.3.1.4   The Member has moved out of the Service
Region;     4.2.3.1.5   The Member is placed in a long-term care nursing
facility, State institution, or intermediate care facility for the mentally
retarded;     4.2.3.1.6   The Member’s Medicaid eligibility category changes to
a category ineligible for GHF, and/or the Member otherwise becomes ineligible to
participate in GHF;     4.2.3.1.7   The Member has any other condition as so
defined by DCH; or     4.2.3.1.8   The Member has died, been incarcerated, or
moved out of State, thereby making them ineligible for Medicaid.

4.2.4   Unacceptable Reasons for Disenrollment Requests by Contractor

  4.2.4.1   The Contractor shall not request Disenrollment of a Member for
discriminating reasons, including:

  4.2.4.1.1   Adverse changes in a Member’s health status;     4.2.4.1.2  
Missed appointments;     4.2.4.1.3   Utilization of medical services;    
4.2.4.1.4   Diminished mental capacity;     4.2.4.1.5   Pre-existing medical
condition; or     4.2.4.1.6   Uncooperative or disruptive behavior resulting
from his or her special needs.

  4.2.4.2   The Contractor shall not request Disenrollment because of the
Member’s attempt to exercise his or her rights under the Grievance System.

Page 31 of 213



--------------------------------------------------------------------------------



 



  4.2.4.3   The request of one PCP to have a Member assigned to a different
Provider shall not be sufficient cause for the Contractor to request that the
Member be disenrolled from the plan. Rather, the Contractor shall utilize its
PCP assignment process to assign the Member to a different and available PCP.

4.3   MEMBER SERVICES   4.3.1   General Provisions

  4.3.1.1   The Contractor shall ensure that Members are aware of their rights
and responsibilities, the role of PCPs, how to obtain care, what to do in an
emergency or urgent medical situation, how to request a Grievance, Appeal, or
Administrative Law Hearings, and how to report suspected Fraud and Abuse. The
Contractor shall convey this information via written materials and via
telephone, internet, and face-to-face communications which allow the Members to
submit questions and receive responses from the Contractor.

4.3.2   Requirements for Written Materials

  4.3.2.1   The Contractor shall make all written materials available in
alternative formats and in a manner that takes into consideration the Member’s
special needs, including those who are visually impaired or have limited reading
proficiency. The Contractor shall notify all Members and Potential Members that
information is available in alternative formats and how to access those formats.
    4.3.2.2   The Contractor shall make all written information available in
English, Spanish and all other prevalent non-English languages, as defined by
DCH. For the purposes of this Contract, prevalent means a non-English language
spoken by a significant number or percentage of Medicaid and PeachCare for Kids
eligible individuals in the State.     4.3.2.3   All written materials
distributed to Members shall include a language block, printed in Spanish and
all other prevalent non-English languages, that informs the Member that the
document contains important information and directs the Member to call the
Contractor to request the document in an alternative language or to have it
orally translated.     4.3.2.4   All written materials shall be worded such that
they are understandable to a person who reads at the fifth (5th) grade level.
Suggested reference materials to determine whether this requirement is being met
are:

  4.3.2.4.1   Fry Readability Index;     4.3.2.4.2   PROSE The Readability
Analyst (software developed by Education Activities, Inc.);

Page 32 of 213



--------------------------------------------------------------------------------



 



  4.3.2.4.3   Gunning FOG Index;     4.3.2.4.4   McLaughlin SMOG Index;    
4.3.2.4.5   The Flesch-Kincaid Index; or     4.3.2.4.6   Other word processing
software approved by DCH.

  4.3.2.5   The Contractor shall provide written notice to DCH of any changes to
any written materials provided to the Members. Written notice shall be provided
at least thirty (30) Calendar Days before the effective date of the change.    
4.3.2.6   All written materials, including information for the Web site, must be
submitted to DCH for approval before being distributed.

4.3.3   Member Handbook Requirements

  4.3.3.1   The Contractor shall mail to all newly enrolled Members a Member
Handbook within ten (10) Calendar Days of receiving the notice of enrollment
from DCH or its Agent. The Contractor shall mail to all enrolled Members a
Member Handbook at least annually thereafter.     4.3.3.2   Pursuant to the
requirements set forth in 42 CFR 438.10, the Member Handbook shall include, but
not be limited to:

  4.3.3.2.1   A table of contents;     4.3.3.2.2   Information about the roles
and responsibilities of the Member (this information to be supplied by DCH);    
4.3.3.2.3   Information about the role of the PCP;     4.3.3.2.4   Information
about choosing a PCP;     4.3.3.2.5   Information about what to do when family
size changes;     4.3.3.2.6   Appointment procedures;     4.3.3.2.7  
Information on Benefits and services, including a description of all available
GHF Benefits and services;     4.3.3.2.8   Information on how to access
services, including Health Check services, non-emergency transportation
(NET) services, and maternity and family planning services;

Page 33 of 213



--------------------------------------------------------------------------------



 



  4.3.3.2.9   An explanation of any service limitations or exclusions from
coverage;     4.3.3.2.10   A notice stating that the Contractor shall be liable
only for those services authorized by the Contractor;     4.3.3.2.11  
Information on where and how Members may access Benefits not available from or
not covered by the Contractor;     4.3.3.2.12   The Medical Necessity definition
used in determining whether services will be covered;     4.3.3.2.13   A
description of all pre-certification, prior authorization or other requirements
for treatments and services;     4.3.3.2.14   The policy on Referrals for
specialty care and for other Covered Services not furnished by the Member’s PCP;
    4.3.3.2.15   Information on how to obtain services when the Member is out of
the Service Region and for after-hours coverage;     4.3.3.2.16   Cost-sharing;
    4.3.3.2.17   The geographic boundaries of the Service Regions;    
4.3.3.2.18   Notice of all appropriate mailing addresses and telephone numbers
to be utilized by Members seeking information or authorization, including an
inclusion of the Contractor’s toll-free telephone line and Web site;    
4.3.3.2.19   A description of Utilization Review policies and procedures used by
the Contractor;     4.3.3.2.20   A description of Member rights and
responsibilities as described in Section 4.3.4;     4.3.3.2.21   The policies
and procedures for Disenrollment;     4.3.3.2.22   Information on Advance
Directives;     4.3.3.2.23   A statement that additional information, including
information on the structure and operation of the CMO plan and physician
incentive plans, shall be made available upon request;     4.3.3.2.24  
Information on the extent to which, and how, after-hours and emergency coverage
are provided, including the following:

Page 34 of 213



--------------------------------------------------------------------------------



 



  i.   What constitutes an Urgent and Emergency Medical Condition, Emergency
Services, and Post-Stabilization Services;     ii.   The fact that Prior
Authorization is not required for Emergency Services;     iii.   The process and
procedures for obtaining Emergency Services, including the use of the 911
telephone systems or its local equivalent;     iv.   The locations of any
emergency settings and other locations at which Providers and hospitals furnish
Emergency Services and Post-Stabilization Services covered herein; and     v.  
The fact that a Member has a right to use any hospital or other setting for
Emergency Services;

  4.3.3.2.25   Information on the Grievance Systems policies and procedures, as
described in Section 4.14 of this Contract. This description must include the
following:

  i.   The right to file a Grievance and Appeal with the Contractor;     ii.  
The requirements and timeframes for filing a Grievance or Appeal with the
Contractor;     iii.   The availability of assistance in filing a Grievance or
Appeal with the Contractor;     iv.   The toll-free numbers that the Member can
use to file a Grievance or an Appeal with the Contractor by phone;     v.   The
right to a State Administrative Law Hearing, the method for obtaining a hearing,
and the rules that govern representation at the hearing;     vi.   Notice that
if the Member files an Appeal or a request for a State Administrative Law
Hearing within the timeframes specified for filing, the Member may be required
to pay the cost of services furnished while the Appeal is pending, if the final
decision is adverse to the Member; and     vii.   Any Appeal rights that the
State chooses to make available to Providers to challenge the failure of the
Contractor to cover a service.

Page 35 of 213



--------------------------------------------------------------------------------



 



  4.3.3.3   The Member Handbook shall be submitted to DCH for review and
approval within sixty (60) Calendar Days of Contract Award.

4.3.4   Member Rights

  4.3.4.1   The Contractor shall have written policies and procedures regarding
the rights of Members and shall comply with any applicable federal and State
laws and regulations that pertain to Member rights. These rights shall be
included in the Member Handbook. At a minimum, said policies and procedures
shall specify the Member’s right to:

  4.3.4.1.1   Receive information pursuant to 42 CFR 438.10;     4.3.4.1.2   Be
treated with respect and with due consideration for the Member’s dignity and
privacy;     4.3.4.1.3   Have all records and medical and personal information
remain confidential;     4.3.4.1.4   Receive information on available treatment
options and alternatives, presented in a manner appropriate to the Member’s
Condition and ability to understand;     4.3.4.1.5   Participate in decisions
regarding his or her Health Care, including the right to refuse treatment;    
4.3.4.1.6   Be free from any form of restraint or seclusion as a means of
coercion, discipline, convenience or retaliation, as specified in other federal
regulations on the use of restraints and seclusion;     4.3.4.1.7   Request and
receive a copy of his or her Medical Records pursuant to 45 CFR 160 and 164,
subparts A and E, and request to amend or correct the record as specified in 45
CFR 164.524 and 164.526;     4.3.4.1.8   Be furnished Health Care services in
accordance with 42 CFR 438.206 through 438.210;     4.3.4.1.9   Freely exercise
his or her rights, including those related to filing a Grievance or Appeal, and
that the exercise of these rights will not adversely affect the way the Member
is treated;     4.3.4.1.10   Not be held liable for the Contractor’s debts in
the event of insolvency; not be held liable for the Covered Services provided to
the Member for which DCH does not pay the Contractor; not be held liable for
Covered Services provided to the Member for which DCH or the CMO plan does not
pay the Health Care Provider that furnishes the

Page 36 of 213



--------------------------------------------------------------------------------



 



          services; and not be held liable for payments of Covered Services
furnished under a contract, Referral, or other arrangement to the extent that
those payments are in excess of amount the Member would owe if the Contractor
provided the services directly; and     4.3.4.1.11   Only be responsible for
cost sharing in accordance with 42 CFR 447.50 through 42 CFR 447.60 and
Attachment K of this Contract.

4.3.5   Provider Directory

  4.3.5.1   The Contractor shall mail via surface mail a Provider Directory to
all new Members within ten (10) Calendar Days of receiving the notice of
Enrollment from DCH or the State’s Agent.     4.3.5.2   The Provider Directory
shall include names, locations, office hours, telephone numbers of, and
non-English languages spoken by, current Contracted Providers. This includes, at
a minimum, information on PCPs, specialists, dentists, pharmacists, FQHCs and
RHCs, mental health and substance abuse Providers, and hospitals. The Provider
Directory shall also identify Providers that are not accepting new patients.    
4.3.5.3   The Contractor shall submit the Provider Directory to DCH for review
and prior approval within sixty (60) Calendar Days of Contract Award.    
4.3.5.4   The Contractor shall up-date and amend the Provider Directory on its
Web site within five (5) Business Days of any changes, produce and distribute
quarterly up-dates to all Members, and re-print the Provider Directory and
distribute to all Members at least once per year.     4.3.5.5   At least once
per month, the Contractor shall submit to DCH and its Agent any changes and
edits to the Provider Directory. Such changes shall be submitted electronically
in a format to be determined by DCH.

4.3.6   Member Identification (ID) Card

  4.3.6.1   The Contractor shall mail via surface mail a Member ID Card to all
new Members according to the following timeframes:

  4.3.6.1.1   Within ten (10) Calendar Days of receiving the notice of
Enrollment from DCH or the Agent for Members who have selected a CMO plan and a
PCP;     4.3.6.1.2   Within ten (10) Calendar Days of PCP assignment or
selection for Members that are Auto-Assigned to the CMO plan.

  4.3.6.2   The Member ID Card must, at a minimum, include the following
information:

Page 37 of 213



--------------------------------------------------------------------------------



 



  4.3.6.2.1   The Member’s name;     4.3.6.2.2   The Member’s Medicaid or
PeachCare for Kids identification number;     4.3.6.2.3   The PCP’s name,
address, and telephone numbers (including after-hours number if different from
business hours number);     4.3.6.2.4   The name and telephone number(s) of the
Contractor;     4.3.6.2.5   The Contractor’s twenty-four (24) hour, seven
(7) day a week toll-free Member services telephone number; and     4.3.6.2.6  
Instructions for emergencies.

  4.3.6.3   The Contractor shall reissue the Member ID Card within ten
(10) Calendar Days of notice if a Member reports a lost card, there is a Member
name change, the PCP changes, or for any other reason that results in a change
to the information disclosed on the Member ID Card.     4.3.6.4   The Contractor
shall submit a front and back sample Member ID Card to DCH for review and
approval within sixty (60) Calendar Days of Contract Award.

4.3.7   Toll-free Telephone Hotline

  4.3.7.1   The Contractor shall operate a toll-free telephone hotline to
respond to Member questions, comments and inquiries.     4.3.7.2   The
Contractor shall develop Telephone Hotline Policies and Procedures, that address
staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.
    4.3.7.3   The Contractor shall submit these Telephone Hotline Policies and
Procedures, including performance standards pursuant to Section 4.3.7.7, to DCH
for review and approval within sixty (60) Calendar Days of Contract Award.    
4.3.7.4   The telephone hotline shall handle calls from non-English speaking
callers, as well as calls from Members who are hearing impaired.     4.3.7.5  
The Contractor’s call center systems shall have the capability to track call
management metrics identified in Attachment L.     4.3.7.6   The telephone
hotline shall be fully staffed between the hours of 7:00 a.m. and 7:00 p.m. EST,
Monday through Friday, excluding State holidays. The

Page 38 of 213



--------------------------------------------------------------------------------



 



telephone hotline staff shall be trained to respond to Member questions in all
areas, including, but not limited to, Covered Services, the Provider network,
and non-emergency transportation (NET).

  4.3.7.7   The Contractor shall develop performance standards and monitor
Telephone Hotline performance by recording calls and employing other monitoring
activities. At a minimum, the standards shall require that, on a monthly basis,
eighty percent (80%) of calls are answered by a person within sixty
(30) seconds, the Blocked Call rate does not exceed one percent (1%), and the
rate of Abandoned Calls does not exceed five percent (5%).     4.3.7.8   The
Contractor shall have an automated system available between the hours of 7:00
p.m. and 7:00 a.m. EST Monday through Friday and at all hours on weekends and
holidays. This automated system must provide callers with operating instructions
on what to do in case of an emergency and shall include, at a minimum, a voice
mailbox for callers to leave messages. The Contractor shall ensure that the
voice mailbox has adequate capacity to receive all messages. A Contractor’s
Representative shall return messages on the next Business Day.     4.3.7.9   The
Contractor shall develop Call Center Quality Criteria and Protocols to measure
and monitor the accuracy of responses and phone etiquette as it relates to the
Toll-free Telephone Hotline. The Contractor shall submit the Call Center Quality
Criteria and Protocols to DCH for review and approval within sixty (60) Calendar
Days of Contract Award.

4.3.8   Internet Presence/Web Site

  4.3.8.1   The Contractor shall provide general and up-to-date information
about the CMO plan’s program, its Provider network, its customer services, and
its Grievance and Appeals Systems on its Web site.     4.3.8.2   The Contractor
shall maintain a Member portal that allows Members to access a searchable
Provider Directory that shall be updated within five (5) Business Days upon
changes to the Provider network.     4.3.8.3   The Web site must have the
capability for Members to submit questions and comments to the Contractor and
receive responses.     4.3.8.4   The Web site must comply with the marketing
policies and procedures and with requirements for written materials described in
this Contract and must be consistent with applicable State and federal laws.    
4.3.8.5   In addition to the specific requirements outlined above, the
Contractor’s Web site shall be functionally equivalent, with respect to
functions described in this

Page 39 of 213



--------------------------------------------------------------------------------



 



Contract, to the Web site maintained by the State’s Medicaid fiscal agent
(www.ghp.georgia.gov).

  4.3.8.6   The Contractor shall submit Web site screenshots to DCH for review
and approval sixty (60) Calendar Days prior to implementation of GHF.

4.3.9   Cultural Competency

  4.3.9.1   In accordance with 42 CFR 438.206, the Contractor shall have a
comprehensive written Cultural Competency Plan describing how the Contractor
will ensure that services are provided in a culturally competent manner to all
Members, including those with limited English proficiency. The Cultural
Competency Plan must describe how the Providers, individuals and systems within
the CMO plan will effectively provide services to people of all cultures, races,
ethnic backgrounds and religions in a manner that recognizes, values, affirms
and respects the worth of the individual Members and protects and preserves the
dignity of each.     4.3.9.2   The Contractor shall submit the Cultural
Competency Plan to DCH for review and approval within sixty (60) Calendar Days
of Contract Award.     4.3.9.3   The Contractor may distribute a summary of the
Cultural Competency Plan to the In-Network Providers if the summary includes
information on how the Provider may access the full Cultural Competency Plan on
the Web site. This summary shall also detail how the Provider can request a
hard-copy from the CMO at no charge to the Provider.

4.3.10   Translation Services

  4.3.10.1   The Contractor is required to provide oral translation services of
information to any Member who speaks any non-English language regardless of
whether a Member speaks a language that meets the threshold of a Prevalent
Non-English Language. The Contractor is required to notify its Members of the
availability of oral interpretation services and to inform them of how to access
oral interpretation services. There shall be no charge to the Member for
translation services.

4.3.11   Reporting Requirements

  4.3.11.1   The Contractor shall submit weekly Telephone and Internet Activity
Reports to DCH as described in Section 4.18.2.2.

4.4   MARKETING

4.4.1   Prohibited Activities

Page 40 of 213



--------------------------------------------------------------------------------



 



  4.4.1.1      The Contractor is prohibited from engaging in the following
activities:

  4.4.1.1.1   Directly or indirectly engaging in door-to-door, telephone, or
other Cold-Call Marketing activities to Potential Members;     4.4.1.1.2  
Offering any favors, inducements or gifts, promotions, and/or other insurance
products that are designed to induce Enrollment in the Contractor’s plan, and
that are not health related and/or worth more than $5.00 cash;     4.4.1.1.3  
Distributing plans and materials that contain statements that DCH determines are
inaccurate, false, or misleading. Statements considered false or misleading
include, but are not limited to, any assertion or statement (whether written or
oral) that the recipient must enroll in the Contractor’s plan in order to obtain
Benefits or in order to not lose Benefits or that the Contractor’s plan is
endorsed by the federal or State government, or similar entity; and    
4.4.1.1.4   Distributing materials that, according to DCH, mislead or falsely
describe the Contractor’s Provider network, the participation or availability of
network Providers, the qualifications and skills of network Providers (including
their bilingual skills); or the hours and location of network services.

4.4.2   Allowable Activities

  4.4.2.1   The Contractor shall be permitted to perform the following marketing
activities:

  4.4.2.1.1   Distribute general information through mass media (i.e.
newspapers, magazines and other periodicals, radio, television, the Internet,
public transportation advertising, and other media outlets);     4.4.2.1.2  
Make telephone calls, mailings and home visits only to Members currently
enrolled in the Contractor’s plan, for the sole purpose of educating them about
services offered by or available through the Contractor;     4.4.2.1.3  
Distribute brochures and display posters at Provider offices and clinics that
inform patients that the clinic or Provider is part of the CMO plan’s Provider
network, provided that all CMO plans in which the Provider participates have an
equal opportunity to be represented; and     4.4.2.1.4   Attend activities that
benefit the entire community such as health fairs or other health education and
promotion activities.

Page 41 of 213



--------------------------------------------------------------------------------



 



  4.4.2.2   If the Contractor performs an allowable activity, the Contractor
shall conduct these activities in the entire Service Region as defined by this
Contract.     4.4.2.3   All materials shall be in compliance with the
information requirements in 42 CFR 438.10 and detailed in Section 4.3.2 of this
Contract.

4.4.3   State Approval of Materials

  4.4.3.1   The Contractor shall submit a detailed description of its Marketing
Plan and copies of all Marketing Materials (written and oral) it or its
Subcontractors plan to distribute to DCH for review and approval within sixty
(60) Calendar Days of Contract Award. This requirement includes, but is not
limited to posters, brochures, Web sites, and any materials that contain
statements regarding the benefit package and Provider network-related materials.
Neither the Contractor nor its Subcontractors shall distribute any marketing
materials without prior, written approval from DCH.     4.4.3.2   The Contractor
shall submit any changes to previously approved marketing materials and receive
approval from DCH of the changes before distribution.

4.4.4   Provider Marketing Materials

  4.4.4.1   The Contractor shall collect from its Providers any Marketing
Materials they intend to distribute and submit these to DCH for review and
approval prior to distribution.

4.5   COVERED BENEFITS AND SERVICES   4.5.1   Included Services

  4.5.1.1   The Contractor shall at a minimum provide Medically Necessary
services and Benefits as outlined below, and pursuant to the Georgia State
Medicaid Plan, and the Georgia Medicaid Policies and Procedures Manual. Such
Medically Necessary services shall be furnished in an amount, duration, and
scope that is no less than the amount, duration, and scope for the same services
furnished to recipients under Fee-for-Service Medicaid. The Contractor may not
arbitrarily deny or reduce the amount, duration or scope of a required service
solely because of the diagnosis, type of illness or Condition.     4.5.1.2    

      SERVICE   COVERAGE LIMITATIONS
Ambulatory Surgical Services
   
 
   
Audiology Services
  Not covered for Members age 21 and older. Available under EPSDT as part of a
written

Page 42 of 213



--------------------------------------------------------------------------------



 



      SERVICE   COVERAGE LIMITATIONS
 
  service plan.
 
   
Childbirth Education Services
   
 
   
Dental Services
  Preventive, diagnostic and treatment services provided to Members under age
21. Emergency Services only for Members age 21 and older.
 
   
Durable Medical Equipment
   
 
   
Early and Periodic Screening, Diagnostic, and Treatment Services
   
 
   
Emergency Transportation Services
   
 
   
Emergency Services
   
 
   
Family Planning Services and Supplies
   
 
   
Federally Qualified Health Center Services
  Ambulatory services such as dental services are subject to any limitations
applicable to the specific ambulatory service.
 
   
Home Health Services
  Not covered: social services, chore services, meals on wheels, audiology
services.
 
   
Hospice Services
  Available to Members certified as being terminally ill and having a medical
prognosis of life expectancy of six (6) months or less.
 
   
Inpatient Hospital Services
   
 
   
Laboratory and Radiological Services
  Not covered: portable X-ray services; services provided in facilities not
meeting the definition of an independent laboratory or X-ray facility; services
or procedures referred to another testing facility; services furnished by a
State or public laboratory; services or procedures performed by a facility not
certified to perform them.
 
   
Mental Health Services
  Community Mental Health Rehabilitation services are only

Page 43 of 213



--------------------------------------------------------------------------------



 



      SERVICE   COVERAGE LIMITATIONS
 
  available as part of a written service plan.
 
   
Nurse Midwife Services
   
 
   
Nurse Practitioner Services
   
 
   
Nursing Facility Services 
  Not covered: Long-term nursing
facility stays (over 30 Days)
Obstetrical Services
   
 
   
Occupational Therapy Services
  Not covered for Members age 21 and older. Available under EPSDT as part of a
written service plan.
 
   
Optometric Services
  Not covered for Members age 21 and older: routine refractive services and
optical devices.  
Orthotic and Prosthetic Services 
  Not covered for Members age 21 and older: orthopedic shoes and supportive
devices for the feet which are not an integral part of a leg brace; hearing aids
and accessories.
Oral Surgery
   
 
   
Outpatient Hospital Services
   
 
   
Pharmacy Services
  Not covered: certain outpatient drugs pursuant to Section 1927(d) of the
Social Security Act. Additionally, certain over the counter (OTC) drugs must be
included, pursuant to the Georgia State Policies and Procedures Manual.
 
   
Physical Therapy Services
  Not covered for Members age 21 and older. Available under EPSDT as part of a
written service plan.
 
   
Physician Services
   
 
   
Podiatric Services
  Not covered: services for flatfoot; subluxation; routine foot care, supportive
devices; vitamin B-12 injections.
 
   
Pregnancy-Related Services
   
 
   
Private Duty Nursing Services
   
 
   
Rural Health Clinic
   

Page 44 of 213



--------------------------------------------------------------------------------



 



      SERVICE   COVERAGE LIMITATIONS
Services
   
 
   
Speech Therapy Services
  Not covered for Members age 21 and older; available under EPSDT as part of a
written service plan.
 
   
Substance Abuse Treatment Services (Inpatient)
  Substance abuse treatment, inpatient and rehabilitative, are covered as part
of a written service plan.
 
   
Swing Bed Services
   
 
   
Targeted Case Management
  Covered for pregnant women under age 21 and other pregnant women at risk for
adverse outcomes; infants and toddlers with established risk for developmental
delay.
 
   
Transplants
  Not covered for Members age 21 and older: heart, lung and heart/lung
transplants.

4.5.2   Individuals with Disabilities Education Act (IDEA) Services

  4.5.2.1   For Members up to and including age three (3), the Contractor shall
be responsible for Medically Necessary IDEA services provided pursuant to an
Individualized Family Service Plan (IFSP) or Individualized Service Plan (IEP).
    4.5.2.2   For Members age four (4) and older, the Contractor shall not be
responsible for Medically Necessary IDEA services provided pursuant to an IEP or
IFSP. Such services shall remain in FFS Medicaid.

4.5.3   Enhanced Services

  4.5.3.1   In addition to the Covered Services provided above, the Contractor
shall do the following:

  4.5.3.1.1   Place strong emphasis on programs to enhance the general health
and well-being of Members;     4.5.3.1.2   Make health promotion materials
available to Members;     4.5.3.1.3   Participate in community-sponsored health
fairs; and

Page 45 of 213



--------------------------------------------------------------------------------



 



  4.5.3.1.4   Provide education to Members, families and other Health Care
Providers about early intervention and management strategies for various
illnesses.

  4.5.3.2   The Contractor shall not charge a Member for participating in health
education services that are defined as either enhanced or Covered Services.

4.5.4   Medical Necessity

  4.5.4.1   Based upon generally accepted medical practices in light of
Conditions at the time of treatment, Medically Necessary services are those that
are:

  4.5.4.1.1   Appropriate and consistent with the diagnosis of the treating
Provider and the omission of which could adversely affect the eligible Member’s
medical Condition;     4.5.4.1.2   Compatible with the standards of acceptable
medical practice in the community;     4.5.4.1.3   Provided in a safe,
appropriate, and cost-effective setting given the nature of the diagnosis and
the severity of the symptoms;     4.5.4.1.4   Not provided solely for the
convenience of the Member or the convenience of the Health Care Provider or
hospital; and     4.5.4.1.5   Not primarily custodial care unless custodial care
is a covered service or benefit under the Members evidence of coverage.

  4.5.4.2   There must be no other effective and more conservative or
substantially less costly treatment, service and setting available.

4.5.5   Experimental, Investigational or Cosmetic Procedures

  4.5.5.1   Pursuant to the Georgia State Medicaid Plan and the Georgia Medicaid
Policies and Procedures Manual, in no instance shall the Contractor cover
experimental, investigational or cosmetic procedures.

4.5.6   Moral or Religious Objections

  4.5.6.1   The Contractor is required to provide and reimburse for all Covered
Services. If, during the course of the Contract period, pursuant to 42 CFR
438.102, the Contractor elects not to provide, reimburse for, or provide
coverage of a counseling or Referral service because of an objection on moral or
religious grounds, the Contractor shall notify:

Page 46 of 213



--------------------------------------------------------------------------------



 



  4.5.6.1.1   DCH within one hundred and twenty (120) Calendar Days prior to
adopting the policy with respect to any service;     4.5.6.1.2   Members within
ninety (90) Calendar Days after adopting the policy with respect to any service;
and     4.5.6.1.3   Members and Potential Members before and during Enrollment.

  4.5.6.2.   The Contractor acknowledges that such objection will be grounds for
recalculation of rates paid to the Contractor.

4.6   SPECIAL COVERAGE PROVISIONS   4.6.1   Emergency Services

  4.6.1.1   Emergency Services shall be available twenty-four (24) hours a day,
seven (7) Days a week to treat an Emergency Medical Condition.     4.6.1.2   An
Emergency Medical Condition shall not be defined or limited based on a list of
diagnoses or symptoms. An Emergency Medical Condition is a medical or mental
health Condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) that a prudent layperson, who possesses an average
knowledge of health and medicine, could reasonably expect the absence of
immediate medical attention to result in the following:

  4.6.1.2.1   Placing the physical or mental health of the individual (or, with
respect to a pregnant woman, the health of the woman or her unborn child) in
serious jeopardy;     4.6.1.2.2   Serious impairment to bodily functions;    
4.6.1.2.3   Serious dysfunction of any bodily organ or part;     4.6.1.2.4  
Serious harm to self or others due to an alcohol or drug abuse emergency;    
4.6.1.2.5   Injury to self or bodily harm to others; or     4.6.1.2.6   With
respect to a pregnant woman having contractions: (i) that there is adequate time
to effect a safe transfer to another hospital before delivery, or (ii) that
transfer may pose a threat to the health or safety of the woman or the unborn
child.

  4.6.1.3   The Contractor shall provide payment for Emergency Services when
furnished by a qualified Provider, regardless of whether that Provider is in the
Contractor’s network. These services shall not be subject to prior

Page 47 of 213



--------------------------------------------------------------------------------



 



                 authorization requirements. The Contractor shall be required to
pay for all Emergency Services that are Medically Necessary until the Member is
stabilized. The Contractor shall also pay for any screening examination services
conducted to determine whether an Emergency Medical Condition exists.

  4.6.1.4   The Contractor shall base coverage decisions for Emergency Services
on the severity of the symptoms at the time of presentation and shall cover
Emergency Services when the presenting symptoms are of sufficient severity to
constitute an Emergency Medical Condition in the judgment of a prudent
layperson.     4.6.1.5   The attending emergency room physician, or the Provider
actually treating the Member, is responsible for determining when the Member is
sufficiently stabilized for transfer or discharge, and that determination is
binding on the Contractor, who shall be responsible for coverage and payment.
The Contractor, however, may establish arrangements with a hospital whereby the
Contractor may send one of its own physicians with appropriate emergency room
privileges to assume the attending physician’s responsibilities to stabilize,
treat, and transfer the Member, provided that such arrangement does not delay
the provision of Emergency Services.     4.6.1.6   The Contractor shall not
retroactively deny a Claim for an emergency screening examination because the
Condition, which appeared to be an Emergency Medical Condition under the prudent
layperson standard, turned out to be non-emergency in nature. If an emergency
screening examination leads to a clinical determination by the examining
physician that an actual Emergency Medical Condition does not exist, then the
determining factor for payment liability shall be whether the Member had acute
symptoms of sufficient severity at the time of presentation. In this case, the
Contractor shall pay for all screening and care services provided. Payment shall
be at either the rate negotiated under the Provider Contract, or the rate paid
by DCH under the Fee for Service Medicaid program.     4.6.1.7   The Contractor
may establish guidelines and timelines for submittal of notification regarding
provision of emergency services, but, the Contractor shall not refuse to cover
an Emergency Service based on the emergency room Provider, hospital, or fiscal
agent’s failure to notify the Member’s PCP, CMO plan representative, or DCH of
the Member’s screening and treatment within said timeframes.     4.6.1.8   When
a representative of the Contractor instructs the Member to seek Emergency
Services the Contractor shall be responsible for payment for the Medical
Screening examination and for other Medically Necessary Emergency Services,
without regard to whether the Condition meets the prudent layperson standard.

Page 48 of 213



--------------------------------------------------------------------------------



 



  4.6.1.9   The Member who has an Emergency Medical Condition shall not be held
liable for payment of subsequent screening and treatment needed to diagnose the
specific Condition or stabilize the patient.     4.6.1.10   Once the Member’s
Condition is stabilized, the Contractor may require Pre-Certification for
hospital admission or Prior Authorization for follow-up care.

4.6.2   Post-Stabilization Services

  4.6.2.1   The Contractor shall be responsible for providing Post-Stabilization
care services twenty-four (24) hours a day, seven (7) days a week, both
inpatient and outpatient, related to an Emergency Medical Condition, that are
provided after a Member is stabilized in order to maintain the stabilized
Condition, or, pursuant to 42 CFR 438.114(e), to improve or resolve the Member’s
Condition.     4.6.2.2   The Contractor shall be responsible for payment for
Post-Stabilization Services that are Prior Authorized or Pre-Certified by an
In-Network Provider or organization representative, regardless of whether they
are provided within or outside the Contractor’s network of Providers.    
4.6.2.3   The Contractor is financially responsible for Post-Stabilization
Services obtained from any Provider, regardless of whether they are within or
outside the Contractor’s Provider network that are administered to maintain the
Member’s stabilized Condition for one (1) hour while awaiting response on a
Pre-Certification or Prior Authorization request.     4.6.2.4   The Contractor
is financially responsible for Post-Stabilization Services obtained from any
Provider, regardless of whether they are within or outside the Contractor’s
Provider network, that are not prior authorized by a CMO plan Provider or
organization representative but are administered to maintain, improve or resolve
the Member’s stabilized Condition if:

  4.6.2.4.1   The Contractor does not respond to the Provider’s request for
pre-certification or prior authorization within one (1) hour;     4.6.2.4.2  
The Contractor cannot be contacted; or     4.6.2.4.3   The Contractor’s
Representative and the attending physician cannot reach an agreement concerning
the Member’s care and a CMO plan physician is not available for consultation. In
this situation the Contractor shall give the treating physician the opportunity
to consult with an In-Network physician and the treating physician may continue
with care of the Member until a CMO plan physician is reached or one of the
criteria in Section 4.6.2.5 are met.

Page 49 of 213



--------------------------------------------------------------------------------



 



  4.6.2.5   The Contractor’s financial responsibility for Post-Stabilization
Services it has not approved will end when:

  4.6.2.5.1   An In-Network Provider with privileges at the treating hospital
assumes responsibility for the Member’s care;     4.6.2.5.2   An In-Network
Provider assumes responsibility for the Member’s care through transfer;    
4.6.2.5.3   The Contractor’s Representative and the treating physician reach an
agreement concerning the Member’s care; or     4.6.2.5.4   The Member is
discharged.

  4.6.2.6   In the event the Member receives Post-Stabilization Services from a
Provider outside the Contractor’s network, the Contractor is prohibited from
charging the Member more than he or she would be charged if he or she had
obtained the services through an In-Network Provider.

4.6.3   Urgent Care Services

  4.6.3.1   The Contractor shall provide Urgent Care services as necessary. Such
services shall not be subject to Prior Authorization or Pre-Certification.

4.6.4   Family Planning Services

  4.6.4.1   The Contractor shall provide access to family planning services
within the network. In meeting this obligation, the Contractor shall make a
reasonable effort to contract with all family planning clinics, including those
funded by Title X of the Public Health Services Act, for the provision of family
planning services. The Contractor shall verify its efforts to contract with
Title X Clinics by maintaining records of communication. The Contractor shall
not limit Members’ freedom of choice for family planning services to In-Network
Providers and the Contractor shall cover services provided by any qualified
provider regardless of whether the provider is In-Network. The Contractor shall
not require a Referral if a Member chooses to receive family planning services
and supplies from outside of the network.     4.6.4.2   The Contractor shall
inform Members of the availability of family planning services and must provide
services to Members wishing to prevent pregnancies, plan the number of
pregnancies, plan the spacing between pregnancies, or obtain confirmation of
pregnancy.     4.6.4.3   Family planning services and supplies include at a
minimum:

Page 50 of 213



--------------------------------------------------------------------------------



 



  4.6.4.3.1   Education and counseling necessary to make informed choices and
understand contraceptive methods;     4.6.4.3.2   Initial and annual complete
physical examinations;     4.6.4.3.3   Follow-up, brief and comprehensive
visits;     4.6.4.3.4   Pregnancy testing;     4.6.4.3.5   Contraceptive
supplies and follow-up care;     4.6.4.3.6   Diagnosis and treatment of sexually
transmitted diseases; and     4.6.4.3.7   Infertility assessment.

  4.6.4.4   The Contractor shall furnish all services on a voluntary and
confidential basis, even if the Member is less than eighteen (18) years of age.

4.6.5   Sterilizations, Hysterectomies and Abortions

  4.6.5.1   In compliance with federal regulations, the Contractor shall cover
sterilizations, hysterectomies, and abortions only if all of the following
requirements are met:

  4.6.5.1.1   The Member is at least twenty-one (21) years of age at the time
consent is obtained;     4.6.5.1.2   The Member is mentally competent;    
4.6.5.1.3   The Member voluntarily gives informed consent in accordance with the
State Policies and Procedures for Family Planning Clinic Services. This includes
the completion of all applicable documentation;     4.6.5.1.4   At least thirty
(30) Calendar Days, but not more than one hundred and eighty (180) Calendar
Days, have passed between the date of informed consent and the date of
sterilization, except in the case of premature delivery or emergency abdominal
surgery. A Member may consent to be sterilized at the time of premature delivery
or emergency abdominal surgery, if at least seventy-two (72) hours have passed
since informed consent for sterilization was signed. In the case of premature
delivery, the informed consent must have been given at least thirty
(30) Calendar Days before the expected date of delivery (the expected date of
delivery must be provided on the consent form);     4.6.5.1.5   An interpreter
is provided when language barriers exist. Arrangements are to be made to
effectively communicate the required information to

Page 51 of 213



--------------------------------------------------------------------------------



 



      a Member who is visually impaired, hearing impaired or otherwise disabled;
and     4.6.5.1.6   The Member is not institutionalized in a correctional
facility, mental hospital or other rehabilitative facility.

  4.6.5.2   A hysterectomy shall be considered a Covered Service only if the
following additional requirements are met:

  4.6.5.2.1   The Member must be informed orally and in writing that the
hysterectomy will render the individual permanently incapable of reproducing
(this is not applicable if the individual was sterile prior to the hysterectomy
or in the case of an emergency hysterectomy); and     4.6.5.2.2   The Member
must sign and date a “Patient’s Acknowledgement of Prior Receipt of Hysterectomy
Information” form prior to the Hysterectomy. Informed consent must be obtained
regardless of diagnosis or age.

  4.6.5.3   Regardless of whether the requirements listed above are met, a
hysterectomy shall not be covered under the following circumstances:

  4.6.5.3.1   If it is performed solely for the purpose of rendering a Member
permanently incapable of reproducing;     4.6.5.3.2   If there is more than one
(1) purpose for performing the hysterectomy, but the primary purpose was to
render the Member permanently incapable of reproducing; or     4.6.5.3.3   If it
is performed for the purpose of cancer prophylaxis.

  4.6.5.4   Abortions or abortion-related services performed for family planning
purposes are not Covered Services. Abortions are Covered Services if a Provider
certifies that the abortion is medically necessary to save the life of the
mother or if pregnancy is the result of rape or incest. The Contractor shall
cover treatment of medical complications occurring as a result of an elective
abortion and treatments for spontaneous, incomplete, or threatened abortions and
for ectopic pregnancies.     4.6.5.5   The Contractor shall maintain
documentation of all sterilizations, hysterectomies and abortions and provide
documentation to DCH upon the request of DCH.

4.6.6   Pharmacy

Page 52 of 213



--------------------------------------------------------------------------------



 



  4.6.6.1   The Contractor shall provide pharmacy services either directly or
through a Pharmacy Benefits Manager (PBM). The Contractor or its PBM may
establish a drug formulary if the following minimum requirements are met:

  4.6.6.1.1   Drugs from each specific therapeutic drug class are included and
are sufficient in amount, duration, and scope to meet Members’ medical needs;  
  4.6.6.1.2   The only excluded drug categories are those permitted under
section 1927(d) of the Social Security Act;     4.6.6.1.3   A Pharmacy &
Therapeutics Committee makes the formulary decisions; and     4.6.6.1.4  
Over-the-counter medications specified in the Georgia State Medicaid Plan are
included in the formulary.

  4.6.6.2   The Contractor shall provide the formulary to DCH upon the request
of DCH.     4.6.6.3   If the Contractor chooses implement a mail-order pharmacy
program, any such program must be accordance with State and federal law.

4.6.7   Immunizations

  4.6.7.1   The Contractor shall provide all Members under twenty-one (21) years
of age with all vaccines and immunizations in accordance with the Advisory
Committee on Immunization Practices (ACIP) guidelines.     4.6.7.2   The
Contractor shall ensure that all Providers use vaccines available free under the
Vaccine for Children (VFC) program for Medicaid children eighteen (18) years old
and younger. Immunizations shall be given in conjunction with Well-Child/Health
Check care.     4.6.7.3   The Contractor shall provide all adult immunizations
specified in the Georgia Medicaid Policies and Procedures Manual.     4.6.7.4  
The Contractor shall report all immunizations to the Georgia Registry of
Immunization Transactions and Services (GRITS) in a format to be determined by
DCH.

4.6.8   Transportation

  4.6.8.1   The Contractor shall provide emergency transportation and shall not
retroactively deny a Claim for emergency transportation to an emergency Provider
because the Condition, which appeared to be an Emergency Medical

Page 53 of 213



--------------------------------------------------------------------------------



 



      Condition under the prudent layperson standard, turned out to be
non-emergency in nature.     4.6.8.2   The Contractor is not responsible for
providing non-emergency transportation (NET) but the Contractor shall coordinate
with the NET vendors for services required by Members.

4.6.9   Perinatal Services

  4.6.9.1   The Contractor shall ensure that appropriate perinatal care is
provided to women and newborn Members. The Contractor shall have adequate
capacity such that any new Member who is pregnant is able to have an initial
visit with her Provider within fourteen (14) Calendar Days of Enrollment. The
Contractor shall have in place a system that provides, at a minimum, the
following services:

  4.6.9.1.1   Pregnancy planning and perinatal health promotion and education
for reproductive-age women;     4.6.9.1.2   Perinatal risk assessment of
non-pregnant women, pregnant and post-partum women, and newborns and children up
to five (5) months of age;     4.6.9.1.3   Childbirth education classes to all
pregnant Members and their chosen partner. Through these classes expectant
parents shall be encouraged to prepare themselves physically, emotionally, and
intellectually for the childbirth experience. The classes shall be offered at
times convenient to the population served, in locations that are accessible,
convenient and comfortable. Classes shall be offered in languages spoken by the
Members.     4.6.9.1.4   Access to appropriate levels of care based on risk
assessment, including emergency care;     4.6.9.1.5   Transfer and care of
pregnant women, newborns, and infants to tertiary care facilities when
necessary;     4.6.9.1.6   Availability and accessibility of OB/GYNs,
anesthesiologists, and neonatologists capable of dealing with complicated
perinatal problems; and     4.6.9.1.7   Availability and accessibility of
appropriate outpatient and inpatient facilities capable of dealing with
complicated perinatal problems.

  4.6.9.2   The Contractor shall provide inpatient care and professional
services relating to labor and delivery for its pregnant/delivering Members, and
neonatal care

Page 54 of 213



--------------------------------------------------------------------------------



 



      for its newborn Members at the time of delivery and for up to forty-eight
(48) hours following an uncomplicated vaginal delivery and ninety-six (96) hours
following an uncomplicated Caesarean delivery.

4.6.10   Parenting Education

  4.6.10.1   In addition to individual parent education and anticipatory
guidance to parents and guardians at preventive pediatric visits and Health
Check screens, the Contractor shall offer or arrange for parenting skills
education to expectant and new parents, at no cost to the Member.     4.6.10.2  
The Contractor agrees to create effective ways to deliver this education,
whether through classes, as a component of post-partum home visiting, or other
such means. The educational efforts shall include topics such as bathing,
feeding (including breast feeding), injury prevention, sleeping, illness, when
to call the doctor, when to use the emergency room, etc. The classes shall be
offered at times convenient to the population served, and in locations that are
accessible, convenient and comfortable. Classes shall be offered in languages
spoken by the Members.

4.6.11   Mental Health and Substance Abuse

  4.6.11.1   The Contractor shall have written Mental Health and Substance Abuse
Policies and Procedures that explain how they will arrange or provide for
covered mental health and substance abuse services. Such policies and procedures
shall include Advance Directives. The Contractor shall assure timely delivery of
mental health and substance abuse services and coordination with other acute
care services.     4.6.11.2   Mental Health and Substance Abuse Policies and
Procedures shall be submitted to DCH for approval within sixty (60) Calendar
Days of Contract Award.     4.6.11.3   The Contractor shall permit Members to
self-refer to an In-Network Provider for an initial mental health or substance
abuse visit but prior authorization may be required for subsequent visits.

4.6.12   Advance Directives

  4.6.12.1   In compliance with 42 CFR 438.6 (i) (1)-(2) and 42 CFR 422.128, the
Contractor shall maintain written policies and procedures for Advance
Directives, including mental health advance directives. Such Advance Directives
shall be included in each Member’s medical record. The Contractor shall provide
these policies to all Members eighteen (18) years of age and older and shall
advise Members of:

Page 55 of 213



--------------------------------------------------------------------------------



 



  4.6.12.1.1   Their rights under the law of the State of Georgia, including the
right to accept or refuse medical or surgical treatment and the right to
formulate Advance Directives; and     4.6.12.1.2   The Contractor’s written
policies respecting the implementation of those rights, including a statement of
any limitation regarding the implementation of Advance Directives as a matter of
conscience.

  4.6.12.2   The information must include a description of State law and must
reflect changes in State laws as soon as possible, but no later than ninety
(90) Calendar Days after the effective change.     4.6.12.3   The Contractor’s
information must inform Members that complaints may be filed with the State’s
Survey and Certification Agency.     4.6.12.4   The Contractor shall educate its
staff about its policies and procedures on Advance Directives, situations in
which Advance Directives may be of benefit to Members, and their responsibility
to educate Members about this tool and assist them to make use of it.    
4.6.12.5   The Contractor shall educate Members about their ability to direct
their care using this mechanism and shall specifically designate which staff
Members and/or network Providers are responsible for providing this education.

4.6.13   Foster Care Forensic Exam

  4.6.13.1   The Contractor shall provide a forensic examination to a Member
that is less than eighteen (18) years of age that is placed outside the home in
State custody. Such exam shall be in accordance with State law and regulations.

4.6.14   Laboratory Services

  4.6.14.1   The Contractor shall require all network laboratories to
automatically report the Glomerular Filtration Rate (GFR) on any serum
creatinine tests ordered by In-Network Providers.

4.6.15   Member Cost-Sharing

  4.6.15.1   The Contractor shall ensure that Providers collect Member
co-payments as specified in Attachment K.

Page 56 of 213



--------------------------------------------------------------------------------



 



4.7   EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM:
HEALTH CHECK   4.7.1   General Provisions

  4.7.1.1   The Contractor shall provide EPSDT services (called Health Check
services) to Medicaid children less than twenty-one (21) years of age and
PeachCare for Kids children less than age nineteen (19) years of age (hereafter
referred to as Health Check eligible children), in compliance with all
requirements found below.     4.7.1.2   The Contractor shall comply with
sections 1902(a)(43) and 1905(a)(4)(B) and 1905(r) of the Social Security Act
and federal regulations at 42 CFR 441.50 that require EPSDT services to include
outreach and informing, screening, tracking, and, diagnostic and treatment
services. The Contractor shall comply with all Health Check requirements
pursuant to the Georgia Medicaid Policies and Procedures Manual.     4.7.1.3  
The Contractor shall develop an EPSDT Plan that includes written policies and
procedures for conducting outreach, informing, tracking, and follow-up to ensure
compliance with the Health Check periodicity schedules. The EPSDT Plan shall
emphasize outreach and compliance monitoring for children and adolescents (young
adults), taking into account the multi-lingual, multi-cultural nature of the GHF
population, as well as other unique characteristics of this population. The plan
shall include procedures for follow-up of missed appointments, including missed
Referral appointments for problems identified through Health Check screens and
exams. The plan shall also include procedures for referral, tracking and follow
up for annual dental examinations and visits. The Contractor shall submit its
EPSDT Plan to DCH for review and approval within sixty (60) Calendar Days of
Contract Award.

4.7.2   Outreach and Informing

  4.7.2.1   The Contractor’s Health Check outreach and informing process shall
include:

  4.7.2.1.1   The importance of preventive care;     4.7.2.1.2   The periodicity
schedule and the depth and breadth of services;     4.7.2.1.3   How and where to
access services, including necessary transportation and scheduling services; and
    4.7.2.1.4   A statement that services are provided without cost.

  4.7.2.2   The Contractor shall inform its newly enrolled families with Health
Check eligible children about the Health Check program within sixty
(60) Calendar

Page 57 of 213



--------------------------------------------------------------------------------



 



      Days of Enrollment with the plan. This requirement includes informing
pregnant women and new mothers, either before or within seven (7) days after the
birth of their children, that Health Check services are available.     4.7.2.3  
The Contractor shall provide written notification to its families with Health
Check eligible children when appropriate periodic assessments or needed services
are due. The Contractor shall coordinate appointments for care. The Contractor
shall follow up with families with Health Check eligible children that have
failed to access Health Check screens and services after one hundred and twenty
(120) Calendar Days of Enrollment in the CMO plan.     4.7.2.4   The Contractor
shall provide to each PCP, on a monthly basis, a list of the PCP’s Health Check
eligible children that have not had an encounter during the initial one hundred
and twenty (120) Calendar Days of CMO plan Enrollment, and/or are not in
compliance with the Health Check periodicity schedule. The Contractor and/or the
PCP shall contact the Members’ parents or guardians to schedule an appointment.
    4.7.2.5   Informing may be oral (on the telephone, face-to-face, or
films/tapes) or written and may be done by Contractor personnel or Health Care
Providers. All outreach and informing shall be documented and shall be conducted
in non-technical language at or below a fifth (5th) grade reading level. The
Contractor shall use accepted methods for informing persons who are blind or
deaf, or cannot read or understand the English language, in accordance with
Section 4.3.2 of this Contract.     4.7.2.6   The Contractor may provide
nominal, non-cash incentives to Members to motivate compliance with periodicity
schedules.

4.7.3   Screening

  4.7.3.1   The Contractor is responsible for periodic screens in accordance
with the State’s periodicity schedule. Such screens must include all of the
following:

  4.7.3.1.1   A comprehensive health and developmental history;     4.7.3.1.2  
Developmental assessment, including mental, emotional, and behavioral health
development;     4.7.3.1.3   Measurements (including head circumference for
infants);     4.7.3.1.4   An assessment of nutritional status;     4.7.3.1.5   A
comprehensive unclothed physical exam;

Page 58 of 213



--------------------------------------------------------------------------------



 



  4.7.3.1.6   Immunizations according to the Advisory Committee of Immunization
Practices (ACIP);     4.7.3.1.7   Certain laboratory tests (including the
federally required blood lead screening);     4.7.3.1.8   Anticipatory guidance
and health education;     4.7.3.1.9   Vision screening;     4.7.3.1.10  
Tuberculosis and lead risk screening;     4.7.3.1.11   Hearing screening; and  
  4.7.3.1.12   Dental and oral health assessment.

  4.7.3.2   Lead screening is a required component of a Health Check screen and
the Contractor shall implement a screening program for the presence of lead
toxicity. The screening program shall consist of two (2) parts: verbal risk
assessment (from thirty-six (36) to seventy-two (72) months of age), and blood
lead screening. Regardless of risk, the Contractor shall provide for a blood
lead screening test for all Health Check eligible children at twelve (12) and
twenty-four (24) months of age. Children between twenty-four (24) months of age
and seventy-two (72) months of age should receive a blood lead screening test if
there is no record of a previous test.     4.7.3.3   The Contractor shall have a
lead case management program for Health Check eligibles and their households
when there is a positive blood lead test equal to or greater than ten
(10) micrograms per deciliter. The lead case management program shall include
education, a written case management plan that includes all necessary referrals,
coordination with other specific agencies, and aggressive pursuit of
non-compliance with follow-up tests and appointments.     4.7.3.4   The
Contractor shall have procedures for Referral to and follow up with oral health
professionals, including annual dental examinations and services by an oral
health professional.     4.7.3.5   The Contractor shall provide inter-periodic
screens, which are screens that occur between the complete periodic screens and
are Medically Necessary to determine the existence of suspected physical or
mental illnesses or Conditions. This includes at a minimum vision, hearing and
dental services.     4.7.3.6   The Contractor shall provide Referrals for
further diagnostic and/or treatment services to correct or ameliorate defects,
and physical and mental illnesses and Conditions discovered by the Health Check
screens. Referral and follow up

Page 59 of 213



--------------------------------------------------------------------------------



 



      may be made to the Provider conducting the screening or to another
Provider, as appropriate.     4.7.3.7   The Contractor shall provide an initial
health and screening visit to all newly enrolled GHF Health Check eligible
children within ninety (90) Calendar Days and within twenty-four (24) hours of
birth to all newborns.     4.7.3.8   Minimum Contractor compliance with the
Health Check screening requirements, including blood lead screening and annual
dental examinations and services, is an eighty percent (80%) screening rate,
using the methodology prescribed by CMS to determine the screening rate.

4.7.4   Tracking

  4.7.4.1   The Contractor shall establish a tracking system that provides
information on compliance with Health Check requirements. This system shall
track, at a minimum, the following areas:

  4.7.4.1.1   Initial newborn Health Check visit occurring in the hospital;    
4.7.4.1.2   Periodic and preventive/well child screens and visits as prescribed
by the periodicity schedule;     4.7.4.1.3   Diagnostic and treatment services,
including Referrals;     4.7.4.1.4   Immunizations, lead, tuberculosis and
dental services; and     4.7.4.1.5   A reminder/notification system.

  4.7.4.2   All information generated and maintained in the tracking system
shall be consistent with Encounter Data requirements as specified elsewhere
herein.

4.7.5   Diagnostic and Treatment Services

  4.7.5.1   If a suspected problem is detected by a screening examination as
described above, the child shall be evaluated as necessary for further
diagnosis. This diagnosis is used to determine treatment needs.     4.7.5.2  
Health Check requires coverage for all follow-up diagnostic and treatment
services deemed Medically Necessary to ameliorate or correct a problem
discovered during a Health Check screen. Such Medically Necessary diagnostic and
treatment services must be provided regardless of whether such services are
covered by the State Medicaid Plan, as long as they are Medicaid-Covered
Services as defined in Title XIX of the Social Security Act. The Contractor
shall provide Medically Necessary, Medicaid-covered diagnostic and treatment
services, either directly or by Referral.

Page 60 of 213



--------------------------------------------------------------------------------



 



4.7.6   Reporting Requirements

  4.7.6.1   The Contractor shall submit to DCH quarterly Health Check Reports as
described in Section 4.18.4.1. The Contractor shall report Health Check visits
in accordance with the appropriate codes specified in the appropriate Provider
Handbooks.

4.8   PROVIDER NETWORK   4.8.1   General Provisions

  4.8.1.1   The Contractor is solely responsible for providing a network of
physicians, pharmacies, hospitals, and other health care Providers through whom
it provides the items and services included in Covered Services.     4.8.1.2  
The Contractor shall ensure that its network of Providers is adequate to assure
access to all Covered Services, and that all Providers are appropriately
credentialed, maintain current licenses, and have appropriate locations to
provide the Covered Services.     4.8.1.3   The Contractor shall not include any
Providers who have been excluded from participation by the Department of Health
and Human Services, Office of Inspector General, or who are on the State’s list
of excluded Providers. The Contractor is responsible for routinely checking the
exclusions list and shall immediately terminate any Provider found to be
excluded and notify the Member per the requirements outlined in this Contract.  
  4.8.1.4   The Contractor shall require that each Provider have a unique
physician identifier number (UPIN). Effective May 23, 2007, in accordance with
45 CFR 160.103, the Contractor shall require that each Provider have a national
Provider identifier (NPI).     4.8.1.5   The Contractor shall have written
Selection and Retention Policies and Procedures. These policies shall be
submitted to DCH for review and approval within sixty (60) Calendar Days of
Contract Award. In selecting and retaining Providers in its network the
Contractor shall consider the following:

  4.8.1.5.1   The anticipated GHF Enrollment;     4.8.1.5.2   The expected
Utilization of services, taking into consideration the characteristics and
Health Care needs of its Members;     4.8.1.5.3   The numbers and types (in
terms of training, experience and specialization) of Providers required to
furnish the Covered Services;

Page 61 of 213



--------------------------------------------------------------------------------



 



  4.8.1.5.4   The numbers of network Providers who are not accepting new GHF
patients; and     4.8.1.5.5   The geographic location of Providers and Members,
considering distance, travel time, the means of transportation ordinarily used
by Members, and whether the location provides physical access for Members with
disabilities.

  4.8.1.6   If the Contractor declines to include individual Providers or groups
of Providers in its network, the Contractor shall give the affected Providers
written notice of the reason(s) for the decision.     4.8.1.7   These provisions
shall not be construed to:

  4.8.1.7.1   Require the Contractor to contract with Providers beyond the
number necessary to meet the needs of its Members;     4.8.1.7.2   Preclude the
Contractor from establishing measures that are designed to maintain quality of
services and control costs and are consistent with its responsibilities to
Members.

  4.8.1.8   The Contractor shall ensure that all network Providers have
knowingly and willfully agreed to participate in the Contractor’s network. The
Contractor shall be prohibited from acquiring established networks without
contacting each individual Provider to ensure knowledge of the requirements of
this Contract and the Provider’s complete understanding and agreement to fulfill
all terms of the Provider Contract, as outlined in section 4.10. DCH reserves
the right to confirm and validate, through both the collection of information
and documentation from the Contractor and on-site visits to network Providers,
the existence of a direct relationship between the Contractor and the network
Providers.     4.8.1.9   The Contractor shall submit an up-dated version of the
Provider Network Listing spreadsheet for all requested Provider types (as
outlined under Required Attachments in 5.1.2.8 in the RFP), and include any
Provider Letters of Intent or executed Signature Pages of Provider Contracts not
previously submitted (as part of the RFP response) to DCH within sixty
(60) Calendar Days of Contract Award.     4.8.1.10   The Contractor shall submit
a final copy of the Provider Network Listing spreadsheet for all requested
Provider types (as outlined under Required Attachments in 5.1.2.8 in the RFP),
Signature Pages for all Provider Contracts, and written acknowledgements from
all Providers part of a PHO, IPA, or other network stating that they know they
are in the CMO’s network, know they are accepting Medicaid patients, and that
they are accepting the

Page 62 of 213



--------------------------------------------------------------------------------



 



      terms and conditions. These shall all be submitted to DCH ninety (90)
Calendar Days prior to implementation of GHF in that Service Region.

4.8.2   Primary Care Providers (PCPs)

  4.8.2.1   The Contractor shall offer its Members freedom of choice in
selecting a PCP. The Contractor shall have written PCP Selection Policies and
Procedures describing how Members select their PCP.     4.8.2.2   The Contractor
shall submit these PCP Selection Policies and Procedures policies to DCH for
review and approval within sixty (60) Calendar Days of Contract Award.    
4.8.2.3   PCP assignment policies shall be in accordance with Section 4.1.2 of
this Contract.     4.8.2.4   The Contractor may require that Members are
assigned to the same PCP for a period of up to six (6) months. In the event the
Contractor requires that Members are assigned to the same PCP for a period of
six (6) months or less, the following exceptions shall be made:

  4.8.2.4.1   Members shall be allowed to change PCPs without cause during the
first ninety (90) Calendar Days following PCP selection;     4.8.2.4.2   Members
shall be allowed to change PCPs with cause at anytime. The following constitute
cause for change:

  i.   The PCP no longer meets the geographic access standards as defined in
Section 4.8.12;     ii.   The PCP does not, because of moral or religious
objections, provide the Covered Service(s) the Member seeks; and     iii.   The
Member requests to be assigned to the same PCP as other family members.

  4.8.2.4.3   Members shall be allowed to change PCPs every six (6) months.

  4.8.2.5   The PCP is responsible for supervising, coordinating, and providing
all Primary Care to each assigned Member. In addition, the PCP is responsible
for coordinating and/or initiating Referrals for specialty care (both in and out
of network), maintaining continuity of each Member’s Health Care and maintaining
the Member’s Medical Record, which includes documentation of all services
provided by the PCP as well as any specialty services. The Contractor shall
require that PCPs fulfill these responsibilities for all Members.

Page 63 of 213



--------------------------------------------------------------------------------



 



  4.8.2.6   The Contractor shall include in its network as PCPs the following:

  4.8.2.6.1   Physicians who routinely provide Primary Care services in the
areas of:

  i.   Family Practice;     ii.   General Practice;     iii.   Pediatrics; or  
  iv.   Internal Medicine.

  4.8.2.6.2   Nurse Practitioners Certified (NP-C) specializing in:

  i.   Family Practice; or     ii.   Pediatrics.

  4.8.2.7   NP-Cs in independent practice must also have a current collaborative
agreement with a licensed physician who has hospital admitting privileges.    
4.8.2.8   FQHCs and RHCs may be included as PCPs. The Contractor shall maintain
an accurate list of all Providers rendering care at these facilities.    
4.8.2.9   Primary Care Public Health Department Clinics and Primary Care
Hospital Outpatient Clinics may be included as PCPs if they agree to the
requirements of the PCP role, including the following conditions:

  4.8.2.9.1   The practice must routinely deliver Primary Care as defined by the
majority of the practice devoted to providing continuing comprehensive and
coordinated medical care to a population undifferentiated by disease or organ
system. If deemed necessary, a Medical Record audit of the practice will be
performed. Any exceptions to this requirement will be considered on a
case-by-case basis.     4.8.2.9.2   Any Referrals for specialty care to other
Providers of the same practice may be reviewed for appropriateness.

  4.8.2.10   Physician’s assistants (PAs) may participate as a PCP as a Member
of a physician’s practice.     4.8.2.11   The Contractor may allow female
Members to select a gynecologist or obstetrician-gynecologist (OB-GYN) as their
Primary Care Provider.

Page 64 of 213



--------------------------------------------------------------------------------



 



  4.8.2.12   The Contractor may allow Members with Chronic Conditions to select
a specialist with whom he or she has an on-going relationship to serve as a PCP.

4.8.3   Direct Access

  4.8.3.1   The Contractor shall provide female Members with direct in-network
access to a women’s health specialist for covered care necessary to provide her
routine and preventive Health Care services. This is in addition to the Member’s
designated source of Primary Care if that Provider is not a women’s health
specialist.     4.8.3.2   The Contractor shall have a process in place that
ensures that Members determined to need a course of treatment or regular care
monitoring have direct access to a specialist as appropriate for the Member’s
condition and identified needs. The Medical Director shall be responsible for
over-seeing this process.     4.8.3.3   The Contractor shall ensure that Members
who are determined to need a course of treatment or regular care monitoring have
a treatment plan. This treatment plan shall be developed by the Member’s PCP
with Member participation, and in consultation with any specialists caring for
the Member. This treatment plan shall be approved in a timely manner by the
Medical Director and in accord with any applicable State quality assurance and
utilization review standards.

4.8.4   Significant Traditional Providers (STPs)

  4.8.4.1   The Contractor shall include in its network all STPs in its Service
Region for the first two (2) years of operation under this Contract, provided
that the STP:

  4.8.4.1.1   Agrees to participate as an In-Network Provider and abide by the
provisions of the Provider Contract as discussed in Section 4.10.     4.8.4.1.2
  Agrees to accept the Contractor’s Provider reimbursement rate for the Provider
Type/Class; and     4.8.4.1.3   Meets the Contractor’s credentialing
requirements as established pursuant to Section 4.8.13.

  4.8.4.2   Provider types/classes eligible for participation as a STP are:

  4.8.4.2.1   PCPs (as defined in Section 4.8.2.6);     4.8.4.2.2   OB-GYNs;

Page 65 of 213



--------------------------------------------------------------------------------



 



  4.8.4.2.3   Behavioral Health Providers;     4.8.4.2.4   Oral Health
Providers;     4.8.4.2.5   Pharmacies; and     4.8.4.2.6   Hospitals.

  4.8.4.3   The Contractor shall maintain copies of all letters and other
correspondence related to its efforts to include STPs in its network. This
documentation shall be provided to DCH upon request.

4.8.5   Pharmacies

  4.8.5.1   The Contractor shall maintain a comprehensive Provider network of
pharmacies that ensures pharmacies are available and accessible to all Members.

4.8.6   Hospitals

  4.8.6.1   The Contractor shall have a comprehensive Provider network of
hospitals such that they are available and accessible to all Members. This
includes, but is not limited to tertiary care facilities and facilities with
neo-natal, intensive care, burn, and trauma units.     4.8.6.2   The Contractor
shall include in its network Critical Access Hospitals (CAHs) that are located
in its Service Region.     4.8.6.3   The Contractor shall maintain copies of all
letters and other correspondence related to its efforts to include CAHs in its
network. This documentation shall be provided to DCH upon request.

4.8.7   Laboratories

  4.8.7.1   The Contractor shall maintain a comprehensive Provider network of
laboratories that ensures laboratories are accessible to all Members. The
Contractor shall ensure that all laboratory testing sites providing services
under this contract have either a clinical laboratory (CLIA) certificate or a
waiver of a certificate of registration, along with a CLIA number, pursuant to
42 CFR 493.3.

4.8.8   Mental Health/Substance Abuse

  4.8.8.1   The Contractor shall include in its network Community Service Boards
(CSBs) that meet the requirements and are located in its Service Region.

Page 66 of 213



--------------------------------------------------------------------------------



 



  4.8.8.2   The Contractor shall maintain copies of all letters and other
correspondence related to the inclusion of CSBs in its network. This
documentation shall be provided to DCH upon request.

4.8.9   Federally Qualified Health Centers (FQHCs) and Rural Health Clinics
(RHCs)

  4.8.9.1   The Contractor shall include in its Provider network all FQHCs and
RHCs in its Service Region.     4.8.9.2   The Contractor shall maintain copies
of all letters and other correspondence related to its efforts to include FQHCs
and RHCs in its network. This documentation shall be provided to DCH upon
request.

4.8.10   Family Planning Clinics

  4.8.10.1   The Contractor shall make a reasonable effort to subcontract with
all family planning clinics, including those funded by Title X of the Public
Health Services Act.     4.8.10.2   The Contractor shall maintain copies of all
letters and other correspondence related to its efforts to include Title X
Clinics in its network. This documentation shall be provided to DCH upon
request.

4.8.11   Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives
(CNMs)

  4.8.11.1   The Contractor shall ensure that Members have appropriate access to
NP-Cs and CNMs, through either Provider contracts or Referrals. This provision
shall in no way be interpreted as requiring the Contractor to provide any
services that are not Covered Services.

4.8.12   Geographic Access Requirements

  4.8.12.1   In addition to maintaining in its network a sufficient number of
Providers to provide all services to its Members, the Contractor shall meet the
following geographic access standards for all Members:

              Urban   Rural
PCPs
  Two (2) within eight (8) miles   Two (2) within fifteen (15) miles
 
       
Specialists
  One (1) within thirty (30) minutes or thirty (30) miles   One within
forty-five (45) minutes or forty- five (45) miles
 
       
Dental Providers
  One (1) within thirty (30) minutes or thirty (30) miles   One within
forty-five (45) minutes or forty- five (45) miles

Page 67 of 213



--------------------------------------------------------------------------------



 



              Urban   Rural
Hospitals
  One (1) within thirty (30) minutes or thirty (30) miles   One within
forty-five (45) minutes or forty- five (45) miles
 
       
Mental Health Providers
  One (1) within thirty (30) minutes or thirty (30) miles   One within
forty-five (45) minutes or forty- five (45) miles
 
       
Pharmacies
  One (1) twenty-four (24) hours a day, seven (7) days a week within fifteen
(15) minutes or fifteen (15) miles   One (1) twenty-four (24) hours a day, seven
(7) days a week within thirty (30) minutes or thirty (30) miles

  4.8.12.2   All travel times are maximums for the amount of time it takes a
Member, using usual travel means in a direct route to travel from their home to
the Provider. DCH recognizes that transportation with NET vendors may not always
follow direct routes due to multiple passengers.

4.8.13   Waiting Maximums and Appointment Requirements

  4.8.13.1   The Contractor shall require that all network Providers offer hours
of operation that are no less than the hours of operation offered to commercial
and Fee-for-Service patients. The Contractor shall encourage its PCPs to offer
After-Hours office care in the evenings and on week-ends.     4.8.13.2   Office
wait times for appointments shall not exceed one (1) hour.     4.8.13.3   The
Contractor shall have in its network the capacity to ensure that waiting times
for appointments do not exceed the following:

     
PCPs (routine visits)
  21 Calendar Days
 
   
PCP (adult sick visit)
  72 hours
 
   
PCP (pediatric sick visit)
  24 hours
 
   
Specialist
  30 Calendar Days
 
   
Dental Providers
  30 Calendar Days
 
   
Non-emergency hospital stays
  30 Calendar Days
 
   
Mental health Providers
  14 Calendar Days
 
   
Urgent Care Providers
  24 hours
 
   
Emergency Providers
  immediately (24 hours a day, 7 days a week) and without prior authorization

  4.8.13.4   The Contractor shall provide adequate capacity for initial visits
for pregnant women within fourteen (14) Calendar Days and visits for Health
Check eligible children within ninety (90) Calendar Days of Enrollment into the
CMO plan.

Page 68 of 213



--------------------------------------------------------------------------------



 



  4.8.13.5   The Contractor shall take corrective action if there is a failure
to comply with these waiting times.

4.8.14   Credentialing

  4.8.14.1   The Contractor shall maintain written policies and procedures for
the Credentialing and Re-Credentialing of network Providers, using standards
established by National Committee Quality Assurance (NCQA), Joint Commission on
Accreditation Healthcare Organization (JCAHO), or American Accreditation
Healthcare Commission/URAC. At a minimum the Contractor shall require that each
Provider be credentialed in accordance with State law. The Contractor may impose
more stringent Credentialing criteria than the State requires.     4.8.14.2  
Such policies and procedures shall include: the verification of the existence
and maintenance of credentials, licenses, certificates, and insurance coverage
of each Provider from a primary source; a methodology and process for
Re-Credentialing Providers; a description of the initial quality assessment of
private practitioner offices and other patient care settings; and procedures for
disciplinary action, such as reducing, suspending, or terminating Provider
privileges.     4.8.14.3   Upon the request of DCH, The Contractor shall make
available all licenses, insurance certificates, and other documents of network
Providers.     4.8.13.4   The Contractor shall submit its Provider Credentialing
and re-Credentialing Policies and Procedures to DCH within sixty (60) Calendar
Days of Contract Award.

4.8.15   Mainstreaming

  4.8.15.1   The Contractor shall ensure that all In-Network Providers accept
Members for treatment, unless they have a full panel and are accepting no new
GHF or commercial patients. The Contractor shall also ensure that In-Network
Providers do not intentionally segregate Members in any way from other persons
receiving services.     4.8.15.2   The Contractor shall ensure that Members are
provided services without regard to race, color, creed, sex, religion, age,
national origin, ancestry, marital status, sexual preference, health status,
income status, or physical or mental disability.

4.8.16   Coordination Requirements

Page 69 of 213



--------------------------------------------------------------------------------



 



  4.8.16.1   The Contractor shall coordinate with all divisions within DCH, as
well as with other State agencies, and with other CMO plans operating within the
same Service Region.

  4.8.16.2   The Contractor shall also coordinate with local education agencies
in the Referral and provision of children’s intervention services provided
through the school to ensure Medical Necessity and prevent duplication of
services.

  4.8.16.3   The Contractor shall coordinate the services furnished to its
Members with the service the Member receives outside the CMO plan, including
services received through any other managed care entity.

  4.8.16.4   The Contractor shall coordinate with all NET vendors.

  4.8.16.5   DCH strongly encourages the Contractor to Contract with Providers
of essential community services who would normally Contract with the State as
well as other public agencies and with non-profit organizations that have
maintained a historical base in the community.

  4.8.16.6   The Contractor shall implement procedures to ensure that in the
process of coordinating care each Member’s privacy is protected consistent with
the confidentiality requirements in 45 CFR 160 and 45 CFR 164.

4.8.17   Network Changes

  4.8.17.1   The Contractor shall notify DCH within seven (7) Business Days of
any significant changes to the Provider network or, if applicable, to any
Subcontractors’ Provider network. A significant change is defined as:

  4.8.17.1.1   A decrease in the total number of PCPs by more than five percent
(5%);

  4.8.17.1.2   A loss of all Providers in a specific specialty where another
Provider in that specialty is not available within sixty (60) miles;

  4.8.17.1.3   A loss of a hospital in an area where another CMO plan hospital
of equal service ability is not available within thirty (30) miles; or

  4.8.17.1.4   Other adverse changes to the composition of the network which
impair or deny the Members’ adequate access to In-Network Providers.

  4.8.17.2   The Contractor shall have procedures to address changes in the
health plan Provider network that negatively affect the ability of Members to
access services, including access to a culturally diverse Provider network.
Significant changes in network composition that negatively impact Member

Page 70 of 213



--------------------------------------------------------------------------------



 



      access to services may be grounds for Contract termination or State
determined remedies.

  4.8.17.3   If a PCP ceases participation in the Contractor’s Provider network
the Contractor shall send written notice to the Members who have chosen the
Provider as their PCP. This notice shall be issued no less than thirty
(30) Calendar Days prior to the effective date of the termination and no more
than ten (10) Calendar Days after receipt or issuance of the termination notice.

  4.8.17.4   If a Member is in a prior authorized ongoing course of treatment
with any other participating Provider who becomes unavailable to continue to
provide services, the Contractor shall notify the Member in writing within ten
(10) Calendar Days from the date the Contractor becomes aware of such
unavailability.

  4.8.17.5   These requirements to provide notice prior to the effective dates
of termination shall be waived in instances where a Provider becomes physically
unable to care for Members due to illness, a Provider dies, the Provider moves
from the Service Region and fails to notify the Contractor, or when a Provider
fails Credentialing. Under these circumstances notice shall be issued
immediately upon the Contractor becoming aware of the circumstances.

4.8.18   Out-of-Network Providers

  4.8.18.1   If the Contractor’s network is unable to provide Medically
Necessary Covered Services to a particular Member, the Contractor shall
adequately and timely cover these services Out-of-Network for the Member.

  4.8.18.2   The Contractor shall coordinate with Out-of-Network Providers
regarding payment. For payment to Out-of-Network, or non-participating
Providers, the following guidelines apply:

  4.8.18.2.1   If the Contractor offers the service through an In-Network
Provider(s), and the Member chooses to access the service (i.e., it is not an
emergency) from an Out-of-Network Provider, the Contractor is not responsible
for payment.

  4.8.18.2.2   If the service is not available from an In-Network Provider, but
the Contractor has three (3) Documented Attempts to contract with the Provider,
the Contractor is not required to pay more than Medicaid FFS rates for the
applicable service, less ten percent (10%).

  4.8.18.2.3   If the service is available from an In-Network Provider, but the
service meets the Emergency Medical Condition standard, and the Contractor has
three (3) Documented Attempts to contract with the Provider, the

Page 71 of 213



--------------------------------------------------------------------------------



 



      Contractor is not required to pay more than Medicaid FFS rates for the
applicable service, less ten percent (10%).

  4.8.18.2.4   If the service is not available from an In-Network Provider and
the Member requires the service and is referred for treatment to an
Out-of-Network Provider, the payment amount is a matter between the CMO and the
Out-of-Network Provider.

  4.8.18.3   In the event that needed services are not available from an
In-Network Provider and the Member must receive services from an Out-of-Network
Provider, the Contractor is prohibited from charging the Member more than it
would have if the services were furnished within the network.

4.8.19   Reporting Requirements

  4.8.19.1   The Contractor shall submit to DCH Provider Network Adequacy and
Capacity Reports, as described in Section 4.18.6.2.

  4.8.19.2   The Contractor shall submit to DCH quarterly Timely Access Reports
as described in Section 4.18.4.2.

4.9   PROVIDER SERVICES

4.9.1   General Provisions

  4.9.1.1   The Contractor shall provide information to all Providers about GHF
in order to operate in full compliance with the GHF Contract and all applicable
federal and State regulations.

  4.9.1.2   The Contractor shall monitor Provider knowledge and understanding of
Provider requirements, and take corrective actions to ensure compliance with
such requirements.

  4.9.1.3   The Contractor shall submit to DCH for review and prior approval all
materials and information to be distributed and/or made available.

  4.9.1.4   All Provider Handbooks and bulletins must be in compliance with
State and federal laws.

4.9.2   Provider Handbooks

  4.9.2.1   The Contractor shall issue a Provider Handbook to all network
Providers at the time the Provider Contract is signed. The Contractor may choose
not to distribute the Provider Handbook via mail, provided it submits a written
notification to all Providers that explains how to obtain the Provider Handbook
from the CMO’s Web site. This notification shall also detail how

Page 72 of 213



--------------------------------------------------------------------------------



 



      the Provider can request a hard-copy from the CMO at no charge to the
Provider. All Provider Handbooks and bulletins shall be in compliance with State
and federal laws. The Provider Handbook shall serve as a source of information
regarding GHF Covered Services, policies and procedures, statutes, regulations,
telephone access and special requirements to ensure all Contract requirements
are being met. At a minimum the Provider Handbook shall include the following
information:

  4.9.2.1.1   Description of the GHF;     4.9.2.1.2   Covered Services;    
4.9.2.1.3   Emergency Service responsibilities;     4.9.2.1.4   Health
Check/EPSDT program services and standards;     4.9.2.1.5   Policies and
procedures of the Provider complaint system;     4.9.2.1.6   Information on the
Member Grievance System, including the Member’s right to a State Administrative
Law Hearing, the timeframes and requirements, the availability of assistance in
filing, the toll-free numbers and the Member’s right to request continuation of
Benefits while utilizing the Grievance System;     4.9.2.1.7   Medical Necessity
standards and practice guidelines;     4.9.2.1.8   Practice protocols, including
guidelines pertaining to the treatment of chronic and complex Conditions;    
4.9.2.1.9   PCP responsibilities;     4.9.2.1.10   Other Provider or
Subcontractor responsibilities;     4.9.2.1.11   Prior Authorization,
Pre-Certification, and Referral procedures;     4.9.2.1.12   Protocol for
Encounter Data element reporting/records;     4.9.2.1.13   Medical Records
standard;     4.9.2.1.14   Claims submission protocols and standards, including
instructions and all information necessary for a clean or complete Claim;    
4.9.2.1.15   Payment policies;     4.9.2.1.16   The Contractor’s Cultural
Competency Plan; and

Page 73 of 213



--------------------------------------------------------------------------------



 



  4.9.2.1.17   Member rights and responsibilities.

  4.9.2.2   The Contractor shall disseminate bulletins as needed to incorporate
any needed changes to the Provider Handbook.

  4.9.2.3   The Contractor shall submit the Provider Handbook to DCH for review
and approval within sixty (60) Calendar Days of Contract Award.

4.9.3   Education and Training

  4.9.3.1   The Contractor shall provide training to all Providers and their
staff regarding the requirements of the Contract and special needs of Members.
The Contractor shall conduct initial training within thirty (30) Calendar Days
of placing a newly Contracted Provider on active status. The Contractor shall
also conduct ongoing training as deemed necessary by the Contractor or DCH in
order to ensure compliance with program standards and the GHF Contract.

  4.9.3.2   The Contractor shall submit the Provider Training Manual and
Training Schedule to DCH for review and approval within sixty (60) Calendar Days
of Contract Award.

4.9.4   Provider Relations

  4.9.4.1   The Contractor shall establish and maintain a formal Provider
relations function to timely and adequately respond to inquiries, questions and
concerns from network Providers. The Contractor shall implement policies
addressing the compliance of Providers with the requirements of GHF, institute a
mechanism for Provider dispute resolution and execute a formal system of
terminating Providers from the network.

  4.9.4.2   The Contractor shall provide for a Provider Relations Liaison to
carry out the Provider relations functions. There shall be at least one
(1) Provider Relations Liaison in each Service Region.

4.9.5   Toll-free Telephone Hotline

  4.9.5.1   The Contractor shall operate a toll-free telephone hotline to
respond to Provider questions, comments and inquiries.

  4.9.5.2   The Contractor shall develop Telephone Hotline Policies and
Procedures that address staffing, personnel, hours of operation, access and
response standards, monitoring of calls via recording or other means, and
compliance with standards.

Page 74 of 213



--------------------------------------------------------------------------------



 



  4.9.5.3   The Contractor shall submit these Telephone Hotline Policies and
Procedures, including performance standards, to DCH for review and approval
within sixty (60) Calendar Days of Contract Award.

  4.9.5.4   The Contractor’s call center systems shall have the capability to
track call management metrics identified in Attachment L.

  4.9.5.5   Pursuant to OCGA 30-20A-7.1, the telephone hotline shall be staffed
twenty-four (24) hours a day, seven (7) days a week to respond to Prior
Authorization and Pre-certification requests. This telephone hotline shall have
staff to respond to Provider questions in all other areas, including the
Provider complaint system, Provider responsibilities, etc. between the hours of
7:00am and 7:00pm EST Monday through Friday, excluding State holidays.

  4.9.5.6   The Contractor shall develop performance standards and monitor
Telephone Hotline performance by recording calls and employing other monitoring
activities. At a minimum, the standards shall require that, on a monthly basis,
eighty percent (80%) of calls are answered by a person within thirty
(30) seconds, the Blocked Call rate does not exceed one percent (1%), and the
rate of Abandoned Calls does not exceed five percent (5%).

  4.9.5.7   The Contractor shall insure that after regular business hours the
non-Prior Authorization/Pre-certification line is answered by an automated
system with the capability to provide callers with operating hours information
and instructions on how to verify Enrollment for a Member with an Emergency or
Urgent Medical Condition. The requirement that the Contractor shall provide
information to Providers on how to verify Enrollment for a Member with an
Emergency or Urgent Medical Condition shall not be construed to mean that the
Provider must obtain verification before providing Emergency Services.

  4.9.5.8   The Contractor shall develop Call Center Quality Criteria and
Protocols to measure and monitor the accuracy of responses and phone etiquette
as it relates to the Toll-free Telephone Hotline. The Contractor shall submit
the Call Center Quality Criteria and Protocols to DCH for review and approval
within sixty (60) Calendar Days of Contract Award.

4.9.6   Internet Presence/Web Site

  4.9.6.1   The Contractor shall dedicate a section of its Web Site to Provider
services and provide at a minimum, the capability for Providers to make
inquiries and receive responses through the Medicaid fiscal agent Web Site,
(www.ghp.georgia.gov).

  4.9.6.2   In addition to the specific requirements outlined above, the
Contractor’s Web Site shall be functionally equivalent, with respect to
functions described in

Page 75 of 213



--------------------------------------------------------------------------------



 



      this Contract, to the Web Site maintained by the State’s Medicaid fiscal
agent (www.ghp.georgia.gov).

  4.9.6.3   The Contractor shall submit Web site screenshots to DCH for review
and approval sixty (60) Calendar Days prior to implementation of GHF.

4.9.7   Provider Complaint System

  4.9.7.1   The Contractor shall establish a Provider Complaint system that
permits a Provider to dispute the Contractor’s policies, procedures, or any
aspect of a Contractor’s administrative functions, including Proposed Actions.

  4.9.7.2   The Contractor shall submit its Provider Complaint System Policies
and Procedures to DCH for review and approval within sixty (60) Calendar Days of
Contract Award.

  4.9.7.3   The Contractor shall include its Provider Complaint System Policies
and Procedures in its Provider Handbook that is distributed to all network
Providers. This information shall include, but not be limited to, specific
instructions regarding how to contact the Contractor’s Provider services to file
a Provider complaint and which individual(s) have the authority to review a
Provider complaint.

  4.9.7.4   The Contractor shall distribute the Provider Complaint System
Policies and Procedures to Out-of-Network Providers with the remittance advice
of the processed Claim. The Contractor may distribute a summary of these
Policies and Procedures if the summary includes information on how the Provider
may access the full Policies and Procedures on the Web site. This summary shall
also detail how the Provider can request a hard-copy from the CMO at no charge
to the Provider.     4.9.7.5   As a part of the Provider Complaint System, the
Contractor shall:

  4.9.7.5.1   Allow Providers forty-five (45) Calendar Days to file a written
complaint;

  4.9.7.5.2   Require that Providers exhaust the Contractor’s internal Provider
Complaint process prior to requesting an Administrative Law Hearing (State Fair
Hearing);

  4.9.7.5.3   Have dedicated staff for Providers to contact via telephone,
electronic mail, or in person, to ask questions, file a Provider Complaint and
resolve problems;

Page 76 of 213



--------------------------------------------------------------------------------



 



  4.9.7.5.4   Identify a staff person specifically designated to receive and
process Provider Complaints;

  4.9.7.5.5   Thoroughly investigate each GHF Provider Complaint using
applicable statutory, regulatory, and Contractual provisions, collecting all
pertinent facts from all parties and applying the Contractor’s written policies
and procedures; and

  4.9.7.5.6   Ensure that CMO plan executives with the authority to require
corrective action are involved in the Provider Complaint process.

  4.9.7.6   In the event the outcome of the review of the Provider Complaint is
adverse to the Provider, the Contractor shall provide a written Notice of
Adverse Action to the Provider. The Notice of Adverse Action shall state that
Providers may request an Administrative Law Hearing in accordance with OCGA §
49-4-153.

  4.9.7.7   The Contractor shall notify the Providers that a request for an
Administrative Law Hearing must include the following information:

  4.9.7.7.1   A clear expression by the Provider that he/she wishes to present
his/her case to an Administrative Law Judge;

  4.9.7.7.2   Identification of the Action being appealed and the issues that
will be addressed at the hearing;

  4.9.7.7.3   A specific statement of why the Provider believes the Contractor’s
Action is wrong; and     4.9.7.7.4   A statement of the relief sought.

  4.9.7.8   The Contractor shall include with the Notice of Adverse Action the
following address where a request for an Administrative Law Hearing can be sent:

Department of Community Health
Legal Services Section
Division of Medical Assistance
Two Peachtree Street, NW-40th Floor
Atlanta, Georgia 30303-3159

4.9.8   Reporting Requirements

  4.9.8.1   The Contractor shall submit to DCH weekly Telephone Activity Reports
as described in Section 4.18.2.2.

Page 77 of 213



--------------------------------------------------------------------------------



 



  4.9.8.2   The Contractor shall submit to DCH quarterly Provider Complaints
Reports as described in 4.18.4.3.

4.10   PROVIDER CONTRACTS AND PAYMENTS

4.10.1   Provider Contracts

  4.10.1.1   The Contractor shall comply with all DCH procedures for contract
review and approval submission. Memoranda of Agreement (MOA) shall not be
permitted. Letters of Intent shall only be permitted in accordance with
Section 4.8.1.9.

  4.10.1.2   The Contractor shall submit to DCH for review and approval a model
for each type of Provider Contract within sixty (60) Calendar Days of Contract
Award.

  4.10.1.3   Any significant changes to the model Provider Contract shall be
submitted to DCH for review and approval no later than thirty (30) Calendar Days
prior to the Enrollment of Members into the CMO plan.

  4.10.1.4   Upon request, the Contractor shall provide DCH with free copies of
all executed Provider Contracts.

  4.10.1.5   In addition to addressing the CMO plan licensure requirements, the
Contractor’s Provider Contracts shall:

  4.10.1.5.1   Prohibit the Provider from seeking payment from the Member for
any Covered Services provided to the Member within the terms of the Contract and
require the Provider to look solely to the Contractor for compensation for
services rendered, with the exception of nominal cost sharing pursuant to the
Georgia State Medicaid Plan, the Georgia State Medicaid Policies and Procedures
Manual, and the GHF Contract;

  4.10.1.5.2   Require the Provider to cooperate with the Contractor’s quality
improvement and Utilization Review and management activities;

  4.10.1.5.3   Include provisions for the immediate transfer to another PCP or
Contractor if the Member’s health or safety is in jeopardy;

  4.10.1.5.4   Not prohibit a Provider from discussing treatment or
non-treatment options with Members that may not reflect the Contractor’s
position or may not be covered by the Contractor;

  4.10.1.5.5   Not prohibit a Provider from acting within the lawful scope of
practice, from advising or advocating on behalf of a Member for the

Page 78 of 213



--------------------------------------------------------------------------------



 



      Member’s health status, medical care, or treatment or non-treatment
options, including any alternative treatments that might be self-administered;

  4.10.1.5.6   Not prohibit a Provider from advocating on behalf of the Member
in any Grievance System or Utilization Review process, or individual
authorization process to obtain necessary Health Care services;

  4.10.1.5.7   Require Providers to meet appointment waiting time standards
pursuant to Section 4.8.12.3 of this Contract;

  4.10.1.5.8   Provide for continuity of treatment in the event a Provider’s
participation terminates during the course of a Member’s treatment by that
Provider;

  4.10.1.5.9   Prohibit discrimination with respect to participation,
reimbursement, or indemnification of any Provider who is acting within the scope
of his or her license or certification under applicable State law, solely on the
basis of such license or certification. This provision should not be construed
as any willing provider law, as it does not prohibit Contractors from limiting
Provider participation to the extent necessary to meet the needs of the Members.
Additionally, this provision shall not preclude the Contractor from using
different reimbursement amounts for different specialties or for different
practitioners in the same specialty. This provision also does not interfere with
measures established by the Contractor that are designed to maintain Quality and
control costs;

  4.10.1.5.10   Prohibit discrimination against Providers serving high-risk
populations or those that specialize in Conditions requiring costly treatments;

  4.10.1.5.11   Specify that CMS and DCH will have the right to inspect,
evaluate, and audit any pertinent books, financial records, documents, papers,
and records of any Provider involving financial transactions related to the GHF
Contract;     4.10.1.5.12   Specify Covered Services and populations;

  4.10.1.5.13   Require Provider submission of complete and timely Encounter
Data, pursuant to Section 4.17 of the GHF Contract;

  4.10.1.5.14   Include the definition and standards for Medical Necessity,
pursuant to the definition in Section 4.5.4 of this Contract;

  4.10.1.5.15   Specify rates of payment. The Contractor ensures that Providers
will accept such payment as payment in full for Covered Services provided

Page 79 of 213



--------------------------------------------------------------------------------



 



      to Members, as deemed Medically Necessary and appropriate under the
Contractor’s Quality Improvement and Utilization Management program, less any
applicable Member cost sharing pursuant to the GHF Contract;

  4.10.1.5.16   Provide for timely payment to all Providers for Covered Services
to Members. Pursuant to the Georgia Prompt Payment Requirements timely payment
is defined as fifteen (15) Calendar Days for a Clean Claim;     4.10.1.5.17  
Specify acceptable billing and coding requirements;

  4.10.1.5.18   Require that Providers comply with the Contractor’s Cultural
Competency plan;

  4.10.1.5.19   Require that any marketing materials developed and distributed
by Providers be submitted to the Contractor to submit to DCH for approval;

  4.10.1.5.20   Specify that in the case of newborns the Contractor shall be
responsible for any payment owed to Providers for services rendered prior to the
newborn’s Enrollment with the Contractor;

  4.10.1.5.21   Specify that the Contractor shall not be responsible for any
payments owed to Providers for services rendered prior to a Member’s Enrollment
with the Contractor, even if the services fell within the established period of
retroactive eligibility;     4.10.1.5.22   Comply with 42 CFR 434 and 42 CFR
438.6;

  4.10.1.5.23   Require Providers to collect Member co-payments as specified in
Attachment K;

  4.10.1.5.24   Not employ or subcontract with individuals on the State or
Federal Exclusions list;

  4.10.1.5.25   Prohibit Providers from making Referrals for designated health
services to Health Care entities with which the Provider or a Member of the
Provider’s family has a Financial Relationship.

  4.10.1.5.26   Require Providers of transitioning Members to cooperate in all
respects with Providers of other CMO plans to assure maximum health outcomes for
Members; and

  4.10.1.5.27   Not require that Providers sign exclusive Provider Contracts
with the Contractor if the Provider is an STP, CAH, FQHC, or RHC.

Page 80 of 213



--------------------------------------------------------------------------------



 



  4.10.1.5.28   Contain a provision stating that in the event DCH is due funds
from a Provider, the Contractor shall reduce payment by one hundred percent
(100%) to that Provider until such time as the amount owed to DCH is recovered.

  4.10.1.5.29   Contain a provision giving notice that the Contractor’s
negotiated rates with Providers shall be adjusted in the event the Commissioner
of DCH directs the Contractor to make such adjustments in order to reflect
budgetary changes to the Medical Assistance program.

4.10.2   Provider Termination

  4.10.2.1   The Contractor shall comply with all State and federal laws
regarding Provider termination. In its Provider Contracts the Contractor shall:

  4.10.2.1.1   Specify that in addition to any other right to terminate the
Provider Contract, and notwithstanding any other provision of this Contract, DCH
may request Provider termination immediately, or the Contractor may immediately
terminate on its own, a Provider’s participation under the Provider Contract if
a Provider fails to abide by the terms and conditions of the Provider Contract,
as determined by DCH, or, in the sole discretion of DCH, fails to come into
compliance within fifteen (15) Calendar Days after a receipt of notice from the
Contractor specifying such failure and requesting such Provider to abide by the
terms and conditions hereof;

  4.10.2.1.2   Specify that any Provider whose participation is terminated under
the Provider Contract for any reason shall utilize the applicable appeals
procedures outlined in the Provider Contract. No additional or separate right of
appeal to DCH or the Contractor is created as a result of the Contractor’s act
of terminating, or decision to terminate any Provider under this Contract.
Notwithstanding the termination of the Provider Contract with respect to any
particular Provider, this Contract shall remain in full force and effect with
respect to all other Providers;

  4.10.2.2   The Contractor shall notify DCH at least forty-five (45) Calendar
Days prior to the effective date of the suspension, termination, or withdrawal
of a Provider from participation in the Contractor’s network. If the termination
was “for cause” the Contractor shall provide to DCH the reasons for termination;
and

  4.10.2.3   The Contractor shall notify the Members pursuant to
Section 4.8.17.3 and Section 4.8.17.4 of this Contract.

Page 81 of 213



--------------------------------------------------------------------------------



 



4.10.3   Provider Insurance

  4.10.3.1   The Contractor shall require each Provider (with the exception of
4.10.3.2 below, and FQHC’s that are section 330 grantees) to maintain,
throughout the terms of the Contract, at its own expense, professional and
comprehensive general liability, and medical malpractice, insurance. Such
comprehensive general liability policy of insurance shall provide coverage in an
amount established by the Contractor pursuant to its written Contract with the
Provider. Such professional liability policy of insurance shall provide a
minimum coverage in the amount of one million dollars ($1,000,000) per
occurrence, and three million dollars ($3,000,000) annual aggregate. Providers
may be allowed to self-insure if the Provider establishes an appropriate
actuarially determined reserve. DCH reserves the right to waive this requirement
if necessary for business need.

  4.10.3.2   The Contractor shall require allied mental health professionals to
maintain, throughout the terms of the Contract, professional and comprehensive
general liability, and medical malpractice, insurance. Such comprehensive
general liability policy of insurance shall provide coverage in an amount
established by the Contractor pursuant to its written Contract with Provider.
Such professional liability policy of insurance shall provide a minimum coverage
in the amount of one million dollars ($1,000,000) per occurrence, and one
million dollars ($1,000,000) annual aggregate. These providers may also be
allowed to self insure if the Provider establishes an appropriate actuarially
determined reserve.

  4.10.3.3   In the event any such insurance is proposed to be reduced,
terminated or canceled for any reason, the Contractor shall provide to DCH and
Department of Insurance (DOI) at least thirty (30) Calendar Days prior written
notice of such reduction, termination or cancellation. Prior to the reduction,
expiration and/or cancellation of any insurance policy required hereunder, the
Contractor shall require the Provider to secure replacement coverage upon the
same terms and provisions so as to ensure no lapse in coverage, and shall
furnish DCH and DOI with a Certificate of Insurance indicating the receipt of
the required coverage at the request of DCH or DOI.

  4.10.3.4   The Contractor shall require Providers to maintain insurance
coverage (including, if necessary, extended coverage or tail insurance)
sufficient to insure against claims arising at any time during the term of the
GHF Contract, even though asserted after the termination of the GHF Contract.
DCH or DOI, at its discretion, may request that the Contractor immediately
terminate the Provider from participation in the program upon the Provider’s
failure to abide by these provisions. The provisions of this Section shall
survive the expiration or termination of the GHF Contract for any reason.

4.10.4   Provider Payment

Page 82 of 213



--------------------------------------------------------------------------------



 



  4.10.4.1   With the exceptions noted below, the Contractor shall negotiate
rates with Providers and such rates shall be specified in the Provider Contract.
DCH prefers that Contractors pay Providers on a Fee for Service basis, however
if the Contractor does enter into a capitated arrangement with Providers, the
Contractor shall continue to require all Providers to submit detailed Encounter
Data, including any Providers that may be paid a Capitation Payment.

  4.10.4.2   The Contractor shall be responsible for issuing to Provider IRS
Form 1099s in accordance with all federal laws, regulations and guidelines.

  4.10.4.3   When the Contractor negotiates a contract with a Critical Access
Hospital (CAH), pursuant to Section 4.8.6 of the GHF Contract, the Contractor
shall pay the CAH a payment rate based on allowable costs incurred by the CAH,
in accordance with the Georgia Medicaid Policies and Procedures Manual.

  4.10.4.4   When the Contractor negotiates a contract with a FQHC and/or a RHC,
as defined in Section 1905(a)(2)(B) and 1905(a)(2)(C) of the Social Security
Act, the Contractor shall pay the FQHC/RHC rates that are comparable to rates
paid to other similar Providers providing similar services.

  4.10.4.5   Upon receipt of notice from DCH that it is due funds from a
Provider, the Contractor shall reduce payment to the Provider for all claims
submitted by that Provider by one hundred percent (100%), or such other amount
as DCH may elect, until such time as the amount owed to DCH is recovered. The
Contractor shall promptly remit any such funds recovered to DCH in the manner
specified by the DCH. To that end, the Contractor’s Provider Contracts shall
contain a provision giving notice of this obligation to the Provider, such that
the Provider’s execution of the Contract shall constitute agreement with
Contractor’s obligation to DCH.

  4.10.4.6   The Contractor shall adjust its negotiated rates with Providers to
reflect budgetary changes to the Medical Assistance program, as directed by the
Commissioner of DCH, to the extent such adjustments can be made within funds
appropriated to DCH and available for payment to the Contractor. The
Contractor’s Provider Contracts shall contain a provision giving notice of this
obligation to the Provider, such that the Provider’s execution of the Contract
shall constitute agreement with the Contractor’s obligation to DCH.

4.10.5   Reporting Requirements

  4.10.5.1   The Contractor shall submit a quarterly FQHC Report as described in
Section 4.18.4.4.

4.11   UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES

Page 83 of 213



--------------------------------------------------------------------------------



 



4.11.1   Utilization Management

  4.11.1.1   The Contractor shall provide assistance to Members and Providers to
ensure the appropriate Utilization of resources, using the following program
components: Prior Authorization and Pre-Certification, prospective review,
concurrent review, retrospective review, ambulatory review, second opinion,
discharge planning and case management. Specifically, the Contractor shall have
written Utilization Management Policies and Procedures that:

  4.11.1.1.1   Include protocols and criteria for evaluating Medical Necessity,
authorizing services, and detecting and addressing over-Utilization and
under-Utilization. Such protocols and criteria shall comply with federal and
State laws and regulations.

  4.11.1.1.2   Address which services require PCP Referral; which services
require Prior-Authorization and how requests for initial and continuing services
are processed, and which services will be subject to concurrent, retrospective
or prospective review.

  4.11.1.1.3   Describe mechanisms in place that ensure consistent application
of review criteria for authorization decisions.

  4.11.1.1.4   Require that all Medical Necessity determinations are made in
accordance with DCH’s Medical Necessity definition as stated in Section 4.5.4.

  4.11.1.2   The Contractor shall submit the Utilization Management Policies and
Procedures to DCH for review and prior approval within sixty (60) Calendar Days
of Contract Award.

  4.11.1.3   Network Providers may participate in Utilization Review activities
in their own Service Region to the extent that there is not a conflict of
interest. The Utilization Management Policies and Procedures shall define when
such a conflict may exist and shall describe the remedy.

  4.11.1.4   The Contractor shall have a Utilization Management Committee
comprised of network Providers within each Service Region. The Contractor may
have one (1) independent Utilization Management Committee for all of the Service
Regions in which it is operating, if there is representation from each Service
Region on the Committee. The Utilization Management committee is accountable to
the Medical Director and governing body of the Contractor. The Utilization
Management Committee shall meet on a regular basis and maintain records of
activities, findings, recommendations, and actions. Reports of these activities
shall be made available to DCH upon request.

Page 84 of 213



--------------------------------------------------------------------------------



 



  4.11.1.5   The Contractor, and any delegated Utilization Review agent, shall
not permit or provide compensation or anything of value to its employees,
agents, or contractors based on:

  4.11.1.5.1   Either a percentage of the amount by which a Claim is reduced for
payment or the number of Claims or the cost of services for which the person has
denied authorization or payment; or     4.11.1.5.2   Any other method that
encourages the rendering of a Proposed Action.

4.11.2   Prior Authorization and Pre-Certification

  4.11.2.1   The Contractor shall not require Prior Authorization or
Pre-Certification for Emergency Services, Post-Stabilization Services, or Urgent
Care services, as described in Section 4.6.1, 4.6.2, and 4.6.3.

  4.11.2.2   The Contractor shall require Prior Authorization and/or
Pre-Certification for all non-emergent and non-urgent inpatient admissions
except for normal newborn deliveries.

  4.11.2.3   The Contractor may require Prior Authorization and/or
Pre-Certification for all non-emergent, Out-of-Network services.

  4.11.2.4   Prior Authorization and Pre-Certification shall be conducted by a
currently licensed, registered or certified Health Care Professional who is
appropriately trained in the principles, procedures and standards of Utilization
Review.

  4.11.2.5   The Contractor shall notify the Provider of Prior Authorization
determinations in accordance with the following timeframes:

  4.11.2.5.1   Standard Service Authorizations. Prior Authorization decisions
for non-urgent services shall be made within fourteen (14) Calendar Days of
receipt of the request for services. An extension may be granted for an
additional fourteen (14) Calendar Days if the Member or the Provider requests an
extension, or if the Contractor justifies to DCH a need for additional
information and the extension is in the Member’s interest.     4.11.2.5.2  
Expedited Service Authorizations. In the event a Provider indicates, or the
Contractor determines, that following the standard timeframe could seriously
jeopardize the Member’s life or health the Contractor shall make an expedited
authorization determination and provide notice within twenty-four (24) hours.
The Contractor may extend the twenty-four (24) hour time period for up to five
(5) Business Days if the Member or the Provider requests an extension, or if the
Contractor

Page 85 of 213



--------------------------------------------------------------------------------



 



      justifies to DCH a need for additional information and the extension is in
the Member’s interest.

  4.11.2.5.3   Authorization for services that have been delivered.
Determinations for authorization involving health care services that have been
delivered shall be made within thirty (30) Calendar Days of receipt of the
necessary information.

  4.11.2.6   The Contractor’s policies and procedures for authorization shall
include consulting with the requesting Provider when appropriate.

4.11.3   Referral Requirements

  4.11.3.1   The Contractor may require that Members obtain a Referral from
their PCP prior to accessing non-emergency specialized services.

  4.11.3.2   In the Utilization Management Policies and Procedures discussed in
Section 4.11.1.1, the Contractor shall address:

  4.11.3.2.1   When a Referral from the Member’s PCP is required;

  4.11.3.2.2   How a Member obtains a Referral to an In-Network Provider or an
Out-of-Network Provider when there is no Provider within the Contractor’s
network that has the appropriate training or expertise to meet the particular
health needs of the Member;

  4.11.3.2.3   How a Member with a Condition which requires on-going care from a
specialist may request a standing Referral; and

  4.11.3.2.4   How a Member with a life-threatening Condition or disease which
requires specialized medical care over a prolonged period of time may request
and obtain access to a specialty care center.

  4.11.3.3   The Contractor shall prohibit Providers from making Referrals for
designated health services to Health Care entities with which the Provider or a
Member of the Provider’s family has a Financial Relationship.

  4.11.3.4   DCH strongly encourages the Contractor to develop electronic,
web-based Referral processes and systems. In the event a Referral is made via
the telephone, the Contractor shall ensure that Referral data, including the
final decision, is maintained in a data file that can be accessed electronically
by the Contractor, the Provider and DCH.

  4.11.3.5   In conjunction with the other Utilization Management policies, the
Contractor shall submit the Referral processes to DCH for review and approval.

4.11.4   Transition of Members

  4.11.4.1   Although Referral, Prior Authorization or Pre-certification are not
required, the Contractor may require notification from the current Provider in
the following circumstances:

  4.11.4.1.1   The Member has been diagnosed with a significant medical
Condition within the last thirty (30) Calendar Days;

Page 86 of 213



--------------------------------------------------------------------------------



 



  4.11.4.1.2   The Member needs an organ or tissue replacement;

  4.11.4.1.3   The Member is receiving ongoing services such as chemotherapy
and/or radiation; or

  4.11.4.1.4   The Member has received Prior Authorization for services (from
either another CMO plan or the State or its Agent), such as scheduled surgeries,
or out-of-area specialty services.

  4.11.4.2   When relinquishing Members, the Contractor shall cooperate with the
receiving CMO plan regarding the course of on-going care with a specialist or
other Provider.

4.11.5   Court-Ordered Evaluations and Services

  4.11.5.1   In the event a Member requires Medicaid-covered services ordered by
a State or federal court, the Contractor shall fully comply with all court
orders while maintaining appropriate Utilization Management practices.

4.11.6   Second Opinions

  4.11.6.1   The Contractor shall provide for a second opinion in any situation
when there is a question concerning a diagnosis or the options for surgery or
other treatment of a health Condition when requested by any Member of the Health
Care team, a Member, parent(s) and/or guardian (s), or a social worker
exercising a custodial responsibility.

  4.11.6.2   The second opinion must be provided by a qualified Health Care
Professional within the network, or the Contractor shall arrange for the Member
to obtain one outside the Provider network.     4.11.6.3   The second opinion
shall be provided at no cost to the Member.

4.11.7   Care Coordination and Case Management

  4.11.7.1   The Contractor shall be responsible for the Care Coordination/Case
Management of all Members and shall make special effort to identify Members who
have the greatest need for Care Coordination, including those who have
catastrophic, or other high-cost or high-risk Conditions.

  4.11.7.2   The Contractor’s Care Coordination system shall emphasize
prevention, continuity of care, and coordination of care. The system will
advocate for, and link Members to, services as necessary across Providers and
settings. Care Coordination functions include:

Page 87 of 213



--------------------------------------------------------------------------------



 



  4.11.7.2.1   Early identification of Members who have or may have special
needs;     4.11.7.2.2   Assessment of a Member’s risk factors;     4.11.7.2.3  
Development of a plan of care;     4.11.7.2.4   Referrals and assistance to
ensure timely access to Providers;     4.11.7.2.5   Coordination of care
actively linking the Member to Providers, medical services, residential, social
and other support services where needed;     4.11.7.2.6   Monitoring;    
4.11.7.2.7   Continuity of care; and     4.11.7.2.8   Follow-up and
documentation.

  4.11.7.3   The Contractor shall develop and implement a Care Coordination and
case management system to ensure:

  4.11.7.3.1   Timely access and delivery of Health Care and services required
by Members;     4.11.7.3.2   Continuity of Members’ care; and     4.11.7.3.3  
Coordination and integration of Members’ care.

  4.11.7.4   These policies shall include, at a minimum, the following elements:

  4.11.7.4.1   The provision of an individual needs assessment and diagnostic
assessment; the development of an individual treatment plan, as necessary, based
on the needs assessment; the establishment of treatment objectives; the
monitoring of outcomes; and a process to ensure that treatment plans are revised
as necessary. These procedures must be designed to accommodate the specific
cultural and linguistic needs of the Contractor’s Members;

  4.11.7.4.2   A strategy to ensure that all Members and/or authorized family
members or guardians are involved in treatment planning;

  4.11.7.4.3   Procedures and criteria for making Referrals to specialists and
subspecialists;

  4.11.7.4.4   Procedures and criteria for maintaining care plans and Referral
Services when the Member changes PCPs; and

Page 88 of 213



--------------------------------------------------------------------------------



 



  4.11.7.4.5   Capacity to implement, when indicated, case management functions
such as individual needs assessment, including establishing treatment
objectives, treatment follow-up, monitoring of outcomes, or revision of
treatment plan.

  4.11.7.5   The Contractor shall submit the Care Coordination and Case
Management Policies and Procedures to DCH for review and approval within ninety
(90) Calendar Days of Contract Award.

4.11.8   Disease Management

  4.11.8.1   At a time to be determined by DCH, the Contractor shall develop
disease management programs for individuals with Chronic Conditions.

  4.11.8.2   The Contractor shall have disease management programs for Members
with diabetes and asthma.

  4.11.8.3   In addition, the Contractor shall develop programs for at least two
(2) additional Conditions to be chosen from the following list:

  4.11.8.3.1   Perinatal case management;     4.11.8.3.2   Obesity;    
4.11.8.3.3   Hypertension;     4.11.8.3.4   Sickle cell disease; or    
4.11.8.3.5   HIV/AIDS.

4.11.9   Discharge Planning

  4.11.9.1   The Contractor shall maintain and operate a formalized discharge
planning program that includes a comprehensive evaluation of the Member’s health
needs and identification of the services and supplies required to facilitate
appropriate care following discharge from an institutional clinical setting.

4.11.10   Reporting Requirements

  4.11.10.1   The Contractor shall submit Utilization Management Reports to DCH
as described in Section 4.18.4.5.

  4.11.10.2   The Contractor shall submit monthly Prior Authorization and
Pre-Certification Reports to DCH as described in Section 4.18.3.2.

Page 89 of 213



--------------------------------------------------------------------------------



 



4.12   QUALITY IMPROVEMENT

4.12.1   General Provisions

  4.12.1.1   The Contractor shall provide for the delivery of Quality care with
the primary goal of improving the health status of Members and, where the
Member’s Condition is not amenable to improvement, maintain the Member’s current
health status by implementing measures to prevent any further decline in
Condition or deterioration of health status. This shall include the
identification of Members at risk of developing Conditions, the implementation
of appropriate interventions and designation of adequate resources to support
the intervention(s).

  4.12.1.2   The Contractor shall seek input from, and work with, Members,
Providers and community resources and agencies to actively improve the Quality
of care provided to Members.

  4.12.1.3   The Contractor shall establish a multi-disciplinary Quality
Oversight Committee to oversee all Quality functions and activities. This
committee shall meet at least quarterly, but more often if warranted.

4.12.2   Quality Assessment Performance Improvement (QAPI) Program

  4.12.2.1   The Contractor shall have in place an ongoing QAPI program
consistent with 42 CFR 438.240.

  4.12.2.2   The Contractor’s QAPI program shall be based on the latest
available research in the area of Quality assurance and at a minimum must
include:

  4.12.2.2.1   A method of monitoring, analysis, evaluation and improvement of
the delivery, Quality and appropriateness of Health Care furnished to all
Members (including under and over Utilization of services), including those with
special Health Care needs;

  4.12.2.2.2   Written policies and procedures for Quality assessment,
Utilization Management and continuous Quality improvement that are periodically
assessed for efficacy;

  4.12.2.2.3   A health information system sufficient to support the collection,
integration, tracking, analysis and reporting of data;

  4.12.2.2.4   Designated staff with expertise in Quality assessment,
Utilization Management and continuous Quality improvement;

  4.12.2.2.5   Reports that are evaluated, indicated recommendations that are
implemented, and feedback provided to Providers and Members;

Page 90 of 213



--------------------------------------------------------------------------------



 



  4.12.2.2.6   A methodology and process for conducting and maintaining Provider
profiling;

  4.12.2.2.7   Quarterly Reports to the Contractor’s multi-disciplinary Quality
oversight committee and DCH on results, conclusions, recommendations and
implemented system changes;

  4.12.2.2.8   Annual performance improvement projects (PIPs) that focus on
clinical and non-clinical areas; and

  4.12.2.2.9   Annual Reports on performance improvement projects and a process
for evaluation of the impact and assessment of the Contractor’s QAPI program.

  4.12.2.3   The Contractor’s QAPI Program Plan must be submitted to DCH for
review and approval within ninety (90) Calendar Days of Contract Award.

  4.12.2.4   The Contractor shall submit any changes to its QAPI Program Plan to
DCH for review and prior approval sixty (60) Calendar Days prior to
implementation of the change.

  4.12.2.5   Upon the request of DCH the Contractor shall provide any
information and documents related to the implementation of the QAPI program.

4.12.3   Performance Improvement Projects

  4.12.3.1   As part of its QAPI program the Contractor shall conduct clinical
and non-clinical performance improvement projects in accordance with DCH and
federal protocols. In designing its performance improvement projects the
Contractor shall:

  4.12.3.1.1   Show that the selected area of study is based on a demonstration
of need and is expected to achieve measurable benefit to the Member (rationale);

  4.12.3.1.2   Establish clear, defined and measurable goals and objectives that
the Contractor shall achieve in each year of the project;

  4.12.3.1.3   Measure performance using Quality indicators that are objective,
measurable, clearly defined and that allow tracking of performance and
improvement over time;

  4.12.3.1.4   Implement interventions designed to achieve Quality improvements;

  4.12.3.1.5   Evaluate the effectiveness of the interventions;

Page 91 of 213



--------------------------------------------------------------------------------



 



  4.12.3.1.6   Establish standardized performance measures (such as HEDIS or
another similarly standardized product);     4.12.3.1.7   Plan and initiate
activities for increasing or sustaining improvement; and

  4.12.3.1.8   Document the data collection methodology used (including sources)
and steps taken to assure data is valid and reliable.

  4.12.3.2   Each performance improvement project must be completed in a time
period determined by DCH, to allow information on the success of the project in
the aggregate to produce new information on Quality of care each year.

  4.12.3.3   The Contractor shall perform the following required clinical
performance improvement projects, ongoing for the duration of the GHF Contract
period:

  4.12.3.3.1   One (1) in the area of Health Check screens;     4.12.3.3.2   One
(1) in the area of immunizations; and     4.12.3.3.3   One (1) in the area of
blood lead screens.     4.12.3.3.4   One (1) in the area of detection of chronic
kidney disease.

  4.12.3.4   The Contractor shall perform one (1) optional clinical performance
improvement project from the following areas:

  4.12.3.4.1   Coordination/continuity of care;     4.12.3.4.2   Chronic care
management; 4.12.3.4.3 High volume Conditions; or     4.12.3.4.4   High risk
Conditions.

  4.12.3.5   The Contractor shall perform the following required non-clinical
performance improvement projects:

  4.12.3.5.1   One (1) in the area of Member satisfaction; and     4.12.3.5.2  
One (1) in the area of Provider satisfaction.

  4.12.3.6   The Contractor shall perform one (1) optional non-clinical
performance improvement project from the following areas:

Page 92 of 213



--------------------------------------------------------------------------------



 



  4.12.3.6.1   Cultural competence;     4.12.3.6.2   Appeals/Grievance/Provider
Complaints;     4.12.3.6.3   Access/service capacity; or     4.12.3.6.4  
Appointment availability.

  4.12.3.7   The Contractor shall submit its Proposed Performance Improvement
Projects to DCH for review and prior approval within ninety (90) Calendar Days
of Contract Award.

  4.12.3.8   The Contractor shall meet the established goals and objectives, as
determined by DCH, for its performance improvement projects. The Contractor
shall submit to DCH any and all data necessary to enable DCH to measure the
Contractor’s performance under this Section.

4.12.4   Practice Guidelines

  4.12.4.1   The Contractor shall adopt a minimum of three (3) evidence-based
clinical practice guidelines, one of which shall be for chronic kidney disease.
Such guidelines shall:

  4.12.4.1.1   Be based on the health needs and opportunities for improvement
identified as part of the QAPI program;

  4.12.4.1.2   Be based on valid and reliable clinical evidence or a consensus
of Health Care Professionals in the particular field;     4.12.4.1.3   Consider
the needs of the Members;     4.12.4.1.4   Be adopted in consultation with
network Providers; and     4.12.4.1.5   Be reviewed and updated periodically as
appropriate.

  4.12.4.2   The Contractor shall submit the Practice Guidelines, which shall
include a methodology for measuring and assessing compliance, to DCH for review
and prior approval as part of the QAPI program plan within ninety (90) Calendar
Days of Contract Award.

  4.12.4.3   The Contractor shall disseminate the guidelines to all affected
Providers and, upon request, to Members.

  4.12.4.4   The Contractor shall ensure that decisions for Utilization
Management, Member education, coverage of services, and other areas to which the
guidelines apply are consistent with the guidelines.

Page 93 of 213



--------------------------------------------------------------------------------



 



  4.12.4.5   In order to ensure consistent application of the guidelines the
Contractor shall encourage Providers to utilize the guidelines, and shall
measure compliance with the guidelines, until ninety percent (90%) or more of
the Providers are consistently in compliance. The Contractor may use Provider
incentive strategies to improve Provider compliance with guidelines.

4.12.5   Focused Studies

  4.12.5.1   The Contractor shall also perform a minimum of two (2) focused
studies each year, commencing with the second (2nd) year of operations. One
(1) study shall focus on preventive care services.

  4.12.5.2   The Contractor shall submit to DCH for approval the areas in which
it will conduct focused studies on the first (1st) day of the fourth (4th)
quarter of the first (1st) year of operations.

4.12.6   Patient Safety Plan

  4.12.6.1   The Contractor shall have a structured Patient Safety Plan to
address concerns or complaints regarding clinical care. This plan must include
written policies and procedures for processing of Member complaints regarding
the care they received. Such policies and procedures shall include:

  4.12.6.1.1   A system of classifying complaints according to severity;

  4.12.6.1.2   A review by the Medical Director and a mechanism for determining
which incidents will be forwarded to Peer Review and Credentials Committees; and

  4.12.6.1.3   A summary of incident(s), including the final disposition,
included in the Provider profile.

  4.12.6.2   The Contractor shall submit the Patient Safety Plan to DCH for
review and approval within ninety (90) Calendar Days of the Contract Award.

4.12.7   Performance Incentives

  4.12.7.1   The Contractor may be eligible for performance Incentives as
described in Section 7.0. All Incentives must comply with the federal managed
care Incentive Arrangement requirements pursuant to 42 CFR 438.6 and the State
Medicaid Manual 2089.3.

4.12.8   External Quality Review

  4.12.8.1   DCH will contract with an External Quality Review Organization
(EQRO) to conduct annual, external, independent reviews of the Quality outcomes,

Page 94 of 213



--------------------------------------------------------------------------------



 



      timeliness of, and access to, the services covered in this Contract. The
Contractor shall collaborate with DCH’s EQRO to develop studies, surveys and
other analytic activities to assess the Quality of care and services provided to
Members and to identify opportunities for CMO plan improvement. To facilitate
this process the Contractor shall supply data, including but not limited to
Claims data and Medical Records, to the EQRO.

4.12.9   Reporting Requirements

  4.12.9.1   The Contractor’s Quality Oversight Committee shall submit Quality
Oversight Committee Reports to DCH as described in Section 4.18.4.6.

  4.12.9.2   The Contractor shall submit Performance Improvement Project Reports
as described in Section 4.18.5.1

  4.12.9.3   The Contractor shall submit annual Focused Studies Reports to DCH
as described in Section 4.18.5.2.

  4.12.9.4   The Contractor shall submit annual Patient Safety Plan Reports to
DCH as described in Section 4.18.5.3.

4.13   FRAUD AND ABUSE

4.13.1   Program Integrity

  4.13.1.1   The Contractor shall have a written Program Integrity Program,
including a mandatory compliance plan, designed to guard against Fraud and
Abuse. This Program Integrity Program shall include policies, procedures, and
standards of conduct for the prevention, detection, reporting, and corrective
action for suspected cases of Fraud and Abuse in the administration and delivery
of services under this Contract.

  4.13.1.2   The Contractor shall submit its Program Integrity Policies and
Procedures, which include the compliance plan and pharmacy lock-in program
described below, to DCH for approval within sixty (60) Calendar Days of Contract
Award.

Page 95 of 213



--------------------------------------------------------------------------------



 



4.13.2   Compliance Plan

  4.13.2.1   The Contractor’s compliance plan shall include, at a minimum, the
following:

  4.13.2.1.1   The designation of a Compliance Officer who is accountable to the
Contractor’s senior management and is responsible for ensuring that policies to
establish effective lines of communication between the Compliance Officer and
the Contractor’s staff, and between the Compliance Officer and DCH staff, are
followed;

  4.13.2.1.2   Provision for internal monitoring and auditing of reported Fraud
and Abuse violations, including specific methodologies for such monitoring and
auditing;

  4.13.2.1.3   Policies to ensure that all officers, directors, managers and
employees know and understand the provisions of the Contractor’s Fraud and Abuse
compliance plan;

  4.13.2.1.4   Policies to establish a compliance committee that periodically
meets and reviews Fraud and Abuse compliance issues;

  4.13.2.1.5   Policies to ensure that any individual who Reports CMO plan
violations or suspected Fraud and Abuse will not be retaliated against;

  4.13.2.1.6   Polices of enforcement of standards through well-publicized
disciplinary standards;

  4.13.2.1.7   Provision of a data system, resources and staff to perform the
Fraud and Abuse and other compliance responsibilities;

  4.13.2.1.8   Procedures for the detection of Fraud and Abuse that includes, at
a minimum, the following:

  i.   Claims edits;     ii.   Post-processing review of Claims;     iii.  
Provider profiling and Credentialing;     iv.   Quality Control; and     v.  
Utilization Management.

  4.13.2.1.9   Written standards for organizational conduct;

Page 96 of 213



--------------------------------------------------------------------------------



 



  4.13.2.1.10   Effective training and education for the Compliance Officer and
the organization’s employees, management, board Members, and Subcontractors;

  4.13.2.1.11   Inclusion of information about Fraud and Abuse identification
and reporting in Provider and Member materials;

  4.13.2.1.12   Provisions for the investigation, corrective action and
follow-up of any suspected Fraud and Abuse reports; and

  4.13.2.1.13   Procedures for reporting suspected Fraud and Abuse cases to the
State Program Integrity Unit, including timelines and use of State approved
forms.

  4.13.2.2   As part of the Program Integrity Program the Contractor may
implement a pharmacy lock-in program. The policies, procedures and criteria for
establishing a lock-in program shall be submitted to DCH for review and approval
as part of the Program Integrity Policies and Procedures discussed in
Section 4.13.1.2. The pharmacy lock-in program shall:

  4.13.2.2.1   Allow Members to change pharmacies for good cause, as determined
by the Contractor after discussion with the Provider(s) and the pharmacist.
Valid reasons for change should include recipient relocation or the pharmacy
does not provide the prescribed drug;

  4.13.2.2.2   Provide Case management and education reinforcement of
appropriate medication use;

  4.13.2.2.3   Annually assess the need for lock-in for each Member; and

  4.13.2.2.4   Require that the Contractor’s Compliance Officer report on the
program on a quarterly basis to DCH.

4.13.3   Coordination with DCH and Other Agencies

  4.13.3.1   The Contractor shall cooperate and assist any State or federal
agency charged with the duty of identifying, investigating, or prosecuting
suspected Fraud and Abuse cases, including permitting access to the Contractor’s
place of business during normal business hours, providing requested information,
permitting access to personnel, financial and Medical Records, and providing
internal reports of investigative, corrective and legal actions taken relative
to the suspected case of Fraud and Abuse.

  4.13.3.2   The Contractor’s Compliance Officer shall work closely, including
attending quarterly meetings, with DCH’s program integrity staff to ensure that
the

Page 97 of 213



--------------------------------------------------------------------------------



 



activities of one entity do not interfere with an ongoing investigation being
conducted by the other entity.

  4.13.3.3   The Contractor shall inform DCH immediately about known or
suspected cases and it shall not investigate or resolve the suspicion without
making DCH aware of, and if appropriate involved in, the investigation, as
determined by DCH.

4.13.4   Reporting Requirements

  4.13.4.1   The Contractor shall submit a Fraud and Abuse Report, as described
in Section 4.18.4.7 to DCH on a quarterly basis. This Report shall include
information on the pharmacy lock-in program described in Section 4.13.2.2.

4.14   INTERNAL GRIEVANCE SYSTEM

4.14.1   General Requirements

  4.14.1.1   The Contractor’s Grievance System shall include a Grievance
process, an Appeal process and access to the State’s Administrative Law Hearing
(State Fair Hearing) system. The Contractor’s Grievance System is an internal
process that shall be exhausted by the Member prior to access to an
Administrative Law Hearing.     4.14.1.2   The Contractor shall develop written
Grievance System Policies and Procedures that detail the operation of the
Grievance System. The Contractor’s policies and procedures shall be available in
the Member’s primary language. The Grievance System Policies and Procedures
shall be submitted to DCH for review and approval within sixty (60) Calendar
Days of Contract Award.     4.14.1.3   The Contractor shall process each
Grievance and Appeal using applicable State and federal statutory, regulatory,
and GHF Contractual provisions, and the Contractor’s written policies and
procedures. Pertinent facts from all parties must be collected during the
investigation.     4.14.1.4   The Contractor shall give Members any reasonable
assistance in completing forms and taking other procedural steps for both
Grievances and Appeals. This includes, but is not limited to, providing
interpreter services and toll-free numbers that have adequate TTD and
interpreter capability.     4.14.1.5   The Contractor shall acknowledge receipt
of each filed Grievance and Appeal in writing within ten (10) Business Days of
receipt. The Contractor shall have procedures in place to notify all Members in
their primary language of Grievance and Appeal resolutions.

Page 98 of 213



--------------------------------------------------------------------------------



 



  4.14.1.6   The Contractor shall ensure that the individuals who make decisions
on Grievances and Appeals were not involved in any previous level of review or
decision-making; and are Health Care Professionals who have the appropriate
clinical expertise, as determined by DCH, in treating the Member’s Condition or
disease if deciding any of the following:

  4.14.1.6.1   An Appeal of a denial that is based on lack of Medical Necessity;
    4.14.1.6.2   A Grievance regarding denial of expedited resolutions of
Appeal; and     4.14.1.6.3   Any Grievance, or Appeal that involves clinical
issues.

  4.14.1.7   The Contractor shall establish and maintain an expedited review
process for Appeals when the Contractor determines (based on a request from the
Member) or the Provider indicates (in making the request on the Member’s behalf)
that taking the time for a standard resolution could seriously jeopardize the
Member’s life or health or ability to attain, maintain, or regain maximum
function. The Member, the Member’s Authorized Representative, or the Provider
acting on behalf of the Member with the Member’s written consent, may file an
expedited Appeal either orally or in writing. The Contractor shall ensure that
punitive action is not taken against either a Provider who requests an expedited
resolution, or a Provider that supports a Member’s Appeal.

4.14.2   Grievance Process

  4.14.2.1   A Member or Member’s Authorized Representative may file a Grievance
to the Contractor either orally or in writing. A Grievance may be filed about
any matter other than a Proposed Action. A Provider cannot file a Grievance on
behalf of a Member.     4.14.2.2   The Contractor shall ensure that the
individuals who make decisions on Grievances that involve clinical issues or
denial of an expedited review of an Appeal are Health Care Professionals who
have the appropriate clinical expertise, as determined by DCH, in treating the
Member’s Condition or disease and who were not involved in any previous level of
review or decision-making.     4.14.2.3   The Contractor shall provide written
notice of the disposition of the Grievance as expeditiously as the Member’s
health Condition requires but shall not exceed ninety (90) Calendar Days of the
filing date.     4.14.2.4   The Contractor may extend the timeframe for
disposition of a Grievance for up to fourteen (14) Calendar Days if the Member
requests the extension or the Contractor demonstrates (to the satisfaction of
DCH, upon its request) that there is a need for additional information and how
the delay is in the

Page 99 of 213



--------------------------------------------------------------------------------



 



Member’s interest. If the Contractor extends the timeframe, it must, for any
extension not requested by the Member, give the Member written notice of the
reason for the delay.

4.14.3   Proposed Action

  4.14.3.1   All Proposed Actions shall be made by a physician, or other peer
review consultant, who has appropriate clinical expertise in treating the
Member’s Condition or disease.     4.14.3.2   In the event of a Proposed Action,
the Contractor shall notify the Member in writing. The Contractor shall also
provide written notice of a Proposed Action to the Provider. This notice must
meet the language and format requirements in accordance with Section 4.3.2 of
this Contract and be sent in accordance with the timeframes described in
Section 4.14.3.4.     4.14.3.3   The notice of Proposed Action must contain the
following:

  4.14.3.3.1   The Action the Contractor has taken or intends to take.    
4.14.3.3.2   The reasons for the Action.     4.14.3.3.3   The Member’s right to
file an Appeal through the Contractor’s internal Grievance System as described
in Section 4.14.     4.14.3.3.4   The Provider’s right to file a Provider
Complaint as described in Section 4.9.7;     4.14.3.3.5   The requirement that a
Member exhaust the Contractor’s internal Grievance System and a Provider exhaust
the Provider Complaint process prior to requesting a State Administrative Law
Hearing;     4.14.3.3.6   The circumstances under which expedited review is
available and how to request it; and     4.14.3.3.7   The Member’s right to have
Benefits continue pending resolution of the Appeal with the Contractor or with
the State Administrative Law Hearing, how to request that Benefits be continued,
and the circumstances under which the Member may be required to pay the costs of
these services.

  4.14.3.4   The Contractor shall mail the Notice of Proposed Action within the
following timeframes:

  4.14.3.4.1   For termination, suspension, or reduction of previously
authorized Covered Services at least ten (10) Calendar Days before the date of

Page 100 of 213



--------------------------------------------------------------------------------



 



Proposed Action or not later than the date of Proposed Action in the event of
one of the following exceptions:

  i.   The Contractor has factual information confirming the death of a Member.
    ii.   The Contractor receives a clear written statement signed by the Member
that he or she no longer wishes services or gives information that requires
termination or reduction of services and indicates that he or she understands
that this must be the result of supplying that information.     iii.   The
Member’s whereabouts are unknown and the post office returns Contractor mail
directed to the Member indicating no forwarding address (refer to 42 CFR
431.231(d) for procedures if the Member’s whereabouts become known).     iv.  
The Member’s Provider prescribes a change in the level of medical care.     v.  
The date of action will occur in less than ten (10) Calendar Days in accordance
with 42 CFR 483.12(a)(5)(ii).     vi.   The Contractor may shorten the period of
advance notice to five (5) Calendar Days before date of action if the Contractor
has facts indicating that action should be taken because of probable Member
Fraud and the facts have been verified, if possible, through secondary sources.

  4.14.3.4.2   For denial of payment, at the time of any Proposed Action
affecting the Claim.     4.14.3.4.3   For standard Service Authorization
decisions that deny or limit services, within the timeframes required in
Section 4.11.2.5.     4.14.3.4.4   If the Contractor extends the timeframe for
the decision and issuance of notice of Proposed Action according to
Section 4.11.2.5, the Contractor shall give the Member written notice of the
reasons for the decision to extend Grievance if he or she disagrees with that
decision. The Contractor shall issue and carry out its determination as
expeditiously as the Member’s health requires and no later than the date the
extension expires.     4.14.3.4.5   For authorization decisions not reached
within the timeframes required in Section 4.11.2.5 for either standard or
expedited Service Authorizations, Notice of Proposed Action shall be mailed on
the date

Page 101 of 213



--------------------------------------------------------------------------------



 



the timeframe expires, as this constitutes a denial and is thus a Proposed
Action.

4.14.4   Appeal Process

  4.14.4.1   An Appeal is the request for review of a “Proposed Action”. The
Member, the Member’s Authorized Representative, or the Provider acting on behalf
of the Member with the Member’s written consent, may file an Appeal either
orally or in writing. Unless the Member or Provider requests expedited review,
the Member, the Member’s Authorized Representative, or the Provider acting on
behalf of the Member with the Member’s written consent, must follow an oral
filing with a written, signed, request for Appeal.     4.14.4.2   The Member,
the Member’s Authorized Representative, or the Provider acting on behalf of the
Member with the Member’s written consent, may file an Appeal to the Contractor
within thirty (30) Calendar Days from the date of the notice of Proposed Action.
    4.14.4.3   Appeals shall be filed directly with the Contractor, or its
delegated representatives. The Contractor may delegate this authority to an
Appeal committee, but the delegation must be in writing.     4.14.4.4   The
Contractor shall ensure that the individuals who make decisions on Appeals are
individuals who were not involved in any previous level of review or
decision-making; and who are Health Care Professionals who have the appropriate
clinical expertise in treating the Member’s Condition or disease if deciding any
of the following:

  4.14.4.4.1   An Appeal of a denial that is based on lack of Medical Necessity.
    4.14.4.4.2   An Appeal that involves clinical issues.

  4.14.4.5   The Appeals process shall provide the Member, the Member’s
Authorized Representative, or the Provider acting on behalf of the Member with
the Member’s written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing. The Contractor
shall inform the Member of the limited time available to provide this in case of
expedited review.     4.14.4.6   The Appeals process must provide the Member and
the Member’s Authorized Representative, or the Provider acting on behalf of the
Member with the Member’s written consent, opportunity, before and during the
Appeals process, to examine the Member’s case file, including Medical Records,
and any other documents and records considered during the Appeals process.

Page 102 of 213



--------------------------------------------------------------------------------



 



  4.14.4.7   The Appeals process must include as parties to the Appeal the
Member, the Member’s Authorized Representative, the Provider acting on behalf of
the Member with the Member’s written consent, or the legal representative of a
deceased Member’s estate.     4.14.4.8   The Contractor shall resolve each
Appeal and provide written notice of the Appeal resolution, as expeditiously as
the Member’s health Condition requires but shall not exceed forty-five
(45) Calendar Days from the date the Contractor receives the Appeal. For
expedited reviews of an Appeal and notice to affected parties, the Contractor
has no longer than seventy-two (72) hours or as expeditiously as the Member’s
physical or mental health requires. If the Contractor denies a Member’s request
for expedited review, it must transfer the Appeal to the timeframe for standard
resolution specified herein and must make reasonable efforts to give the Member
prompt oral notice of the denial, and follow up within two (2) Calendar Days
with a written notice. The Contractor shall also make reasonable efforts to
provide oral notice for resolution of an expedited review of an Appeal.    
4.14.4.9   The Contractor may extend the timeframe for standard or expedited
resolution of the Appeal by up to fourteen (14) Calendar Days if the Member,
Member’s Authorized Representative, or the Provider acting on behalf of the
Member with the Member’s written consent, requests the extension or the
Contractor demonstrates (to the satisfaction of DCH, upon its request) that
there is need for additional information and how the delay is in the Member’s
interest. If the Contractor extends the timeframe, it must, for any extension
not requested by the Member, give the Member written notice of the reason for
the delay.

4.14.5   Notice of Adverse Action

  4.14.5.1   If the Contractor upholds the Proposed Action in response to a
Grievance or Appeal filed by the Member, the Contractor shall issue a Notice of
Adverse Action within the timeframes as described in Section 4.14.4.8 and
4.14.4.9.     4.14.5.2   The Notice of Adverse Action shall meet the language
and format requirements as specified in 4.3 and include the following:

  4.14.5.2.1   The results and date of the adverse Action;     4.14.5.2.2   The
right to request a State Administrative Law Hearing within thirty (30) Calendar
Days and how to do so;     4.14.5.2.3   The right to continue to receive
Benefits pending a State Administrative Law Hearing;     4.14.5.2.4   How to
request the continuation of Benefits;

Page 103 of 213



--------------------------------------------------------------------------------



 



  4.14.5.2.5   Information explaining that the Member may be liable for the cost
of any continued Benefits if the Contractor’s action is upheld in a State
Administrative Law Hearing.     4.14.5.2.6   The action the Contractor has taken
on intends to take;     4.14.5.2.7   The reasons for the action;     4.14.5.2.8
  The Member’s or the Provider’s right to file an appeal;     4.14.5.2.9   The
Member’s right to request a State fair hearing;     4.14.5.2.10   Procedures for
exercising the Member’s rights to appeal or grieve;     4.14.5.2.11  
Circumstances under which expedited resolution is available and how to request
it; and     4.14.5.2.12   The Member’s rights to have benefits continue pending
the resolution of the appeal, how to request that benefits be continued, and the
circumstances under which the Member may be required to pay the costs of these
services.

4.14.6   Administrative Law Hearing

  4.14.6.1   The State will maintain an independent Administrative Law Hearing
process as defined in the Georgia Administrative Procedure Act (O.C.G.A Title
50, Chapter 13) and as required by federal law, 42 CFR 431.200. The
Administrative Law Hearing process shall provide Members an opportunity for a
hearing before an impartial Administrative Law Judge. The Contractor shall
comply with decisions reached as a result of the Administrative Law Hearing
process.     4.14.6.2   A Member or Member’s Authorized Representative may
request in writing an Administrative Law Hearing within thirty (30) Calendar
Days of the date the Notice of Adverse Action is mailed by the Contractor. The
parties to the Administrative Law Hearing shall include the Contractor as well
as the Member, Member’s Authorized Representative, or representative of a
deceased Member’s estate. A Provider cannot request an Administrative Law
Hearing on behalf of a Member.     4.14.6.3   A Member may request a
Continuation of Benefits as described in Section 4.14.7 while an Administrative
Law Hearing is pending.     4.14.6.4   The Contractor shall make available any
records and any witnesses at its own expense in conjunction with a request
pursuant to an Administrative Law Hearing.

Page 104 of 213



--------------------------------------------------------------------------------



 



4.14.7   Continuation of Benefits while the Contractor Appeal and Administrative
Law Hearing are pending

  4.14.7.1   As used in this Section, “timely” filing means filing on or before
the later of the following:

  4.14.7.1.1   Within ten (10) Calendar Days of the Contractor mailing the
Notice of Adverse Action.     4.14.7.1.2   The intended effective date of the
Contractor’s Proposed Action.

  4.14.7.2   The Contractor shall continue the Member’s Benefits if the Member
or the Member’s Authorized Representative files the Appeal timely; the Appeal
involves the termination, suspension, or reduction of a previously authorized
course of treatment; the services were ordered by an authorized Provider; the
original period covered by the original authorization has not expired; and the
Member requests extension of the Benefits.     4.14.7.3   If, at the Member’s
request, the Contractor continues or reinstates the Member’s benefit while the
Appeal or Administrative Law Hearing is pending, the Benefits must be continued
until one of the following occurs:

  4.14.7.3.1   The Member withdraws the Appeal or request for the Administrative
Law Hearing.     4.14.7.3.2   Ten (10) Calendar Day pass after the Contractor
mails the Notice of Adverse Action, unless the Member, within the ten
(10) Calendar Day timeframe, has requested an Administrative Law Hearing with
continuation of Benefits until an Administrative Law Hearing decision is
reached.     4.14.7.3.3   An Administrative Law Judge issues a hearing decision
adverse to the Member.     4.14.7.3.4   The time period or service limits of a
previously authorized service has been met.

  4.14.7.4   If the final resolution of Appeal is adverse to the Member, that
is, upholds the Contractor action, the Contractor may recover from the Member
the cost of the services furnished to the Member while the Appeal is pending, to
the extent that they were furnished solely because of the requirements of this
Section.     4.14.7.5   If the Contractor or the Administrative Law Judge
reverses a decision to deny, limit, or delay services that were not furnished
while the Appeal was pending,

Page 105 of 213



--------------------------------------------------------------------------------



 



the Contractor shall authorize or provide this disputed services promptly, and
as expeditiously as the Member’s health Condition requires.

  4.14.7.6   If the Contractor or the Administrative Law Judge reverses a
decision to deny authorization of services, and the Member received the disputed
services while the Appeal was pending, the Contractor shall pay for those
services.

4.14.8   Reporting Requirements

  4.14.8.1   The Contractor shall log and track all Grievances, Proposed
Actions, Appeals and Administrative Law Hearing requests, as described in
Section 4.18.4.8.     4.14.8.2   The Contractor shall maintain records of
Grievances, whether received verbally or in writing, that include a short, dated
summary of the problems, name of the grievant, date of the Grievance, date of
the decision, and the disposition.     4.14.8.3   The Contractor shall maintain
records of Appeals, whether received verbally or in writing, that include a
short, date summary of the issues, name of the appellant, date of Appeal, date
of decision, and the resolution.     4.14.8.4   DCH may publicly disclose
summary information regarding the nature of Grievances and Appeals and related
dispositions or resolutions in consumer information materials.     4.14.8.5  
The Contractor shall submit quarterly Grievance System Reports to DCH as
described in Section 4.18.4.7.

4.15   ADMINISTRATION AND MANAGEMENT   4.15.1   General Provisions

  4.15.1.1   The Contractor shall be responsible for the administration and
management of all requirements of this Contract. All costs related to the
administration and management of this Contract shall be the responsibility of
the Contractor.

4.15.2   Place of Business and Hours of Operation

  4.15.2.1   The Contractor shall maintain a central business office within the
Service Region in which it is operating. If the Contractor is operating in more
than one (1) Service Region, there must be one (1) central business office and
an additional office in each Service Region. If a Contractor is operating in two
(2) or more contiguous Service Regions, the Contractor may establish one
(1) central business office for all Service Regions. This business office must
be centrally located within the contiguous Service Regions and in a location
accessible for foot and vehicle traffic. The Contractor may establish more

Page 106 of 213



--------------------------------------------------------------------------------



 



than one (1) business office within a Service Region, but must designate one
(1) of the offices as the central business office.

  4.15.2.2   All documentation must reflect the address of the location
identified as the legal, duly licensed, central business office. This business
office must be open at least between the hours of 8:30 a.m. and 5:30 p.m. EST,
Monday through Friday. The Contractor shall ensure that the office(s) are
adequately staffed to ensure that Members and Providers receive prompt and
accurate responses to inquiries.     4.15.2.3   The Contractor shall ensure that
all business offices, and all staff that perform functions and duties, related
to this Contract are located within the United States.     4.15.2.4   The
Contractor shall provide live access, through its telephone hot-line as
described in Section 4.3.7 and Section 4.9.5. The Contractor shall provide
access twenty-four (24) hours a day, seven (7) days per week to its Web site.

4.15.3   Training

  4.15.3.1   The Contractor shall conduct on-going training for all of its
staff, in all departments, to ensure appropriate functioning in all areas and to
ensure that staff is aware of all programmatic changes.     4.15.3.2   The
Contractor shall submit a staff training plan to DCH for review and approval
within ninety (90) days of Contract Award.

4.15.4   Data Certification

  4.15.4.1   The Contractor shall certify all data pursuant to 42 CFR 438.606.
The data that must be certified include, but are not limited to, Enrollment
information, Encounter Data, and other information required by the State and
contained in Contracts, proposals and related documents. The data must be
certified by one of the following: the Contractor’s Chief Executive Officer, the
Contractor’s Chief Financial Officer, or an individual who has delegated
authority to sign for, and who Reports directly to the Contractor’s Chief
Executive Officer or Chief Financial Officer. The certification must attest,
based on best knowledge, information, and belief, as follows:

  4.15.4.1.1   To the accuracy, completeness and truthfulness of the data.    
4.15.4.1.2   To the accuracy, completeness and truthfulness of the documents
specified by the State.

  4.15.4.2   The Contractor shall submit the certification concurrently with the
certified data.

Page 107 of 213



--------------------------------------------------------------------------------



 



4.15.5   Implementation Plan

  4.15.5.1   The Contractor shall develop an Implementation Plan that details
the procedures and activities that will be accomplished during the period
between the awarding of this Contract and the start date of GHF. This
Implementation Plan shall have established deadlines and timeframes for the
implementation activities and shall include coordination and cooperation with
DCH and its representatives during all phases.     4.15.5.2   The Contractor
shall submit its Implementation Plan to DCH for DCH’s review and approval within
thirty (30) Calendar Days of Contract Award. Implementation of the Contract
shall not commence prior to DCH approval.     4.15.5.3   The Contractor will not
receive any additional payment to cover start up or implementation costs.

4.16   CLAIMS MANAGEMENT   4.16.1   General Provisions

  4.16.1.1   The Contractor shall administer an effective, accurate and
efficient Claims processing function that adjudicates and settles Provider
Claims for Covered Services that are filed within the time frames specified by
this Section and in compliance with all applicable State and federal laws, rules
and regulations.     4.16.1.2   The Contractor shall maintain a Claims
management system that can identify date of receipt (the date the Contractor
receives the Claim as indicated by the date-stamp), real-time-accurate history
of actions taken on each Provider Claim (i.e. paid, denied, suspended, Appealed,
etc.), and date of payment (the date of the check or other form of payment).    
4.16.1.3   At a minimum, the Contractor shall run one (1) Provider payment cycle
per week, on the same day each week, as determined by the Contractor. The
Contractor shall develop a payment schedule to be submitted to DCH for review
and upon approval within sixty (60) days of Contract Award.     4.16.1.4   The
Contractor shall support an Automated Clearinghouse (ACH) mechanism that allows
Providers to request and receive electronic funds transfer (EFT) of Claims
payments.     4.16.1.5   The Contractor shall encourage that its Providers, as
an alternative to the filing of paper-based Claims, submit and receive Claims
information through electronic data interchange (EDI), i.e. electronic Claims.
Electronic Claims must be processed in adherence to information exchange and
data management requirements specified in Section 4.17. As part of this

Page 108 of 213



--------------------------------------------------------------------------------



 



      Electronic Claims Management (ECM) function, the Contractor shall also
provide on-line and phone-based capabilities to obtain Claims processing status
information.     4.16.1.6   The Contractor shall generate Explanation of
Benefits and Remittance Advices in accordance with State standards for
formatting, content and timeliness.     4.16.1.7   The Contractor shall not pay
any Claim submitted by a Provider who is excluded or suspended from the
Medicare, Medicaid or SCHIP programs for Fraud, abuse or waste or otherwise
included on the Department of Health and Human Services Office of Inspector
General exclusions list, or employs someone on this list. The Contractor shall
not pay any Claim submitted by a Provider that is on payment hold under the
authority of DCH or its Agent(s).     4.16.1.8   Not later than the fifteenth
(15th) business day after the receipt of a Provider Claim that does not meet
Clean Claim requirements, the Contractor shall suspend the Claim and request in
writing (notification via e-mail, the CMO plan Web Site/Provider Portal or an
interim Explanation of Benefits satisfies this requirement) all outstanding
information such that the Claim can be deemed clean. Upon receipt of all the
requested information from the Provider, the CMO plan shall complete processing
of the Claim within fifteen (15) Business Days.     4.16.1.9   Claims suspended
for additional information must be closed (paid or denied) by the thirtieth
(30th) Calendar Day following the date the Claim is suspended if all requested
information is not received prior to the expiration of the 30-day period. The
Contractor shall send Providers written notice (notification via e-mail, the CMO
plan Web site/Provider Portal or an Explanation of Benefits satisfies this
requirement) for each Claim that is denied, including the reason(s) for the
denial, the date Contractor received the Claim, and a reiteration of the
outstanding information required from the Provider to adjudicate the Claim.    
4.16.1.10   The Contractor plan must process, and finalize, all appealed Claims
to a paid or denied status within (30) Business Days of receipt of the Appealed
Claim.     4.16.1.11   The Contractor shall finalize all Claims, including
appealed Claims, within twenty-four (24) months of the date of service.    
4.16.1.12   The Contractor may deny a Claim for failure to file timely if a
Provider does not submit Claims to them within one hundred and twenty
(120) Calendar Days of the date of service but must deny any Claim not initially
submitted to the Contractor by the one hundred and eighty-first (181st) Calendar
Day from the date of service, unless the Contractor or its vendors created the
error. If a Provider files erroneously with another CMO plan or with the State,
but

Page 109 of 213



--------------------------------------------------------------------------------



 



      produces documentation verifying that the initial filing of the Claim
occurred within the one hundred and twenty (120) Calendar Day period, the
Contractor shall process the Provider’s Claim without denying for failure to
timely file.     4.16.1.13   The Contractor shall inform all network Providers
about the information required to submit a Clean Claim at least forty-five
(45) Calendar Days prior to the Operational Start Date and as a provision within
the Contractor/Provider Contract. The Contractor shall make available to network
Providers Claims coding and processing guidelines for the applicable Provider
type. The Contractor shall notify Providers ninety (90) Calendar Days before
implementing changes to Claims coding and processing guidelines.     4.16.1.14  
The Contractor shall assume all costs associated with Claim processing,
including the cost of reprocessing/resubmission, due to processing errors caused
by the Contractor or to the design of systems within the Contractor’s span of
control.     4.16.1.15   In addition to the specific Web site requirements
outlined above, the Contractor’s Web site shall be functionally equivalent to
the Web site maintained by the State’s Medicaid fiscal agent.

4.16.2   Other Considerations

An adjustment to a paid Claim shall not be counted as a Claim for the purposes
of reporting.
Electronic Claims shall be treated as identical to paper-based Claims for the
purposes of reporting.

4.16.3   Reporting Requirements

  4.16.3.1   The Contractor shall submit Claims Processing Reports to DCH as
described in section 4.18.3.3.

4.17   INFORMATION MANAGEMENT AND SYSTEMS   4.17.1   General Provisions

  4.17.1.1   The Contractor shall have Information management processes and
Information Systems (hereafter referred to as Systems) that enable it to meet
GHF requirements, State and federal reporting requirements, all other Contract
requirements and any other applicable State and federal laws, rules and
regulations including HIPAA.     4.17.1.2   The Contractor’s Systems shall
possess capacity sufficient to handle the workload projected for the start of
the program and will be scaleable and

Page 110 of 213



--------------------------------------------------------------------------------



 



      flexible so they can be adapted as needed, within negotiated timeframes,
in response to program or Enrollment changes.     4.17.1.3   The Contractor
shall provide a Web-accessible system hereafter referred to as the DCH Portal
that designated DCH and other state agency resources can use to access Quality
and performance management information as well as other system functions and
information as described throughout this Contract. Access to the DCH Portal
shall be managed as described in section 4.17.5.     4.17.1.4   The Contractor
shall participate in DCH’s Systems Work Group. The Systems Work Group will meet
on a designated schedule as agreed to by DCH, its agents and every Contractor.  
  4.17.1.5   The Contractor shall provide a continuously available electronic
mail communication link (E-mail system) with the State. This system shall be:

  4.17.1.5.1   Available from the workstations of the designated Contractor
contacts; and     4.17.1.5.2   Capable of attaching and sending documents
created using software products other than Contractor systems, including the
State’s currently installed version of Microsoft Office and any subsequent
upgrades as adopted.

  4.17.1.6   By no later than the 30th of April of each year, the Contractor
will provide DCH with a systems refresh plan for the upcoming State fiscal year.
The plan will outline how Systems within the Contractor’s Span of Control will
be systematically assessed to determine the need to modify, upgrade and/or
replace application software, operating hardware and software,
telecommunications capabilities, information management policies and procedures,
and/or systems management policies and procedures in response to changes in
business requirements, technology obsolescence, staff turnover and other
relevant factors. The systems refresh plan will also indicate how the Contractor
will insure that the version and/or release level of all of its System
components (application software, operating hardware, operating software) are
always formally supported by the original equipment manufacturer (OEM), software
development firm (SDF) or a third party authorized by the OEM and/or SDF to
support the System component.

4.17.2   Global System Architecture and Design Requirements

  4.17.2.1   The Contractor shall comply with federal and State policies,
standards and regulations in the design, development and/or modification of the
Systems it will employ to meet the aforementioned requirements and in the
management of Information contained in those Systems. Additionally, the
Contractor shall

Page 111 of 213



--------------------------------------------------------------------------------



 



      adhere to DCH and State-specific system and data architecture preferences
as indicated in this Contract.     4.17.2.2   The Contractor’s Systems shall:

  4.17.2.2.1   Employ a relational data model in the architecture of its
databases and relational database management system (RDBMS) to operate and
maintain them;     4.17.2.2.2   Be SQL and ODBC compliant;     4.17.2.2.3  
Adhere to Internet Engineering Task Force/Internet Engineering Standards Group
standards for data communications, including TCP and IP for data transport;    
4.17.2.2.4   Conform to standard code sets detailed in Attachment L;    
4.17.2.2.5   Conform to HIPAA standards for data and document management that
are currently under development within one hundred twenty (120) Calendar Days of
the standard’s effective date or, if earlier, the date stipulated by CMS;    
4.17.2.2.6   Contain controls to maintain information integrity. These controls
shall be in place at all appropriate points of processing. The controls shall be
tested in periodic and spot audits following a methodology to be developed
jointly by and mutually agreed upon by the Contractor and DCH; and    
4.17.2.2.7   Partner with the State in the development of future standard code
sets not specific to HIPAA or other federal effort and will conform to such
standards as stipulated in the plan to implement the standards.

  4.17.2.3   Where Web services are used in the engineering of applications, the
Contractor’s Systems shall conform to World Wide Web Consortium (W3C) standards
such as XML, UDDI, WSDL and SOAP so as to facilitate integration of these
Systems with DCH and other State systems that adhere to a service-oriented
architecture.     4.17.2.4   Audit trails shall be incorporated into all Systems
to allow information on source data files and documents to be traced through the
processing stages to the point where the Information is finally recorded. The
audit trails shall:

  4.17.2.4.1   Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;

Page 112 of 213



--------------------------------------------------------------------------------



 



  4.17.2.4.2   Have the date and identification “stamp” displayed on any on-line
inquiry;     4.17.2.4.3   Have the ability to trace data from the final place of
recording back to its source data file and/or document shall also exist;    
4.17.2.4.4   Be supported by listings, transaction Reports, update Reports,
transaction logs, or error logs;     4.17.2.4.5   Facilitate auditing of
individual Claim records as well as batch audits; and     4.17.2.4.6   Be
maintained for seven (7) years in either live and/or archival systems. The
duration of the retention period may be extended at the discretion of and as
indicated to the Contractor by the State as needed for ongoing audits or other
purposes.

  4.17.2.5   The Contractor shall house indexed images of documents used by
Members and Providers to transact with the Contractor in the appropriate
database(s) and document management systems so as to maintain the logical
relationships between certain documents and certain data. The Contractor shall
follow all applicable requirements for the management of data in the management
of documents.     4.17.2.6   The Contractor shall institute processes to insure
the validity and completeness of the data it submits to DCH. At its discretion,
DCH will conduct general data validity and completeness audits using
industry-accepted statistical sampling methods. Data elements that will be
audited include but are not limited to: Member ID, date of service, Provider ID,
category and sub category (if applicable) of service, diagnosis codes, procedure
codes, revenue codes, date of Claim processing, and date of Claim payment.    
4.17.2.7   Where a System is herein required to, or otherwise supports, the
applicable batch or on-line transaction type, the system shall comply with
HIPAA-standard transaction code sets as specified in Attachment L.     4.17.2.8
  The Contractor System(s) shall conform to HIPAA standards for information
exchange that are currently under development within one hundred twenty
(120) Calendar Days of the standard’s effective date or, if earlier, the date
stipulated by CMS.     4.17.2.9   The layout and other applicable
characteristics of the pages of Contractor Web sites shall be compliant with
Federal “section 508 standards” and Web Content Accessibility Guidelines
developed and published by the Web Accessibility Initiative.

Page 113 of 213



--------------------------------------------------------------------------------



 



  4.17.2.10   Contractor Systems shall conform to any applicable Application,
Information and Data, Middleware and Integration, Computing Environment and
Platform, Network and Transport, and Security and Privacy policy and standard
issued by GTA as stipulated in the appropriate policy/standard. These policies
and standards can be accessed at:
http://gta.georgia.gov/00/channel_modifieddate/0,2096,1070969_6947051,00.html

4.17.3   Data and Document Management Requirements by Major Information Type

  4.17.3.1   In order to meet programmatic, reporting and management
requirements, the Contractor’s systems shall serve as either the Authoritative
Host of key data and documents or the host of valid, replicated data and
documents from other systems. Attachment L lays out the requirements for
managing (capturing, storing and maintaining) data and documents for the major
information types and subtypes associated with the aforementioned programmatic,
reporting and management requirements.

4.17.4   System and Data Integration Requirements

  4.17.4.1   All of the Contractor’s applications, operating software,
middleware, and networking hardware and software shall be able to interface with
the State’s systems and will conform to standards and specifications set by the
Georgia Technology Authority and the agency that owns the system. These
standards and specifications are detailed in Attachment L.     4.17.4.2   The
Contractor’s System(s) shall be able to transmit and receive transaction data to
and from the MMIS as required for the appropriate processing of Claims and any
other transaction that may be performed by either System.     4.17.4.3   Each
month the Contractor shall generate encounter data files from its claims
management system(s) and/or other sources. The files will contain settled Claims
and Claim adjustments and encounters from Providers with whom the Contractor has
a capitation arrangement for the most recent month for which all such
transactions were completed. The Contractor will provide these files
electronically to DCH and/or its designated agent in adherence to the procedure
and format indicated in Attachment L.     4.17.4.4   The Contractor’s System(s)
shall be capable of generating files in the prescribed formats for upload into
state Systems used specifically for program integrity and compliance purposes.  
  4.17.4.5   The Contractor’s System(s) shall possess mailing address
standardization functionality in accordance with US Postal Service conventions.

4.17.5   System Access Management and Information Accessibility Requirements

Page 114 of 213



--------------------------------------------------------------------------------



 



  4.17.5.1   The Contractor’s System shall employ an access management function
that restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:

  4.17.5.1.1   Restrict access to Information on a “need to know” basis, e.g.
users permitted inquiry privileges only will not be permitted to modify
information;     4.17.5.1.2   Restrict access to specific system functions and
information based on an individual user profile, including inquiry only
capabilities; global access to all functions will be restricted to specified
staff jointly agreed to by DCH and the Contractor; and     4.17.5.1.3   Restrict
attempts to access system functions to three (3), with a system function that
automatically prevents further access attempts and records these occurrences.

  4.17.5.2   The Contractor shall make System Information available to duly
Authorized Representatives of DCH and other State and federal agencies to
evaluate, through inspections or other means, the Quality, appropriateness and
timeliness of services performed.     4.17.5.3   The Contractor shall have
procedures to provide for prompt transfer of System Information upon request to
other In-Network or Out-of-Network Providers for the medical management of the
Member in adherence to HIPAA and other applicable requirements.     4.17.5.4  
All Information, whether data or documents, and reports that contain or make
references to said Information, involving or arising out of this Contract are
owned by DCH. The Contractor is expressly prohibited from sharing or publishing
DCH information and reports without the prior written consent of DCH. In the
event of a dispute regarding the sharing or publishing of information and
reports, DCH’s decision on this matter shall be final and not subject to change.

4.17.6   Systems Availability and Performance Requirements

  4.17.6.1   The Contractor will ensure that Member and Provider portal and/or
phone-based functions and information, such as confirmation of CMO Enrollment
(CCE) and electronic claims management (ECM), Member services and Provider
services, are available to the applicable System users twenty-four (24) hours a
day, seven (7) Days a week, except during periods of scheduled System
Unavailability agreed upon by DCH and the Contractor. Unavailability caused by
events outside of a Contractor’s span of control is outside of the scope of this
requirement.

Page 115 of 213



--------------------------------------------------------------------------------



 



  4.17.6.2   The Contractor shall ensure that at a minimum all other System
functions and Information are available to the applicable system users between
the hours of 7:00 a.m. and 7:00 p.m. Monday through Friday.     4.17.6.3   The
Contractor shall ensure that the average response time that is controllable by
the Contractor is no greater than the requirements set forth below, at least
ninety percent (90%) of the available production time between 7:00 am and 7:00
pm, Monday through Friday for all applicable system functions except a) during
periods of scheduled downtime, as scheduled, b) during periods of unscheduled
unavailability caused by systems and telecommunications technology outside of
the Contractor’s span of control or c) for Member and Provider portal and
phone-based functions such as CCE and ECM that are expected to be available
twenty-four (24) hours a day, seven (7) days a week:

  4.17.6.3.1   Record Search Time – The response time shall be within five
(5) seconds for ninety-five percent (95%) of the record searches as measured
from a representative sample of DCH System Access Devices;     4.17.6.3.2  
Record Retrieval Time – The response time will be within five (5) seconds for
ninety-five percent (95%) of the records retrieved as measured from a
representative sample of DCH System Access Devices;     4.17.6.3.3   Screen Edit
Time – The response time will be within three (3) seconds for ninety-five
percent (95%) of the time as measured from a representative sample of DCH System
Access Devices.     4.17.6.3.4   New Screen/Page Time – The response time will
be within three (3) seconds for ninety-five percent (95%) of the time as
measured from a representative sample of DCH System Access Devices;    
4.17.6.3.5   Confirmation of CMO Enrollment Response Time – The response time
will be within five (5) seconds for ninety-five percent (95%) of the time as
measured from a representative sample of user System Access Devices; and    
4.17.6.3.6   On-line Adjudication Response Time – The response time will be
within five (5) seconds ninety-nine percent (99%) of the time as measured from a
representative sample of user System Access Devices.

  4.17.6.4   The Contractor shall develop an automated method of monitoring the
CCE and ECM functions on at least a thirty (30) minute basis twenty-four
(24) hours a day, seven (7) Days per week. The monitoring method shall

Page 116 of 213



--------------------------------------------------------------------------------



 



      separately monitor for availability and performance/response time each
component of the CCE and ECM systems, such as the voice response system, the PC
software response, direct line use, the swipe box method and ECM on-line
pharmacy system.     4.17.6.5   Upon discovery of any problem within its Span of
Control that may jeopardize System availability and performance as defined in
this Section of the Contract, the Contractor shall notify the applicable DCH
staff in person, via phone, electronic mail and/or surface mail.     4.17.6.6  
The Contractor shall deliver notification as soon as possible but no later than
7:00 pm if the problem occurs during the business day and no later than 9:00 am
the following business day if the problem occurs after 7:00 pm.     4.17.6.7  
Where the operational problem results in delays in report distribution or
problems in on-line access during the business day, the Contractor shall notify
the applicable DCH staff within fifteen (15) minutes of discovery of the
problem, in order for the applicable work activities to be rescheduled or be
handled based on System Unavailability protocols.     4.17.6.8   The Contractor
shall provide to appropriate DCH staff information on System Unavailability
events, as well as status updates on problem resolution. These up-dates shall be
provided on an hourly basis and made available via electronic mail, telephone
and the Contractor’s Web Site/DCH Portal.     4.17.6.9   Unscheduled System
Unavailability of CCE and ECM functions, caused by the failure of systems and
telecommunications technologies within the Contractor’s Span of Control will be
resolved, and the restoration of services implemented, within thirty (30)
minutes of the official declaration of System Unavailability. Unscheduled System
Unavailability to all other Contractor System functions caused by systems and
telecommunications technologies within the Contractor’s Span of Control shall be
resolved, and the restoration of services implemented, within four (4) hours of
the official declaration of System Unavailability.     4.17.6.10   Cumulative
System Unavailability caused by systems and telecommunications technologies
within the Contractor’s span of control shall not exceed one (1) hour during any
continuous five (5) Day period.     4.17.6.11   The Contractor shall not be
responsible for the availability and performance of systems and
telecommunications technologies outside of the Contractor’s Span of Control.    
4.17.6.12   Full written documentation that includes a Corrective Action Plan,
that describes how the problem will be prevented from occurring again, shall be
delivered within five (5) Business Days of the problem’s occurrence.

Page 117 of 213



--------------------------------------------------------------------------------



 



  4.17.6.13   Regardless of the architecture of its Systems, the Contractor
shall develop and be continually ready to invoke a business continuity and
disaster recovery (BC-DR) plan that at a minimum addresses the following
scenarios: (a) the central computer installation and resident software are
destroyed or damaged, (b) System interruption or failure resulting from network,
operating hardware, software, or operational errors that compromises the
integrity of transactions that are active in a live system at the time of the
outage, (c) System interruption or failure resulting from network, operating
hardware, software or operational errors that compromises the integrity of data
maintained in a live or archival system, (d) System interruption or failure
resulting from network, operating hardware, software or operational errors that
does not compromise the integrity of transactions or data maintained in a live
or archival system but does prevent access to the System, i.e. causes
unscheduled System Unavailability.     4.17.6.14   The Contractor shall
periodically, but no less than annually, test its BC-DR plan through simulated
disasters and lower level failures in order to demonstrate to the State that it
can restore System functions per the standards outlined elsewhere in this
Section of the Contract.     4.17.6.15   In the event that the Contractor fails
to demonstrate in the tests of its BC-DR plan that it can restore system
functions per the standards outlined in this Contract, the Contractor shall be
required to submit to the State a Corrective Action Plan that describes how the
failure will be resolved. The Corrective Action Plan will be delivered within
five (5) Business Days of the conclusion of the test.

4.17.7   System User and Technical Support Requirements

  4.17.7.1   Beginning sixty (60) Calendar Days prior to the scheduled start of
operations, the Contractor shall provide Systems Help Desk (SHD) services to all
DCH staff and the other agencies that may have direct access to Contractor
systems.     4.17.7.2   The SHD shall be available via local and toll free
telephone service and via e-mail from 7 a.m. to 7 p.m. EST Monday through
Friday, with the exception of State holidays. Upon State request, the Contractor
shall staff the SHD on a State holiday, Saturday, or Sunday.     4.17.7.3   SHD
staff shall answer user questions regarding Contractor System functions and
capabilities; report recurring programmatic and operational problems to
appropriate Contractor or DCH staff for follow-up; redirect problems or queries
that are not supported by the SHD, as appropriate, via a telephone transfer or
other agreed upon methodology; and redirect problems or queries specific to data
access authorization to the appropriate State login account administrator.

Page 118 of 213



--------------------------------------------------------------------------------



 



  4.17.7.4   The Contractor shall submit to DCH for review and approval its SHD
Standards. At a minimum, these standards shall require that between the hours of
7 a.m. and 7 p.m. EST ninety percent (90%) of calls are answered by the fourth
(4th) ring, the call abandonment rate is five percent (5%) or less, the average
hold time is two (2) minutes or less, and the blocked call rate does not exceed
one percent (1%).     4.17.7.5   Individuals who place calls to the SHD between
the hours of 7 p.m. and 7 a.m. EST shall be able to leave a message. The
Contractor’s SHD shall respond to messages by noon the following Business Day.  
  4.17.7.6   Recurring problems not specific to System Unavailability identified
by the SHD shall be documented and reported to Contractor management within one
(1) Business Day of recognition so that deficiencies are promptly corrected.    
4.17.7.7   Additionally, the Contractor shall have an IT service management
system that provides an automated method to record, track, and report on all
questions and/or problems reported to the SHD. The service management system
shall:

  4.17.7.7.1   Assign a unique number to each recorded incident;     4.17.7.7.2
  Create State defined extract files that contain summary information on all
problems/issues received during a specified time frame;     4.17.7.7.3  
Escalate problems based on their priority and the length of time they have been
outstanding;     4.17.7.7.4   Perform key word searches that are not limited to
certain fields and allow for searches on all fields in the database;    
4.17.7.7.5   Notify support personnel when a problem is assigned to them and
re-notify support personnel when an assigned problem has escalated to a higher
priority;     4.17.7.7.6   List all problems assigned to a support person or
group;     4.17.7.7.7   Perform searches for duplicate problems when a new
problem is entered;     4.17.7.7.8   Allow for entry of at least five hundred
(500) characters of free form text to describe problems and resolutions; and    
4.17.7.7.9   Generate Reports that identify categories of problems encountered,
length of time for resolution, and any other State-defined criteria.

Page 119 of 213



--------------------------------------------------------------------------------



 



  4.17.7.8   The Contractor’s call center systems shall have the capability to
track call management metrics identified in Attachment L.

4.17.8   System Change Management Requirements

  4.17.8.1   The Contractor shall absorb the cost of routine maintenance,
inclusive of defect correction, System changes required to effect changes in
State and federal statute and regulations, and production control activities, of
all Systems within its Span of control.     4.17.8.2   The Contractor shall
provide to DCH prior written notice of non-routine System changes excluding
changes prompted by events described in Section 4.17.6 and including proposed
corrections to known system defects, within ten (10) Calendar Days of the
projected date of the change. As directed by the state, the Contractor shall
discuss the proposed change in the Systems Work Group.     4.17.8.3   The
Contractor shall respond to State reports of System problems not resulting in
System Unavailability according to the following timeframes:

  4.17.8.3.1   Within five (5) Calendar Days of receipt the Contractor shall
respond in writing to notices of system problems.     4.17.8.3.2   Within
fifteen (15) Calendar Days, the correction will be made or a Requirements
Analysis and Specifications document will be due.     4.17.8.3.3   The
Contractor will correct the deficiency by an effective date to be determined by
DCH.     4.17.8.3.4   Contractor systems will have a system-inherent mechanism
for recording any change to a software module or subsystem.

  4.17.8.4   The Contractor shall put in place procedures and measures for
safeguarding the State from unauthorized modifications to Contractor Systems.  
  4.17.8.5   Unless otherwise agreed to in advance by DCH as part of the
activities described in Section 4.17.8.3, scheduled System Unavailability to
perform System maintenance, repair and/or upgrade activities shall take place
between 11 p.m. on a Saturday and 6 a.m on the following Sunday.

4.17.9   System Security and Information Confidentiality and Privacy
Requirements

  4.17.9.1   The Contractor shall provide for the physical safeguarding of its
data processing facilities and the systems and information housed therein. The
Contractor shall provide DCH with access to data facilities upon DCH

Page 120 of 213



--------------------------------------------------------------------------------



 



request. The physical security provisions shall be in effect for the life of
this Contract.

  4.17.9.2   The Contractor shall restrict perimeter access to equipment sites,
processing areas, and storage areas through a card key or other comparable
system, as well as provide accountability control to record access attempts,
including attempts of unauthorized access.     4.17.9.3   The Contractor shall
include physical security features designed to safeguard processor site(s)
through required provision of fire retardant capabilities, as well as smoke and
electrical alarms, monitored by security personnel.     4.17.9.4   The
Contractor shall ensure that the operation of all of its systems is performed in
accordance with State and federal regulations and guidelines related to security
and confidentiality and meet all privacy and security requirements of HIPAA
regulations. Relevant publications are included in Attachment L.     4.17.9.5  
The Contractor will put in place procedures, measures and technical security to
prohibit unauthorized access to the regions of the data communications network
inside of a Contractor’s Span of Control.     4.17.9.6   The Contractor shall
ensure compliance with:

  4.17.9.6.1   42 CFR Part 431 Subpart F (confidentiality of information
concerning applicants and Members of public medical assistance programs);    
4.17.9.6.2   42 CFR Part 2 (confidentiality of alcohol and drug abuse records);
and     4.17.9.6.3   Special confidentiality provisions related to people with
HIV/AIDS and mental illness.

  4.17.9.7   The Contractor shall provide its Members with a privacy notice as
required by HIPAA. The Contractor shall provide the State with a copy of its
Privacy Notice for its filing.

4.17.10   Information Management Process and Information Systems Documentation
Requirements

  4.17.10.1   The Contractor shall ensure that written System Process and
Procedure Manuals document and describe all manual and automated system
procedures for its information management processes and information systems.    
4.17.10.2   The Contractor shall develop, prepare, print, maintain, produce, and
distribute distinct System Design and Management Manuals, User Manuals and

Page 121 of 213



--------------------------------------------------------------------------------



 



      Quick/Reference Guides, and any updates thereafter, for DCH and other
agency staff that use the DCH Portal.     4.17.10.3   The System User Manuals
shall contain information about, and instructions for, using applicable System
functions and accessing applicable system data.     4.17.10.4   When a System
change is subject to State sign off, the Contractor shall draft revisions to the
appropriate manuals prior to State sign off of the change.     4.17.10.5   All
of the aforementioned manuals and reference guides shall be available in printed
form and on-line via the DCH Portal. The manuals will be published in accordance
to the applicable DCH and/or GTA standard.     4.17.10.6   Updates to the
electronic version of these manuals shall occur in real time; updates to the
printed version of these manuals shall occur within ten (10) Business Days of
the update taking effect.

4.17.11   Reporting Requirements

  4.17.11.1   The Contractor shall submit a monthly Systems Availability and
Performance Report to DCH as described in Section 4.18.3.4.

4.18   REPORTING REQUIREMENTS   4.18.1   General Procedures

  4.18.1.1   The Contractor shall comply with all the reporting requirements
established by this Contract. The Contractor shall create Reports using the
formats, including electronic formats, instructions, and timetables as specified
by DCH, at no cost to DCH. Changes to the format must be approved by DCH prior
to implementation. The Contractor shall transmit and receive all transactions
and code sets required by the HIPAA regulations in accordance with Section 21.2.
The Contractor’s failure to submit the Reports as specified may result in the
assessment of liquidated damages as described in Section 23.0.

  4.18.1.1.1   The Contractor shall submit the Deliverables and Reports for DCH
review and approval according to the following timelines, unless otherwise
indicated.

  i.   Annual Reports shall be submitted within thirty (30) Calendar Days
following the twelfth (12th) month Members are enrolled in the CMO plan;

Page 122 of 213



--------------------------------------------------------------------------------



 



  ii.   Quarterly Reports shall be submitted by April 30, July 30, October 30,
and January 30, for the quarter immediately preceeding the due date;     iii.  
Monthly Reports shall be submitted within fifteen (15) Calendar Days of the end
of each month; and     iv.   Weekly Reports shall be submitted on the same day
of each week, as determined by DCH.

  4.18.1.2   These reports shall be submitted to DOI according to their
requirements, including required timeframes. The Contractor shall submit to DOI
any and all reports required by DOI. While some of these reports have been
specified in this Contract, this is not intended to be an exhaustive list of
reports due to DOI; rather certain financial reports have been highlighted in
this Contract. For reports required by DOI and DCH, the Contractor shall submit
such reports according to the DOI schedule of due dates. While such schedule may
be duplicated in this Contract, should the DOI schedule of due dates be amended
at a future date, the due dates in this Contract shall automatically change to
the new DOI due dates.     4.18.1.3   The Contractor shall, upon request of DCH,
generate any additional data or reports at no additional costs to DCH within a
time period described by DCH. The Contractor’s responsibility shall be limited
to data in its possession.

4.18.2   Weekly Reporting

  4.18.2.1   Member Information Report

  4.18.2.1.1   Pursuant to Section 4.1.4.1 the Contractor shall submit a Member
Information Report. The report shall include information on the Members that
change addresses or move outside the Service Region. The Contractor shall also
report any information that may affect the Member’s eligibility for GHF
including, but not limited to, changes in income or employment, family size, or
incarceration. The minimum data elements that will be required for this report
are described in Attachment L.

  4.18.2.2   Telephone and Internet Activity Report

  4.18.2.2.1   Pursuant to Sections 4.3.11.1 and 4.9.8.1 the Contractor shall
submit a Member Telephone and Internet Activity Report and a Provider Telephone
and Internet Activity Report. Each Telephone and Internet Activity Report shall
include the following information:

  i.   Call volume;

Page 123 of 213



--------------------------------------------------------------------------------



 



  ii.   E-mail volume;     iii.   Average call length;     iv.   Average hold
time;     v.   Abandoned call rate;     vi.   Accuracy rate based on CMO’s Call
Center Quality Criteria and Protocols;     vii.   Content of call or e-mail and
resolution; and     viii.   Blocked call rate

4.18.2.2.2 The above information may be submitted as a summary report, in a
format to be determined by DCH. The Contractor shall maintain, and make
available at the request of DCH, any and all supporting documentation.

4.18.3   Monthly Reporting

  4.18.3.1   Eligibility and Enrollment Reconciliation Report

  4.18.3.1.1   Pursuant to Section 4.1.4.2 the Contractor shall submit an
Eligibility and Enrollment Reconciliation Report that reconciles eligibility
data to the Contractor’s Enrollment records. The written report shall verify
that the Contractor has an Enrollment record for all Members that are eligible
for Enrollment in the CMO plan.

  4.18.3.2   Prior Authorization and Pre-Certification Report

  4.18.3.2.1   Pursuant to Section 4.11.10.2 the Contractor shall submit Prior
Authorization and Pre-Certification Reports that summarize all requests in the
preceding month for Prior Authorization and Pre-Certification. The Report shall
include, at a minimum, the following information:

  i.   Total number of requests for Prior Authorization and Pre-Certification
requested by type of service;     ii.   Total number of requests for Prior
Authorization and Pre-Certification processed within fourteen (14) Calendar Days
for standard Service Authorizations;

Page 124 of 213



--------------------------------------------------------------------------------



 



  iii.   Total number of requests for extension of the fourteen (14) Calendar
Days for standard Service Authorizations;     iv.   Total number of requests for
Prior Authorization and Pre-Certification processed within twenty-four
(24) hours for expedited Service Authorizations;     v.   Total number of
requests for the extension of the twenty-four (24) hours for expedited Service
Authorizations;     vi.   Total number of requests for authorization processed
within thirty (30) Calendar Days for determination for services that have been
delivered;     vii.   Total number of requests approved by type of service; and
    viii.   Total number of requests denied by type of service.

  4.18.3.3   Claims Processing Report

  4.18.3.3.1   Pursuant to Section 4.16.3.1 the Contractor shall submit a Claims
Processing Report that at a minimum contains the following:

  i.   Number and dollar value of Claims processed by Provider type and
processing status (adjudicated and paid, adjudicated and not paid, suspended,
appealed, denied);     ii.   Aging of Claims: number, dollar value and status of
Claims filed in most recent and prior months (defined as six (6) months
previous) by Provider type and processing status; and     iii.   Cumulative
percentage for the current fiscal year of Clean Claim s processed and paid
within thirty (30) calendar and ninety (90) Calendar Days of receipt.

  4.18.3.4   System Availability and Performance Report

  4.18.3.4.1   Pursuant to Section 4.16.3.1 the Contractor shall submit a System
Availability and Performance Report that shall report the following information:

  i.   Record Search Time     ii.   Record Retrieval Time     iii.   Screen Edit
Time

Page 125 of 213



--------------------------------------------------------------------------------



 



  iv.   New Screen/Page Time     v.   Print Initiation Time     vi.  
Confirmation of CMO Enrollment Response Time     vii.   Online Claims
Adjudication Response Time

4.18.4   Quarterly Reporting

  4.18.4.1   EPSDT Report

  4.18.4.1.1   Pursuant to Section 4.7.6.1 the Contractor shall submit an EPSDT
Report for Medicaid Members and PeachCare for Kids Members that identifies at a
minimum the following:

  i.   Number of Health Check eligible Members;     ii.   Number of live births;
    iii.   Number of initial newborn visits within twenty-four (24) hours of
birth;     iv.   Number of Members who received all scheduled EPSDT screenings
in accordance with the periodicity schedule;     v.   Number of Members who
received dental examinations services by an oral health professional;     vi.  
Number of Members that received an initial health visit and screening within
ninety (90) Calendar Days of Enrollment;     vii.   Number of diagnostic and
treatment services, including Referrals; and     viii.   Number and rate of
blood lead screening.

  4.18.4.1.2   Reports shall capture Medicaid Members and PeachCare for Kids
Members separately.     4.18.4.1.3   DCH, at its sole discretion, may add
additional data to the EPSDT Report if DCH determines that it is necessary for
monitoring purposes.

  4.18.4.2   Timely Access Report

Page 126 of 213



--------------------------------------------------------------------------------



 



  4.18.4.2.1   Pursuant to Section 4.8.19.2 the Contractor shall submit Timely
Access Reports that monitor the time lapsed between a Member’s initial request
for an office appointment and the date of the appointment. These data for the
Timely Access Reports may be collected using statistical sampling methods
(including periodic Member and/or Provider surveys). The report shall include:

  i.   Total number of appointment requests;     ii.   Total number of requests
that meet the waiting time standards;     iii.   Total number of requests that
exceed the waiting time standards; and     iv.   Average waiting time for those
requests that exceed the waiting time standards. Information for items iii and
iv shall be provided for each provider type/class.

  4.18.4.3   Provider Complaints Report

  4.18.4.3.1   Pursuant to Section 4.9.8.2 the Contractor shall submit a
Provider Complaints Report that includes, at a minimum, the following:

  i.   Number of complaints by type;     ii.   Type of assistance provided; and
    iii.   Administrative disposition of the case.

4.18.4.4   FQHC Report

  4.18.4.4.1   Pursuant to 4.10.5.1 the Contractor shall submit FQHC Payment
Reports that that identify Contractor payments made to each FQHC and RHC for
each Covered Services provided to Members.

4.18.4.5   Utilization Management Report

  4.18.4.5.1   Pursuant to Section 4.11.10.1 the Contractor shall submit a
Utilization Management Report on Utilization patterns and aggregate trend
analysis. The Contractor shall also submit individual physician profiles to DCH.
These Reports should provide to DCH analysis and interpretation of Utilization
patterns, including but not limited to, high volume services, high risk
services, services driving cost increases, including prescription drug
utilization; Fraud and Abuse trends; and Quality and disease management. The
Contractor shall provide ad hoc Reports pursuant to the requests of DCH. The
Contractor shall submit

Page 127 of 213



--------------------------------------------------------------------------------



 



its proposed reporting mechanism, including focus of study, data sources, etc.
to DCH for approval.

  4.18.4.5.2   Utilization Management Reports shall include an analysis of data
and identification of opportunities for improvement and follow up of the
effectiveness of the intervention. The reports shall include, at a minimum, the
following data:

  i.   Number of UM cases handled, by type;     ii.   Number of denials
(medical/dental/behavioral health/pharmaceutical);     iii.   Number of appeals;
    iv.   Monitoring of at least four (4) types of utilization data for
over-utilization and under-utilization. This should be measured against an
established threshold (length of stay, unplanned readmissions, procedure rates,
member complaints, etc.)

  4.18.4.5.3   The Contractor shall select three (3) of the following elements
to monitor in its physician profiles. Each element should be measured against an
established threshold.

  i.   Member access (encounters per member per year, new patient visit within
6 months, ER use per member per year, etc.)     ii.   Preventive care (EPSDT
rates, breast cancer screening rates, immunizations, etc.)     iii.   Disease
management (asthma ER/IP encounters, HBA1C rates, etc.)     iv.   Pharmacy
utilization (generics, asthma medications, etc.)

  4.18.4.6   Quality Oversight Committee Report

  4.18.4.6.1   Pursuant to Section 4.12.9.1 the Contractor shall submit a
Quality Oversight Committee Report that shall include a summary of results,
conclusions, recommendations and implemented system changes for the QAPI
program.

  4.18.4.7   Fraud and Abuse Report

  4.18.4.7.1   Pursuant to Section 4.13.4.1 the Contractor shall submit a Fraud
and Abuse Report which shall include, at a minimum, the following:

Page 128 of 213



--------------------------------------------------------------------------------



 



  i.   Source of complaint;     ii.   Alleged persons or entities involved;    
iii.   Nature of complaint;     iv.   Approximate dollars involved;     v.  
Date of the complaint;     vi.   Disciplinary action imposed;     vii.  
Administrative disposition of the case;     viii.   Investigative activities,
corrective actions, prevention efforts, and results; and     ix.   Trending and
analysis as it applies to: Utilization Management; Claims management;
post-processing review of Claims; and Provider profiling.

  4.18.4.8   Grievance System Report

  4.18.4.8.1   Pursuant to Section 4.14.8.1 the Contractor shall submit a
summary of Grievance, Appeals and Administrative Law Hearing requests. The
report shall, at a minimum, include the following:

  i.   Number of complaints by type;     ii.   Type of assistance provided; and
    iii.   Administrative disposition of the case.

  4.18.4.9   Cost Avoidance Report

  4.18.4.9.1   Pursuant to Section 8.6.1 the Contractor shall submit a Cost
Avoidance Report that identifies all cost avoided claims for Members with third
party coverage from private insurance carriers and other responsible third
parties.

  4.18.4.10   Medical Loss Ratio Report

  4.18.4.10.1   Pursuant to Section 8.6.2, the Contractor shall submit monthly,
a Medical Loss Ratio report that captures medical expenses relative to

Page 129 of 213



--------------------------------------------------------------------------------



 



capitation payments received on a cumulative year to date basis. The Medical
Loss Ratio report shall include:

  i.   Capitation payments received;     ii.   Medical expenses by provider
grouping including, but not limited to:

  a)   Direct payments to Providers for covered medical services;     b)  
Capitated payments to providers; and     c)   Payments to subcontractors for
covered benefits and services.

  iii.   An Estimate of incurred but not reported IBNR expenses;     iv.  
Actuarial certification that the report, including the estimate of IBNR, has
been reviewed for accuracy; and     v.   Supporting claims lag tables by claim
type.

  4.18.4.11   Independent Audit and Income Statement

  4.18.4.11.1   The Contractor shall submit to DOI:

  i.   A quarterly report on the form prescribed by the National Association of
Insurance Commissioners for Health Maintenance Organizations pursuant to
Section 8.6.6; and     ii.   A quarterly income statement on the form prescribed
by the NAIC for HMOs pursuant to Section 8.6.6.

4.18.5   Annual Reports

  4.18.5.1   Performance Improvement Projects Reports

  4.18.5.1.1   Pursuant to Section 4.12.9.2 the Contractor shall submit a
Performance Improvement Projects Report that includes the study design,
analysis, status and results on performance improvement projects. Status Reports
on Performance Improvement Projects may be requested more frequently by DCH.

  4.18.5.2   Focused Studies Report

Page 130 of 213



--------------------------------------------------------------------------------



 



  4.18.5.2.1   Pursuant to Section 4.12.9.3 the Contractor shall, on the first
(1st) day of the fourth (4th) quarter of the first (1st) year of operations
submit a Focus Studies Report that includes the study design, analysis and
results for each of the two required focused studies. The Contractor shall
submit annual Reports on the focused studies thereafter.

  4.18.5.3   Patient Safety Reports

  4.18.5.3.1   Pursuant to Section 4.12.9.4 the Contractor shall submit a
Patient Safety Report that includes, at a minimum, the following:

  i.   A system of classifying complaints according to severity;     ii.  
Review by Medical Director and mechanism for determining which incidents will be
forwarded to Peer Review and Credentials Committees; and     iii.   Summary of
incident(s) included in Provider Profile.

  4.18.5.4   Systems Refresh Plan

  4.18.5.4.1   Pursuant to Section 4.17.1.6 the Contractor shall submit to DCH a
Systems Refresh Plan no later than the 30th of April each year.

  4.18.5.5   Independent Audit and Income Statement

  4.18.5.5.1   The Contractor shall submit to DOI:

  i.   An annual report on the form prescribed by the National Association of
Insurance Commissioners (NAIC) for Health Maintenance Organizations pursuant to
Section 8.6.6;     ii.   An annual income statement pursuant to Section 8.6.6;
and     iii.   An annual audit of its business transactions pursuant to
Section 8.6.6.

  4.18.5.6   “SAS 70” Report

  4.18.5.6.1   Pursuant to Section 8.6.4, the Contractor shall submit to DCH an
annual SAS 70 Report conducted by an independent auditing firm. The first SAS 70
Report will be due in 2006 from Contractors operating in the Atlanta and Central
Service Regions and in 2007 from Contractors operating in East, North,
Southeast, and Southwest Service Regions.

Page 131 of 213



--------------------------------------------------------------------------------



 



  4.18.5.7   Disclosure of Information on Annual Business Transactions

  4.18.5.7.1   Pursuant to Section 8.6.5, the Contractor shall submit to DCH, in
a format specified by DCH, an annual Disclosure of Information on Annual
Business Transactions.

4.18.6   Ad Hoc Reports

  4.18.6.1   State Quality Monitoring Reports

  4.18.6.1.1   Pursuant to section 2.8.1 the Contractor shall report, upon
request by DCH, information to support the State’s Quality Monitoring Functions
in accordance with 42 CFR 438.204. These Reports shall include information on:

  i.   The availability of services;     ii.   The adequacy of the Contractor’s
capacity and services;     iii.   The Contractor’s coordination and continuity
of care for Members;     iv.   The coverage and authorization of services;    
v.   The Contractor’s policies and procedures for selection and retention of
Providers;     vi.   The Contractor’s compliance with Member information
requirements in accordance with 42CFR 438.10;     vii.   The Contractor’s
compliance with 45 CFR relative to Member’s confidentiality;     viii.   The
Contractor’s compliance with Member Enrollment and Disenrollment requirements
and limitations;     ix.   The Contractor’s Grievance System;     x.   The
Contractor’s oversight of all subcontractual relationships and delegations
therein;     xi.   The Contractor’s adoption of practice guidelines, including
the dissemination of the guidelines to Providers and Provider’s application of
them;

Page 132 of 213



--------------------------------------------------------------------------------



 



  xii.   The Contractor’s quality assessment and performance improvement
program; and     xiii.   The Contractor’s health information systems.

  4.18.6.2   Provider Network Adequacy and Capacity Report

  4.18.6.2.1   Pursuant to Section 4.8.19.1 the Contractor shall submit a
Provider Network Adequacy and Capacity Report that demonstrates that the
Contractor offers an appropriate range of preventive, Primary Care and specialty
services that is adequate for the anticipated number of Members for the service
area and that its network of Providers is sufficient in number, mix and
geographic distribution to meet the needs of the anticipated number of Members
in the service area.     4.18.6.2.2   This Provider Network Adequacy and
Capacity Report shall list all Providers enrolled in the Contractor’s Provider
network, including but not limited to, physicians, hospitals, FQHC/RHCs, home
health agencies, pharmacies, Durable Medical Equipment vendors, behavioral
health specialists, ambulance vendors, and dentists. Each Provider shall be
identified by a unique identifying Provider number as specified in
Section 4.8.1.4. This unique identifier shall appear on all Encounter Data
transmittals. In addition to the listing, the Provider Network Adequacy and
Capacity Report shall identify:

  i.   Provider additions and deletions from the preceding month;     ii.   All
OB/GYN Providers participating in the Contractor’s network, and those with open
panels; and     iii.   List of Primary Care Providers with open panels.

  4.18.6.2.3   The Reports shall be submitted to DCH at the following times:

  i.   Sixty (60) Calendar Days after Contract Award and quarterly thereafter;  
  ii.   Upon DCH request;     iii.   Upon Enrollment of a new population in the
Contractor’s plan; and     iv.   Any time there has been a significant change in
the Contractor’s operations that would affect adequate capacity and services. A
significant change is defined as any of the following:

Page 133 of 213



--------------------------------------------------------------------------------



 



  —   A decrease in the total number of PCPs by more than five percent (5%);    
—   A loss of Providers in a specific specialty where another Provider in that
specialty is not available within sixty (60) miles; or     —   A loss of a
hospital in an area where another CMO plan hospital of equal service ability is
not available within twenty-five (25) miles; or     —   Other adverse changes to
the composition of the network which impair or deny the Members’ adequate access
to CMO plan Providers.

  4.18.6.3   Third Party Liability and Coordination of Benefits Report

  4.18.6.3.1   Pursuant to Section 8.6.3 the Contractor shall submit a Third
Party Liability and Coordination of Benefits Report that includes any Third
Party Resources available to a Member discovered by the Contractor, in addition
to those provided to the Contractor by DCH pursuant to Section 2.11.1, within
ten (10) Business Days of verification of such information. The Contractor shall
report any known changes to such resources in the same manner.

5.0   DELIVERABLES   5.1   CONFIDENTIALITY   5.1.1   The Contractor shall ensure
that any Deliverables that contain information about individuals that is
protected by confidentiality and privacy laws shall be prominently marked as
“CONFIDENTIAL” and submitted to DCH in a manner that ensures that unauthorized
individuals do not have access to the information. The Contractor shall not make
public such reports. Failure to ensure confidentiality may result in sanctions
and liquidated damages as described in Section 23.   5.2   NOTICE OF DISAPPROVAL
  5.2.1   DCH will provide written notice of disapproval of a Deliverable to the
Contractor within fourteen (14) Calendar Days of submission if it is
disapproved.   5.2.2   The notice of disapproval shall state the reasons for
disapproval as specifically as is reasonably necessary and the nature and extent
of the corrections required for meeting the Contract requirements.

Page 134 of 213



--------------------------------------------------------------------------------



 



5.3   RESUBMISSION WITH CORRECTIONS   5.3.1   Within fourteen (14) Calendar Days
of receipt of a notice of disapproval, the Contractor shall make the corrections
and resubmit the Deliverable.   5.4   NOTICE OF APPROVAL/DISAPPROVAL OF
RESUBMISSION   5.4.1   Within thirty (30) Calendar Days following resubmission
of any disapproved Deliverable, DCH will give written notice to the Contractor
of approval, Conditional approval or disapproval.   5.5   DCH FAILS TO RESPOND  
5.5.1   In the event that DCH fails to respond to a Contractor’s resubmission
within the applicable time period, the Contractor may either:

  5.5.1.1   Notify DCH in writing that it intends to proceed with subsequent
work unless DCH provides written notice of disapproval within fourteen
(14) Calendar Days from the date DCH receives the Contractor’s notice.    
5.5.1.2   Notify DCH that it intends to delay subsequent work until DCH responds
in writing to the resubmission.

5.6   REPRESENTATIONS   5.6.1   By submitting a Deliverable or report, the
Contractor represents that to the best of its knowledge, it has performed the
associated tasks in a manner that will, in concert with other tasks, meet the
objectives stated or referred to in the Contract.   5.6.2   By approving a
Deliverable or report, DCH represents only that it has reviewed the Deliverable
or report and detected no errors or omissions of sufficient gravity to defeat or
substantially threaten the attainment of those objectives and to warrant the
Withholding or denial of payment for the work completed. DCH’S acceptance of a
Deliverable or report does not discharge any of the Contractor’s Contractual
obligations with respect to that Deliverable or report.   5.7   CONTRACT
DELIVERABLES

TABLE 1

              Contract     Deliverable   Section   Due Date
PCP Auto-assignment Policies
  4.1.2.3   Within 60 Calendar Days of
 
      Contract Award
 
       
Member Handbook
  4.3.3.5   Within 60 Calendar Days of
 
      Contract Award
 
       
Provider Directory
  4.3.5.3   Within 60 Calendar Days of
 
      Contract Award

Page 135 of 213



--------------------------------------------------------------------------------



 



              Contract     Deliverable   Section   Due Date
Sample Member ID card
  4.3.6.4   Within 60 Calendar Days of
 
      Contract Award
 
       
Telephone Hotline Policies and
  4.3.7.3   Within 60 Calendar Days of
Procedures (Member and Provider)
  4.9.6   Contract Award
 
       
Call Center Quality Criteria and
  4.3.7.9   Within 60 Calendar Days of
Protocols
  4.9.5.8   Contract Award
 
       
Web site Screenshots
  4.3.8.5   60 Calendar Days prior to
 
  4.9.6   implementation of GHF
 
       
Cultural Competency Plan
  4.3.9.3   Within 60 Calendar Days of
 
      Contract Award
 
       
Marketing Plan and Materials
  4.4.3.1   Within 60 Calendar Days of
 
      Contract Award
 
       
Provider Marketing Materials
  4.4.4.1   Within 60 Calendar Days of
 
      Contract Award
 
       
MH/SA Policies and Procedures
  4.6.10   Within 60 Calendar Days of
 
      Contract Award
 
       
EPSDT policies and procedures
  4.7.1.3   Within 60 Calendar Days of
 
      Contract Award
 
       
Provider Selection and Retention
  4.8.1.5   Within 60 Calendar Days of
Policies and Procedures
      Contract Award
 
       
Provider Network Listing
  4.8.1.7   Within 60 Calendar Days of
spreadsheet for all requested
      Contract Award
Provider types and Provider Letters of Intent or executed Signature Pages of
Provider Contracts not previously submitted as part of the RFP response
       
 
       
Final Provider Network Listing
  4.8.1.8   90 Calendar Days prior to
spreadsheet for all requested
      implementation of GHF
Provider types, Signature Pages for all Providers, and written acknowledgements
from all Providers part of a PPO, IPO, or other network stating they know they
are in the Contractor’s network, know they are accepting Medicaid patients, and
are accepting the terms and conditions of the Provider Contract.
       
PCP Selection Policies and
  4.8.2.2   Within 60 Calendar Days of
Procedures
      Contract Award
 
       
Credentialing and Re-Credentialing
  4.8.13.4   Within 60 Calendar Days of
Policies and Procedures
      Contract Award

Page 136 of 213



--------------------------------------------------------------------------------



 



              Contract     Deliverable   Section   Due Date
Provider Handbook
  4.9.2.4   Within 60 Calendar Days of
 
      Contract Award
 
       
Provider Training Manuals
  4.9.3.2   Within 60 Calendar Days of
 
      Contract Award
 
       
Provider Complaint System Policies
  4.9.7.2   Within 60 Calendar Days of
and Procedures
      Contract Award
 
       
Utilization Management Policies
  4.11.1.2   Within 60 Calendar Days of
and Procedures
      Contract Award
 
       
Care Coordination and Case
  4.11.8.3   Within 60 Calendar Days of
Management Policies and
      Contract Award
Procedures
       
 
       
Quality Assessment and
  4.12.2.3   Within 90 Calendar Days of
Performance Improvement Plan
      Contract Award
 
       
Proposed Performance
  4.12.3.7   Within 90 Calendar Days of
Improvement Projects
      Contract Award
 
       
Practice Guidelines
  4.12.4.2   Within 90 Calendar Days of
 
      Contract Award
 
       
Focused Studies
  4.12.5.2   1st day of the
 
      4th Quarter of
 
      the 1st
 
      year
 
       
Patient Safety Plan
  4.12.6.2   Within 90 Calendar Days of
 
      Contract Award
 
       
Program Integrity Policies and
  4.13.1.2   Within 60 Calendar Days of
Procedures
      Contract Award
 
       
Grievance System Policies and
  4.14.1.2   Within 60 Calendar Days of
Procedures
      Contract Award
 
       
Staff Training Plan
  4.15.3.2   Within 90 Calendar Days of
 
      Contract Award
 
       
Implementation Plan
  4.15.5.2   Within 60 Calendar Days of
 
      Contract Award
 
       
Payment Schedule
  4.16.1.4   Within 60 Calendar Days of
 
      Contract Award
 
       
Business Continuity Plan
  4.17   Within 60 Calendar Days of
 
      Contract Award
 
       
System Users Manuals and Guides
  4.17   Within 60 Calendar Days of
 
      Contract Award
 
       
Information Management Policies
      Within 60 Calendar Days of
and Procedures
  4.17   Contract Award

Page 137 of 213



--------------------------------------------------------------------------------



 



5.8   CONTRACT REPORTS

          Report   Contract Section   Due Date
Member Information Report
  4.18.2.1   Weekly
 
       
Telephone and Internet Activity Report
  4.18.2.2   Weekly
 
       
Eligibility and Enrollment Reconciliation Report
  4.18.3.1   Monthly
 
       
Prior Authorization and Pre- Certification Report
  4.18.3.2   Monthly
 
       
Claims Processing Report
  4.18.3.4   Monthly
 
       
System Availability and Performance Report
  4.18.3.4   Monthly
 
       
EPSDT Report
  4.18.4.1   Quarterly
 
       
Timely Access Report
  4.18.4.2   Quarterly
 
       
Provider Complaints Report
  4.18.4.3   Quarterly
 
       
FQHC Report
  4.18.4.4   Quarterly
 
       
Utilization Management Report
  4.18.4.5   Quarterly
 
       
Quality Oversight Committee
  4.18.4.6   Quarterly
Report
       
 
       
Fraud and Abuse Report
  4.18.4.7   Quarterly
 
       
Grievance System Report
  4.18.4.8   Quarterly
 
       
Cost Avoidance and Post
  4.18.4.9   Quarterly
Payment Recovery Report
       
 
       
Medical Loss Ratio Report
  4.18.4.10   Quarterly
 
       
Independent Audit and Income
  4.18.4.10   Quarterly
Statement
       
 
       
Performance Improvement Projects Report
  4.18.5.1   Annually
 
       
Focused Studies Report
  4.18.5.2   Annually
 
       
Patient Safety Report
  4.18.5.3   Annually
 
       
Independent Audit and Income
  4.18.5.4   Annually
Statement
       
 
       
“SAS 70” Report
  4.18.5.5   Annually
 
       
Disclosure of Information on
  4.18.5.6   Annually
Annual Business Transactions
       
 
       
State Quality Monitoring Report
  4.18.6.1   Upon request by DCH
 
       
Provider Network Adequacy and
  4.18.6.2   Sixty Days after Contract
Capacity Report
      Award; Quarterly; and
 
      Any time there is a
 
      significant change.
 
       
Third Party Liability and
  4.18.6.1.3   Within 10 Days of
Coordination of Benefits Report
      verification

6.0   TERM OF CONTRACT

6.1   This Contract shall begin on July 1, 2005 and shall continue until the
close of the then current State fiscal year unless renewed as hereinafter
provided. DCH is hereby

Page 138 of 213



--------------------------------------------------------------------------------



 



    granted six (6) options to renew this Contract for an additional term of up
to one (1) State fiscal year, which shall begin on July 1, and end at midnight
on June 30, of the following year, each upon the same terms, Conditions and
Contractor’s price in effect at the time of the renewal. The option shall be
exercisable solely and exclusively by DCH. As to each term, the Contract shall
be terminated absolutely at the close of the then current State fiscal year
without further obligation by DCH.   7.0   PAYMENT FOR SERVICES   7.1   DCH will
compensate the Contractor a prepaid, per member per month capitation rate for
each GHF Member enrolled in the Contractor’s plan. The number of enrolled
Members in each rate cell category will be determined by the records maintained
in the Medicaid Member Information System (MMIS) maintained by DCH’s fiscal
agent. The monthly compensation will be the final negotiated rate for each rate
cell multiplied by the number of enrolled Members in each rate cell category.
The Contractor must provide to DCH, and keep current, its tax identification
number, billing address, and other contact information. Pursuant to the terms of
this Contract, should DCH assess liquidated damages or other remedies or actions
for noncompliance or deficiency with the terms of this Contract, such amount
shall be withheld from the prepaid, monthly compensation for the following
month, and for continuous consecutive months thereafter until such noncompliance
or deficiency is corrected.   7.2   The relevant Deliverables shall be mailed to
the Project Leader named in the Notice provision of this Contract.   7.3   The
total of all payments made by DCH to Contractor under this Contract shall not
exceed the per Member per month Capitation payments agreed to under Attachment
M, which has been provided for through the use of State or federal grants or
other funds. With the exception of payments provided to the Contractor in
accordance with Section 7.4 on Performance Incentives, DCH will have no
responsibility for payment beyond that amount. Also as specified in
Section 7.4.2 the total of all payments to the Contract will not exceed one
hundred and five percent (105%) of the Capitation payment pursuant to 42 CFR
438.6 (hereinafter the “Maximum Funds”). It is expressly understood that the
total amount of payment to the Contractor will not exceed the Maximum Funds
provided above, unless Contractor has obtained prior written approval, in the
form of a Contract amendment, authorizing an increase in the total payment.
Additionally, the Contractor agrees that the Department will not pay or
otherwise compensate the Contractor for any work that it performs in excess of
the Maximum Funds.

Page 139 of 213



--------------------------------------------------------------------------------



 



7.4   Performance Incentives   7.4.1   The Contractor may be eligible for
financial performance incentives. In order to be eligible for the financial
performance incentives described below the Contractor must be fully compliant in
all areas of the Contract. All incentives must comply with the federal managed
care Incentive Arrangement requirements pursuant to 42 CFR 438.6 and the State
Medicaid Manual 2089.3.   7.4.2   The total of all payments paid to the
Contractor under this Contract shall not exceed one hundred and five percent
(105%) of the Capitation payment pursuant to 42 CFR 438.6.   7.4.3   The amount
of financial performance incentive and allocation methodology will be developed
solely by DCH.

  7.4.3.1   Health Check Screening Initiative

  7.4.3.1.1   The Contractor may be eligible for a performance incentive payment
if the Contractor’s performance exceeds the minimum compliance standard for
Health Check visits.     7.4.3.1.2   The payment to the Contractor, if any,
shall depend upon the percentage of Health Check well-child visits and screens
achieved by the Contractor in excess of the minimum required compliance standard
of eighty percent (80%). Payment shall be based on information obtained from
Encounter Data.

  7.4.3.2   Blood Lead Screening Test Incentive

  7.4.3.2.1   Pursuant to the requirements outlined in Section 4.7.3.2, the
Contractor may be eligible for a performance incentive payment if the
Contractor’s performance exceeds the minimum compliance standard for blood lead
screening tests provided to children age nine (9) months to thirty (30) months
of age.     7.4.3.2.2   The payment to the Contractor, if any, shall depend upon
the percentage of lead screening blood tests performed per unduplicated child
during the Contract period, in excess of the minimum required compliance
standard of eighty percent (80%) blood lead screening for children age nine
(9) months to thirty (30) months of age. Payment shall be based on information
obtained from Encounter Data.

  7.4.3.3   Dental Visits Incentive

  7.4.3.3.1   The Contractor may be eligible for financial performance
incentives if the Contractor’s performance exceeds the minimum compliance
standard for the provision of children’s dental services, as specified in
Section 4.7.3.7, and as reported in Encounter Data. Dental services mean any
dental service that is reported using a dental HCPC code or an ADA dental Claim
form.

Page 140 of 213



--------------------------------------------------------------------------------



 



  7.4.3.3.2   The payment to the Contractor, if any, shall be based on the
percentage or number of visits achieved by the Contractor in excess of the
minimum compliance standard of an eighty percent (80%) rate of Health Check
eligible children receiving visits.

  7.4.3.4   Newborn Enrollment Notification Incentive

  7.4.3.4.1   Pursuant to the requirements outlined in Section 4.1.3 the
Contractor may be eligible for financial incentive payments based on the
Contractor’s compliance with newborn Enrollment notification to DCH. Minimum
Contractor compliance with newborn Enrollment notification is notification to
DCH within twenty-four (24) hours of the birth of each newborn.     7.4.3.4.2  
The payment to the Contractor, if any, shall depend upon the number of newborn
Enrollment notifications received by DCH within the first twelve (12) hours of
the birth of the newborn.

  7.4.3.5   EPSDT Tracking and Notices for Missed Appointments and Referrals

  7.4.3.5.1   Pursuant to the requirements outlined in Section 4.7 the
Contractor may be eligible for incentive payments based on the Contractor’s
follow-up, in the form of a telephone call or second (2nd) notice, to Health
Check eligible Members who have received an initial notice of missed screens.

8.0   FINANCIAL MANAGEMENT   8.1   GENERAL PROVISIONS   8.1.1   The Contractor
shall be responsible for the sound financial management of the CMO plan.   8.2  
SOLVENCY AND RESERVES STANDARDS   8.2.1   The Contractor shall establish and
maintain such net worth, working capital and financial reserves as required
pursuant to O.C.G.A. § 33-21.   8.2.2   The Contractor shall provide assurances
to the State that its provision against the risk of insolvency is adequate such
that its Members shall not be liable for its debts in the event of insolvency.  
8.2.3   As part of its accounting and budgeting function, the Contractor shall
establish an actuarially sound process for estimating and tracking incurred but
not reported costs. As part of its reserving process the Contractor shall
conduct annual reviews to assess its reserving methodology and make adjustments
as necessary.

Page 141 of 213



--------------------------------------------------------------------------------



 



8.3   REINSURANCE   8.3.1   DCH will not administer a Reinsurance program funded
from capitation payment Withholding.   8.3.2   In addition to basic financial
measures required by State law and discussed in section 8.2.1 and section 26,
the Contractor shall meet financial viability standards. The Contractor shall
maintain net equity (assets minus liability) equal to at least one (1) month’s
capitation payments under this Contract. In addition, the Contractor shall
maintain a current ratio (current assets/current liabilities) of greater than or
equal to 1.0.   8.3.3   In the event the Contractor does not meet the minimum
financial viability standards outlined in 8.3.2, the Contractor shall obtain
Reinsurance that meets all DOI requirements. While commercial Reinsurance is not
required, DCH recommends that Contractors obtain commercial Reinsurance rather
than self-insuring.   8.4   THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS  
8.4.1   Third party liability refers to any other health insurance plan or
carrier (e.g., individual, group, employer-related, self-insured or self-funded,
or commercial carrier, automobile insurance and worker’s compensation) or
program, that is, or may be, liable to pay all or part of the Health Care
expenses of the Member.

  8.4.1.1   Pursuant to Section 1902(a)(25) of the Social Security Act and 42
CFR 433 Subpart D, DCH hereby authorizes the Contractor as its agent to identify
and cost avoid Claims for all CMO plan Members, including PeachCare for Kids
Members.     8.4.1.2   The Contractor shall make reasonable efforts to determine
the legal liability of third parties to pay for services furnished to CMO plan
Members. To the extent permitted by State and federal law, the Contractor shall
use Cost Avoidance processes to ensure that primary payments from the liable
third party are identified, as specified below.     8.4.1.3   If the Contractor
is unsuccessful in obtaining necessary cooperation from a Member to identify
potential Third Party Resources after sixty (60) Calendar Days of such efforts,
the Contractor may inform DCH, in a format to be determined by DCH, that efforts
have been unsuccessful.

8.4.2   Cost Avoidance

  8.4.2.1   The Contractor shall cost avoid all Claims or services that are
subject to payment from a third party health insurance carrier, and may deny a
service to a Member if the Contractor is assured that the third party health
insurance

Page 142 of 213



--------------------------------------------------------------------------------



 



      carrier will provide the service, with the exception of those situations
described below. However, if a third party health insurance carrier requires the
Member to pay any cost-sharing amounts (e.g., copayment, coinsurance,
deductible), the Contractor shall pay the cost sharing amounts. The Contractor’s
liability for such cost sharing amounts shall not exceed the amount the
Contractor would have paid under the Contractor’s payment schedule for the
service.     8.4.2.2   Further, the Contractor shall not withhold payment for
services provided to a Member if third party liability, or the amount of third
party liability, cannot be determined, or if payment will not be available
within sixty (60) Calendar Days.     8.4.2.3   The requirement of Cost Avoidance
applies to all Covered Services except Claims for labor and delivery, including
inpatient hospital care and postpartum care, prenatal services, preventive
pediatric services, and services provided to a dependent covered by health
insurance pursuant to a court order. For these services the Contractor shall
ensure that services are provided without regard to insurance payment issues and
must provide the service first. The Contractor shall then coordinate with DCH or
it agent to enable DCH to recover payment from the potentially liable third
party.     8.4.2.4   If the Contractor determines that third party liability
exists for part or all of the services rendered, the Contractor shall:

  8.4.2.4.1   Notify Providers and supply third party liability data to a
Provider whose Claim is denied for payment due to third party liability; and    
8.4.2.4.2   Pay the Provider only the amount, if any, by which the Provider’s
allowable Claim exceeds the amount of third party liability.

8.4.3   Compliance

  8.4.3.1   DCH may determine whether the Contractor is in compliance with this
Section by inspecting source documents for timeliness of billing and accounting
for third party payments.

8.5   PHYSICIAN INCENTIVE PLAN   8.5.1   The Contractor may establish physician
incentive plans pursuant to federal and State regulations, including 42 CFR
422.208 and 422.210, and 42 CFR 438.6.   8.5.2   The Contractor shall disclose
any and all such arrangements to DCH, and upon request, to Members. Such
disclosure shall include:

Page 143 of 213



--------------------------------------------------------------------------------



 



  8.5.2.1   Whether services not furnished by the physician or group are covered
by the incentive plan;     8.5.2.2   The type of Incentive Arrangement;    
8.5.2.3   The percent of Withhold or bonus; and,     8.5.2.4   The panel size
and if patients are pooled, the method used.

8.5.3   Upon request, the Contractor shall report adequate information specified
by the regulations to DCH in order that DCH will adequately monitor the CMO
plan.   8.5.4   If the Contractor’s physician incentive plan includes services
not furnished by the physician/group, the Contractor shall: (1) ensure adequate
stop loss protection to individual physicians, and must provide to DCH proof of
such stop loss coverage, including the amount and type of stop loss; and
(2) conduct annual Member surveys, with results disclosed to DCH, and to
Members, upon request.   8.5.5   Such physician incentive plans may not provide
for payment, either directly or indirectly, to a physician or physician group as
an inducement to reduce or limit medically necessary services furnished to an
individual.   8.6   REPORTING REQUIREMENTS   8.6.1   The Contractor shall submit
to DCH quarterly Cost Avoidance Reports as described in Section 4.18.4.9.  
8.6.2   The Contractor shall submit to DCH quarterly Medical Loss Ratio Reports
that detail direct medical expenditures for Members and premiums paid by the
Contractor, as described in Section 4.18.4.10.   8.6.3   The Contractor shall
submit to DCH Third Party Liability and Coordination of Benefits Reports within
ten (10) Business Days of verification of available Third Party Resources to a
Member, as described in Section 4.18.6.3. The Contractor shall report any known
changes to such resources in the same manner.   8.6.4   The Contractor, at its
sole expense, shall submit by May 15 (or a later date if approved by DCH) of
each year a “Report on Controls Placed in Operation and Tests of Operating
Effectiveness”, meeting all standards and requirements of the AICPA’s SAS 70,
for the Contractor’s operations performed for DCH under the GHF Contract.

  8.6.4.1   The audit shall be conducted by an independent auditing firm, which
has prior SAS 70 audit experience. The auditor must meet all AICPA standards for
independence. The selection of, and contract with the independent auditor shall
be subject to the approval of DCH and the State Auditor. Since such audits are
not intended to fully satisfy all auditing requirements of DCH, the

Page 144 of 213



--------------------------------------------------------------------------------



 



      State Auditor reserves the right to fully and completely audit at their
discretion the Contractor’s operation, including all aspects which will have
effect upon the DCH account, either on an interim audit basis or at the end of
the State’s fiscal year. DCH also reserves the right to designate other auditors
or reviewers to examine the Contractor’s operations and records for monitoring
and/or stewardship purposes.     8.6.4.2   For a vendor with an operations start
date of January 1, 2006, the 1st SAS 70 report is due for the period October 1,
2005, through March 31, 2006. This report will be due May 15, 2006. For a vendor
with an operations start date of July 1, 2006, the first SAS 70 is due for the
period April 1, 2006, through March 31, 2007. This report will be due May 15,
2007. For a vendor with an operations start date of December 1, 2006, the 1st
SAS 70 report is due for the period September 1, 2006, through March 31, 2007.
This report will be due May 15, 2007. It should be noted that some of the time
periods for the SAS 70 report might apply prior to GHF activation. Subsequent
years reports shall be due May 15 of each year and apply to the preceding twelve
(12) month period April through March.     8.6.4.3   The independent auditing
firm shall simultaneously deliver identical reports of its findings and
recommendations to the Contractor and DCH within forty-five (45) Calendar Days
after the close of each review period. The audit shall be conducted and the
report shall be prepared in accordance with generally accepted auditing
standards for such audits as defined in the publications of the AICPA, entitled
“Statements on Auditing Standards” (SAS). In particular, both the “Statements on
Auditing Standards Number 70-Reports on the Processing of Transactions by
Service Organizations” and the AICPA Audit Guide, “Audit Guide of
Service-Center-Produced Records” are to be used.     8.6.4.4   The Contractor
shall respond to the audit findings and recommendations within thirty
(30) Calendar Days of receipt of the audit and shall submit an acceptable
proposed corrective action to DCH. The Contractor shall implement the corrective
action plan within forty (40) Calendar Days of its approval by DCH.

8.6.5   The Contractor shall submit to DCH a “Disclosure of Information on
Annual Business Transactions. This report must include:

  8.6.5.1   Definition of A Party in Interest – As defined in section 1318(b) of
the Public Health Service Act, a party in interest is:

  8.6.5.1.1   Any director, officer, partner, or employee responsible for
management or administration of an HMO and HIO; any person who is directly or
indirectly the beneficial owner of more than 5% of the equity of the HMO; any
person who is the beneficial owner of a mortgage, deed of trust, note, or other
interest secured by, and valuing

Page 145 of 213



--------------------------------------------------------------------------------



 



      more than 5% of the HMO; or, in the case of an HMO organized as a
nonprofit corporation, an incorporator or Member of such corporation under
applicable State corporation law;     8.6.5.1.2   Any organization in which a
person described in section 8.6.5.1.1 is director, officer or partner; has
directly or indirectly a beneficial interest of more than 5% of the equity of
the HMO; or has a mortgage, deed of trust, note, or other interest valuing more
than 5% of the assets of the HMO;     8.6.5.1.3   Any person directly or
indirectly controlling, controlled by, or under common control with a HMO; or  
  8.6.5.1.4   Any spouse, child, or parent of an individual described in
sections 8.6.651.1, Section 8.6.5.1.2, or Section 8.6.5.1.3.

  8.6.5.2   Types of Transactions Which Must Be Disclosed – Business
transactions which must be disclosed include:

  8.6.5.2.1   Any sale, exchange or lease of any property between the HMO and a
party in interest;     8.6.5.2.2   Any lending of money or other extension of
credit between the HMO and a party in interest; and     8.6.5.2.3   Any
furnishing for consideration of goods, services (including management services)
or facilities between the HMO and the party in interest. This does not include
salaries paid to employees for services provided in the normal course of their
employment;

  8.6.5.3   The information which must be disclosed in the transactions listed
in Section 8.6.5.2 between an HMO and a party of interest includes:

  8.6.5.3.1   The name of the party in interest for each transaction;    
8.6.5.3.2   A description of each transaction and the quantity or units
involved;     8.6.5.3.3   The accrued dollar value of each transaction during
the fiscal year; and     8.6.5.3.4   Justification of the reasonableness of each
transaction.

8.6.6   The Contractor shall submit all necessary reports, documentation, to DOI
as required by State law, which may include, but is not limited to the
following:

Page 146 of 213



--------------------------------------------------------------------------------



 



  8.6.6.1   Pursuant to State law and regulations, an annual report on the form
prescribed by the National Association of Insurance Commissioners (NAIC) for
Health Maintenance Organizations, on or before March 1 of each calendar year.  
  8.6.6.2   An annual income statement detailing the Contractor’s fourth quarter
and year to date earned revenue and incurred expenses as a result of this
Contract on or before March 1 of each year. This annual income statement shall
be accompanied by a Medical Loss Ratio report for the corresponding period and a
reconciliation of the Medical Loss Ratio report to the annual NAIC filing on an
accrual basis.     8.6.6.3   Pursuant to state law and regulations, a quarterly
report on the form prescribed by the NAIC for health maintenance organizations
filed on or before: May 15th for the first quarter of the year, August 15th for
the second quarter of the year, and November 15th, for the third quarter of the
year.     8.6.6.4   A quarterly income statement detailing the Contractor’s
quarterly and year to date earned revenue and incurred expenses as a result of
this contract filed on or before: May 15th, for the first quarter of the year,
August 15th, for the second quarter of the year, and November 15th, for the
third quarter of the year. Each quarterly income statement shall be accompanied
by a Medical Loss Ratio report for the corresponding period and reconciliation
of the Medical Loss Ratio report to the quarterly NAIC filing on an accrual
basis.     8.6.6.5   An annual independent audit of its business transactions to
be performed by a licensed and certified public accountant, in accordance with
National Association of Insurance Commissioners Annual Statement Instructions
regarding the Annual Audited Financial Report, including but not limited to the
financial transactions made under this contract.

9.0   PAYMENT OF TAXES   9.1   Contractor will forthwith pay all taxes lawfully
imposed upon it with respect to this Contract or any product delivered in
accordance herewith. DCH makes no representation whatsoever as to the liability
or exemption from liability of Contractor to any tax imposed by any governmental
entity.   9.2   The Contractor shall remit the Quality Assessment fee, as
provided for in O.C.G.A. § 31-8-170 et seq., in the manner prescribed by DCH.  
10.0   RELATIONSHIP OF PARTIES   10.1   Neither Party is an agent, employee, or
servant of the other. It is expressly agreed that the Contractor and any
Subcontractors and agent, officers, and employees of the Contractor or any
Subcontractor in the performance of this Contract shall act as

Page 147 of 213



--------------------------------------------------------------------------------



 



    independent contractors and not as officers or employees of DCH. The parties
acknowledge, and agree, that the Contractor, its agent, employees, and servants
shall in no way hold themselves out as agent, employees, or servants of DCH. It
is further expressly agreed that this Contract shall not be construed as a
partnership or joint venture between the Contractor or any Subcontractor and
DCH.   11.0   INSPECTION OF WORK   11.1   DCH, the State Contractor, the
Department of Health and Human Services, the General Accounting Office, the
Comptroller General of the United States, if applicable, or their Authorized
Representatives, shall have the right to enter into the premises of the
Contractor and/or all Subcontractors, or such other places where duties under
this Contract are being performed for DCH, to inspect, monitor or otherwise
evaluate the services or any work performed pursuant to this Contract. All
inspections and evaluations of work being performed shall be conducted with
prior notice and during normal business hours. All inspections and evaluations
shall be performed in such a manner as will not unduly delay work.   12.0  
STATE PROPERTY   12.1   The Contractor agrees that any papers, materials and
other documents that are produced or that result, directly or indirectly, from
or in connection with the Contractor’s provision of the services under this
Contract shall be the property of DCH upon creation of such documents, for
whatever use that DCH deems appropriate, and the Contractor further agrees to
execute any and all documents, or to take any additional actions that may be
necessary in the future to effectuate this provision fully. In particular, if
the work product or services include the taking of photographs or videotapes of
individuals, the Contractor shall obtain the consent from such individuals
authorizing the use by DCH of such photographs, videotapes, and names in
conjunction with such use. Contractor shall also obtain necessary releases from
such individuals, releasing DCH from any and all Claims or demands arising from
such use.   12.2   The Contractor shall be responsible for the proper custody
and care of any State-owned property furnished for the Contractor’s use in
connection with the performance of this Contract. The Contractor will also
reimburse DCH for its loss or damage, normal wear and tear excepted, while such
property is in the Contractor’s custody or use.   13.0   OWNERSHIP AND USE OF
DATA/ UPGRADES   13.1   OWNERSHIP AND USE OF DATA

Page 148 of 213



--------------------------------------------------------------------------------



 



13.1.1   All data created from information, documents, messages (verbal or
electronic), Reports, or meetings involving or arising out of this Contract is
owned by DCH, hereafter referred to as DCH Data. The Contractor shall make all
data available to DCH, who will also provide it to CMS upon request. The
Contractor is expressly prohibited from sharing or publishing DCH Data or any
information relating to Medicaid data without the prior written consent of DCH.
In the event of a dispute regarding what is or is not DCH Data, DCH’s decision
on this matter shall be final and not subject to Appeal.   13.2   SOFTWARE AND
OTHER UPGRADES   13.2.1   The Parties also understand and agree that any
upgrades or enhancements to software programs, hardware, or other equipment,
whether electronic or physical, shall be made at the Contractor’s expense only,
unless the upgrade or enhancement is made at DCH’s request and solely for DCH’s
use. Any upgrades or enhancements requested by and made for DCH’s sole use shall
become DCH’s property without exception or limitation. The Contractor agrees
that it will facilitate DCH’s use of such upgrade or enhancement and cooperate
in the transfer of ownership, installation, and operation by DCH.   14.0  
CONTRACTOR STAFFING   14.1   STAFFING ASSIGNMENTS AND CREDENTIALS   14.1.1   The
Contractor warrants and represents that all persons, including independent
Contractors and consultants assigned by it to perform this Contract, shall be
employees or formal agents of the Contractor and shall have the credentials
necessary (i.e., licensed, and bonded, as required) to perform the work required
herein. The Contractor shall include a similar provision in any contract with
any Subcontractor selected to perform work hereunder. The Contractor also agrees
that DCH may approve or disapprove the Contractor’s Subcontractors or its staff
assigned to this Contract prior to the proposed staff assignment. DCH’s decision
on this matter shall not be subject to Appeal.   14.1.2   In addition, the
Contractor warrants that all persons assigned by it to perform work under this
Contract shall be employees or authorized Subcontractors of the Contractor and
shall be fully qualified, as required in the RFP and specified in the
Contractor’s proposal and in this Contract, to perform the services required
herein. Personnel commitments made in the Contractor’s proposal shall not be
changed unless approved by DCH in writing. Staffing will include the named
individuals at the levels of effort proposed.   14.1.3   The Contractor shall
provide and maintain sufficient qualified personnel and staffing to enable the
Deliverables to be provided in accordance with the RFP, the Contractor’s
proposal and this Contract. The Contractor shall submit to DCH,

Page 149 of 213



--------------------------------------------------------------------------------



 



    within ninety (90) days of Contract award, a detailed staffing plan,
including the employees and management for all CMO functions.   14.1.4   At a
minimum, the Contractor shall provide the following staff:

  14.1.4.1   An Executive Administrator who is a full-time administrator with
clear authority over the general administration and implementation of the
requirements detailed in this Contract.     14.1.4.2   A Medical Director who is
a licensed physician in the State of Georgia. The Medical Director shall be
actively involved in all major clinical program components of the CMO plan,
shall be responsible for the sufficiency and supervision of the Provider
network, and shall ensure compliance with federal, State and local reporting
laws on communicable diseases, child abuse, neglect, etc.     14.1.4.3   A
Quality Improvement/Utilization Director.     14.1.4.4   A Chief Financial
Officer who oversees all budget and accounting systems.     14.1.4.5   An
Information Management and Systems Director and a complement of technical
analysts and business analysts as needed to maintain the operations of
Contractor Systems and to address System issues in accordance with the terms of
this contract.     14.1.4.6   A Pharmacist who is licensed in the State of
Georgia;     14.1.4.7   A Dental Consultant who is a licensed dentist in the
State of Georgia.     14.1.4.8   A Mental Health Coordinator who is a licensed
mental health professional in the State of Georgia.     14.1.4.9   A Member
Services Director.     14.1.4.10   A Provider Services Director.     14.1.4.11  
A Provider Relations Liaison.     14.1.4.12   A Grievance/Complaint Coordinator.
    14.1.4.13   Compliance Officer.     14.1.4.14   A Prior
Authorization/Pre-Certification Coordinator who is a physician, registered
nurse, or physician’s assistant licensed in the State of Georgia.

Page 150 of 213



--------------------------------------------------------------------------------



 



  14.1.4.15   Sufficient staff in all departments, including but not limited to,
Member services, Provider services, and prior authorization and concurrent
review services to ensure appropriate functioning in all areas.

14.1.5   The Contractor shall conduct on-going training of staff in all
departments to ensure appropriate functioning in all areas.   14.1.6   The
Contractor shall comply with all staffing/personnel obligations set out in the
RFP and this Contract, including but not limited to those pertaining to
security, health, and safety issues.   14.2   STAFFING CHANGES   14.2.1   The
Contractor shall notify DCH in the event of any changes to key staff, including
the Executive Administrator, Medical Director, Quality Improvement/Utilization
Director, Management Information Systems Director, and Chief Financial Officer.
The Contractor shall replace any of the key staff with a person of equivalent
experience, knowledge and talent.   14.2.2   DCH also may require the removal or
reassignment of any Contractor employee or Subcontractor employee that DCH deems
to be unacceptable. DCH’s decision on this matter shall not be subject to
Appeal. Notwithstanding the above provisions, the Parties acknowledge and agree
that the Contractor may terminate any of its employees designated to perform
work or services under this Contract, as permitted by applicable law. In the
event of Contractor termination of any key staff identified in 14.1.4, the
Contractor shall provide DCH with immediate notice of the termination, the
reason(s) for the termination, and an action plan for replacing the discharged
employee.   14.3   CONTRACTOR’S FAILURE TO COMPLY   14.3.1   Should the
Contractor at any time: 1) refuse or neglect to supply adequate and competent
supervision; 2) refuse or fail to provide sufficient and properly skilled
personnel, equipment, or materials of the proper quality or quantity; 3) fail to
provide the services in accordance with the timeframes, schedule or dates set
forth in this Contract; or 4) fail in the performance of any term or condition
contained in this Contract, DCH may (in addition to any other contractual, legal
or equitable remedies) proceed to take any one or more of the following actions
after five (5) Calendar Days written notice to the Contractor:

  14.3.1.1   Withhold any monies then or next due to the Contractor;    
14.3.1.2   Obtain the services or their equivalent from a third party, pay the
third party for same, and Withhold the amount so paid to third party from any
money then or thereafter due to the Contractor; or

Page 151 of 213



--------------------------------------------------------------------------------



 



  14.3.1.3   Withhold monies in the amount of any damage caused by any
deficiency or delay in the services.

15.0   CRIMINAL BACKGROUND CHECKS   15.1   The Contractor shall, upon request,
provide DCH with a resume or satisfactory criminal background check or both of
any Members of its staff or a Subcontractor’s staff assigned to or proposed to
be assigned to any aspect of the performance of this Contract.   16.0  
SUBCONTRACTS   16.1   USE OF SUBCONTRACTORS   16.1.1   The Contractor will not
subcontract or permit anyone other than Contractor personnel to perform any of
the work, services, or other performances required of the Contractor under this
Contract, or assign any of its rights or obligations hereunder, without the
prior written consent of DCH. Prior to hiring or entering into an agreement with
any Subcontractor, any and all Subcontractors shall be approved by DCH. DCH
reserves the right to inspect all subcontract agreements at any time during the
Contract period. Upon request from DCH the Contractor shall provide in writing
the names of all proposed or actual Subcontractors. The Contractor is solely
accountable for all functions and responsibilities contemplated and required by
this Contract, whether the Contractor performs the work directly or through a
Subcontractor.   16.1.2   All contracts between the Contractor and
Subcontractors must be in writing and must specify the activities and
responsibilities delegated to the Subcontractor. The contracts must also include
provisions for revoking delegation or imposing other sanctions if the
Subcontractor’s performance is inadequate.   16.1.3   All contracts must ensure
that the Contractor evaluates the prospective Subcontractor’s ability to perform
the activities to be delegated; monitors the Subcontractor’s performance on an
ongoing basis and subjects it to formal review according to a periodic schedule
established by DCH and consistent with industry standards or State laws and
regulations; and identifies deficiencies or areas for improvement and that
corrective action is taken.   16.1.4   The Contractor shall give DCH immediate
notice in writing by registered mail or certified mail of any action or suit
filed by any Subcontractor and prompt notice of any Claim made against the
Contractor by any Subcontractor or vendor that, in the opinion of Contractor,
may result in litigation related in any way to this Contract.   16.1.5   All
Subcontractors must fulfill the requirements of 42 CFR 438.6 as appropriate.

Page 152 of 213



--------------------------------------------------------------------------------



 



16.1.6   All Provider contracts shall be in compliance with the requirements and
provisions as set forth in Section 4.10 of this Contract.   16.2   COST OR
PRICING BY SUBCONTRACTORS   16.2.1   The Contractor shall submit, or shall
require any Subcontractors hereunder to submit, cost or pricing data for any
subcontract to this Contract prior to award. The Contractor shall also certify
that the information submitted by the Subcontractor is, to the best of their
knowledge and belief, accurate, complete and current as of the date of
agreement, or the date of the negotiated price of the subcontract to the
Contract or amendment to the Contract. The Contractor shall insert the substance
of this Section in each subcontract hereunder.   16.2.2   If DCH determines that
any price, including profit or fee negotiated in connection with this Contract,
or any cost reimbursable under this Contract was increased by any significant
sum because of the inaccurate cost or pricing data, then such price and cost
shall be reduced accordingly and this Contract and the subcontract shall be
modified in writing to reflect such reduction.   17.0   LICENSE, CERTIFICATE,
PERMIT REQUIREMENT   17.1   The Contractor warrants that it is qualified to do
business in the State and is not prohibited by its articles of incorporation,
bylaws or the law of the State under which it is incorporated from performing
the services under this Contract. The Contractor shall have and maintain a
Certificate of Authority pursuant to O.C.G.A. §33-21, and shall obtain and
maintain in good standing any Georgia-licenses, certificates and permits,
whether State or federal, that are required prior to and during the performance
of work under this Contract. Loss of the licenses certificates and permits, and
Certificate of Authority for health maintenance organizations shall be cause for
termination of the Contract pursuant to Section 22 of this Contract. In the
event the Certificate of Authority, or any other license or permit is canceled,
revoked, suspended or expires during the term of this Contract, the Contractor
shall inform the State immediately and cease all activities under this Contract,
until further instruction from DCH. The Contractor agrees to provide DCH with
certified copies of all licenses, certificates and permits necessary upon
request.   17.2   The Contractor shall be accredited by the National Committee
for Quality Assurance (NCQA) for MCO, URAC (Health Plan accreditation),
Accreditation Association for Ambulatory Health Care (AAAHC) for MCO, or Joint
Commission on Accreditation of Healthcare Organizations (JCAHO) for MCO, or
shall be actively seeking and working towards such accreditation. The Contractor
shall provide to DCH upon request any and all documents related to achieving
such accreditation and DCH shall monitor the Contractor’s progress towards
accreditation. DCH may require that the Contractor achieve such accreditation by
year three of this Contract.

Page 153 of 213



--------------------------------------------------------------------------------



 



18.0   RISK OR LOSS AND REPRESENTATIONS   18.1   DCH takes no title to any of
the Contractor’s goods used in providing the services and/or Deliverables
hereunder and the Contractor shall bear all risk of loss for any goods used in
performing work pursuant to this Contract.   18.2   The Parties agree that DCH
may reasonably rely upon the representations and certifications made by the
Contractor, including those made by the Contractor in the Contractor’s response
to the RFP and this Contract, without first making an independent investigation
or verification.   18.3   The Parties also agree that DCH may reasonably rely
upon any audit report, summary, analysis, certification, review, or work product
that the Contractor produces in accordance with its duties under this Contract,
without first making an independent investigation or verification.   19.0  
PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES   19.1   The Contractor, in
the performance of this Contract, shall not offer or give, directly or
indirectly, to any employee or agent of the State, any gift, money or anything
of value, or any promise, obligation, or contract for future reward or
compensation at any time during the term of this Contract, and shall comply with
the disclosure requirements set forth in O.C.G.A. § 45-1-6.   19.2   The
Contractor also states and warrants that it has complied with all disclosure and
registration requirements for vendor lobbyists as set forth in O.C.G.A. §
21-5-1, et. seq. and all other applicable law, including but not limited to
registering with the State Ethics Commission. In addition, the Contractor states
and warrants that no federal money has been used for any lobbying of State
officials, as required under applicable federal law. For the purposes of this
Contract, vendor lobbyists are those who lobby State officials on behalf of
businesses that seek a contract to sell goods or services to the State or oppose
such contract.   20.0   RECORDS REQUIREMENTS   20.1   GENERAL PROVISIONS  
20.1.1   The Contractor agrees to maintain books, records, documents, and other
evidence pertaining to the costs and expenses of this Contract to the extent and
in such detail as will properly reflect all costs for which payment is made
under the provisions of this Contract and/or any document that is a part of this
Contract by reference or inclusion. The Contractor’s accounting procedures and
practices shall conform to generally

Page 154 of 213



--------------------------------------------------------------------------------



 



    accepted accounting principles, and the costs properly applicable to the
Contract shall be readily ascertainable.   20.2   RECORDS RETENTION REQUIREMENTS
  20.2.1   The Contractor shall preserve and make available all of its records
pertaining to the performance under this Contract for a period of seven
(7) years from the date of final payment under this Contract, and for such
period, if any, as is required by applicable statute or by any other section of
this Contract. If the Contract is completely or partially terminated, the
records relating to the work terminated shall be preserved and made available
for period of seven (7) years from the date of termination or of any resulting
final settlement. Records that relate to Appeals, litigation, or the settlements
of Claims arising out of the performance of this Contract, or costs and expenses
of any such agreements as to which exception has been taken by the State
Contractor or any of his duly Authorized Representatives, shall be retained by
Contractor until such Appeals, litigation, Claims or exceptions have been
disposed of.   20.3   ACCESS TO RECORDS   20.3.1   The State and federal
standards for audits of DCH agents, contractors, and programs are applicable to
this section and are incorporated by reference into this Contract as though
fully set out herein.   20.3.2   Pursuant to the requirements of 42 CFR
434.6(a)(5) and 42 CFR 434.38, the Contractor shall make all of its books,
documents, papers, Provider records, Medical Records, financial records, data,
surveys and computer databases available for examination and audit by DCH, the
State Attorney General, the State Health Care Fraud Control Unit, the State
Department of Audits, or authorized State or federal personnel. Any records
requested hereunder shall be produced immediately for on-site review or sent to
the requesting authority by mail within fourteen (14) Calendar Days following a
request. All records shall be provided at the sole cost and expense of the
Contractor. DCH shall have unlimited rights to use, disclose, and duplicate all
information and data in any way relating to this Contract in accordance with
applicable State and federal laws and regulations.   20.4   MEDICAL RECORD
REQUESTS   20.4.1   The Contractor shall ensure a copy of the Member’s Medical
Record is made available, without charge, upon the written request of the Member
or Authorized Representative within fourteen (14) Calendar Days of the receipt
of the written request.   20.4.2   The Contractor shall ensure that Medical
Records are furnished at no cost to a new PCP, Out-of-Network Provider or other
specialist, upon Member’s request, no later than fourteen (14) Calendar Days
following the written request.

Page 155 of 213



--------------------------------------------------------------------------------



 



21.0   CONFIDENTIALITY REQUIREMENTS   21.1   GENERAL CONFIDENTIALITY
REQUIREMENTS   21.1.1   The Contractor shall treat all information, including
Medical Records and any other health and Enrollment information that identifies
a particular Member or that is obtained or viewed by it or through its staff and
Subcontractors performance under this Contract as confidential information,
consistent with the confidentiality requirements of 45 CFR parts 160 and 164.
The Contractor shall not use any information so obtained in any manner, except
as may be necessary for the proper discharge of its obligations. Employees or
authorized Subcontractors of the Contractor who have a reasonable need to know
such information for purposes of performing their duties under this Contract
shall use personal or patient information, provided such employees and/or
Subcontractors have first signed an appropriate non-disclosure agreement that
has been approved and maintained by DCH. The Contractor shall remove any person
from performance of services hereunder upon notice that DCH reasonably believes
that such person has failed to comply with the confidentiality obligations of
this Contract. The Contractor shall replace such removed personnel in accordance
with the staffing requirements of this Contract. DCH, the Georgia Attorney
General, federal officials as authorized by federal law or regulations, or the
Authorized Representatives of these parties shall have access to all
confidential information in accordance with the requirements of State and
federal laws and regulations.   21.2   HIPAA COMPLIANCE   21.2.1   The
Contractor shall assist DCH in its efforts to comply with the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and its amendments, rules,
procedures, and regulations. To that end, the Contractor shall cooperate and
abide by any requirements mandated by HIPAA or any other applicable laws. The
Contractor acknowledges that HIPAA may require the Contractor and DCH to sign a
business associate agreement or other documents for compliance purposes,
including but not limited to a business associate agreement. The Contractor
shall cooperate with DCH on these matters and sign whatever documents may be
required for HIPAA compliance and bide by their terms and conditions.   22.0  
TERMINATION OF CONTRACT   22.1   GENERAL PROCEDURES   22.1.1   This Contract may
terminate, or may be terminated, by DCH for any or all of the following reasons:
  22.1.1.1   Default by the Contractor, upon thirty (30) Calendar Days notice;

Page 156 of 213



--------------------------------------------------------------------------------



 



  22.1.1.2   Convenience of DCH, upon thirty (30) Calendar Days notice;    
22.1.1.3   Immediately, in the event of insolvency, Contract breach, or
declaration of bankruptcy by the Contractor; or     22.1.1.4   Immediately, when
sufficient appropriated funds no longer exist for the payment of DCH’s
obligation under this Contract.

22.2   TERMINATION BY DEFAULT   22.2.1   In the event DCH determines that the
Contractor has defaulted by failing to carry out the substantive terms of this
Contract or failing to meet the applicable requirements in 1932 and 1903(m) of
the Social Security Act, DCH may terminate the Contract in addition to or in
lieu of any other remedies set out in this Contract or available by law.  
22.2.2   Prior to the termination of this Contract, DCH will:

  22.2.2.1   Provide written notice of the intent to terminate at least thirty
(30) Calendar Days prior to the termination date, the reason for the
termination, and the time and place of a hearing to give the Contractor an
opportunity to Appeal the determination and/or cure the default;     22.2.2.2  
Provide written notice of the decision affirming or reversing the proposed
termination of the Contract, and for an affirming decision, the effective date
of the termination; and     22.2.2.3   For an affirming decision, give Members
or the Contractor notice of the termination and information consistent with 42
CFR 438.10 on their options for receiving Medicaid services following the
effective date of termination.

22.3   TERMINATION FOR CONVENIENCE   22.3.1   DCH may terminate this Contract
for convenience and without cause upon thirty (30) Calendar Days written notice.
Termination for convenience shall not be a breach of the Contract by DCH. The
Contractor shall be entitled to receive, and shall be limited to, just and
equitable compensation for any satisfactory authorized work performed as of the
termination date Availability of funds shall be determined solely by DCH.   22.4
  TERMINATION FOR INSOLVENCY OR BANKRUPTCY   22.4.1   The Contractor’s
insolvency, or the Contractor’s filing of a petition in bankruptcy, shall
constitute grounds for termination for cause. In the event of the filing of a
petition in bankruptcy the Contractor shall immediately advise DCH. If DCH
reasonably determines that the Contractor’s financial condition is not
sufficient to

Page 157 of 213



--------------------------------------------------------------------------------



 



22.4.1   The Contractor’s insolvency, or the Contractor’s filing of a petition
in bankruptcy, shall constitute grounds for termination for cause. In the event
of the filing of a petition in bankruptcy the Contractor shall immediately
advise DCH. If DCH reasonably determines that the Contractor’s financial
condition is not sufficient to allow the Contractor to provide the services as
described herein in the manner required by DCH, DCH may terminate this Contract
in whole or in part, immediately or in stages. The Contractor’s financial
condition shall be presumed not sufficient to allow the Contractor to provide
the services described herein, in the manner required by DCH if the Contractor
can not demonstrate to DCH’s satisfaction that the Contractor has risk reserves
and a minimum net worth sufficient to meet the statutory standards for licensed
health care plans. The Contractor shall cover continuation of services to
Members for the duration of period for which payment has been made, as well as
for inpatient admissions up to discharge.

22.5   TERMINATION FOR INSUFFICIENT FUNDING

22.5.1   In the event that federal and/or State funds to finance this Contract
become unavailable, DCH may terminate the Contract in writing with thirty
(30) Calendar Days notice to the Contractor. The Contractor shall be entitled to
receive, and shall be limited to, just and equitable compensation for any
satisfactory authorized work performed as of the termination date. Availability
of funds shall be determined solely by DCH.

22.6   TERMINATION PROCEDURES

22.6.1   DCH will issue a written notice of termination to the Contractor by
certified mail, return receipt requested, or in person with proof of delivery.
The notice of termination shall cite the provision of this Contract giving the
right to terminate, the circumstances giving rise to termination, and the date
on which such termination shall become effective. Termination shall be effective
at 11:59 p.m. EST on the termination date.

22.6.2   Upon receipt of notice of termination or on the date specified in the
notice of termination and as directed by DCH, the Contractor shall:

  22.6.2.1   Stop work under the Contract on the date and to the extent
specified in the notice of termination;

  22.6.2.2   Place no further orders or Subcontract for materials, services, or
facilities, except as may be necessary for completion of such portion of the
work under the Contract as is not terminated

  22.6.2.3   Terminate all orders and Subcontracts to the extent that they
relate to the performance of work terminated by the notice of termination;

  22.6.2.4   Assign to DCH, in the manner and to the extent directed by the
Contract Administrator, all of the right, title, and interest of Contractor
under the orders

Page 158 of 213

 



--------------------------------------------------------------------------------



 



      or subcontracts so terminated, in which case DCH will have the right, at
its discretion, to settle or pay any or all Claims arising out of the
termination of such orders and Subcontracts;

  22.6.2.5   With the approval of the Contract Administrator, settle all
outstanding liabilities and all Claims arising out of such termination or orders
and subcontracts, the cost of which would be reimbursable in whole or in part,
in accordance with the provisions of the Contract;

  22.6.2.6   Complete the performance of such part of the work as shall not have
been terminated by the notice of termination;

  22.6.2.7   Take such action as may be necessary, or as the Contract
Administrator may direct, for the protection and preservation of any and all
property or information related to the Contract that is in the possession of
Contractor and in which DCH has or may acquire an interest;

  22.6.2.8   Promptly make available to DCH, or another CMO plan acting on
behalf of DCH, any and all records, whether medical or financial, related to the
Contractor’s activities undertaken pursuant to this Contractor. Such records
shall be provided at no expense to DCH;

  22.6.2.9   Promptly supply all information necessary to DCH, or another CMO
plan acting on behalf of DCH, for reimbursement of any outstanding Claims at the
time of termination;

  22.6.2.10   Submit a termination plan to DCH for review and approval that
includes the following terms:

  22.6.2.10.1   Maintain Claims processing functions as necessary for ten (10)
consecutive months in order to complete adjudication of all Claims;

  22.6.2.10.2   Comply with all duties and/or obligations incurred prior to the
actual termination date of the Contract, including but not limited to, the
Appeal process as described in Section 4.14;

  22.6.2.10.3   File all Reports concerning the Contractor’s operations during
the term of the Contract in the manner described in this Contract;

  22.6.2.10.4   Ensure the efficient and orderly transition of Members from
coverage under this Contract to coverage under any new arrangement developed by
DCH in accordance with procedures set forth in Section 4.11.4;

  22.6.2.10.5   Maintain the financial requirements, and insurance set forth in
this Contract until DCH provides the Contractor written notice that all
continuing obligations of this Contract have been fulfilled; and

Page 159 of 213

 



--------------------------------------------------------------------------------



 



  22.6.2.10.6   Submit Reports to DCH every thirty (30) Calendar Days detailing
the Contractor’s progress in completing its continuing obligations under this
Contract until completion.

22.6.3   Upon completion of these continuing obligations, the Contractor shall
submit a final report to DCH describing how the Contractor has completed its
continuing obligations. DCH will advise, within twenty (20) Calendar Days of
receipt of this report, if all of the Contractor’s obligations are discharged.
If DCH finds that the final report does not evidence that the Contractor has
fulfilled its continuing obligations, then DCH will require the Contractor to
submit a revised final report to DCH for approval.

22.7   TERMINATION CLAIMS

22.7.1   After receipt of a notice of termination, the Contractor shall submit
to the Contract Administrator any termination claim in the form, and with the
certification prescribed by, the Contract Administrator. Such claim shall be
submitted promptly but in no event later than ten (10) months from the effective
date of termination. Upon failure of the Contractor to submit its termination
claim within the time allowed, the Contract Administrator may, subject to any
review required by the State procedures in effect as of the date of execution of
the Contract, determine, on the basis of information available, the amount, if
any, due to the Contractor by reason of the termination and shall thereupon
cause to be paid to the Contractor the amount so determined.

22.7.2   Upon receipt of notice of termination, the Contractor shall have no
entitlement to receive any amount for lost revenues or anticipated profits or
for expenditures associated with this Contract or any other contract. Upon
termination the Contractor shall be paid in accordance with the following:

  22.7.2.1   At the Contract price(s) for completed Deliverables and/or services
delivered to and accepted by DCH; and/or

  22.7.2.2   At a price mutually agreed upon by the Contractor and DCH for
partially completed Deliverables and/or services.

22.7.3   In the event the Contractor and DCH fail to agree in whole or in part
as to the amounts with respect to costs to be paid to the Contractor in
connection with the total or partial termination of work pursuant to this
article, DCH will determine, on the basis of information available, the amount,
if any, due to the Contractor by reason of termination and shall pay to the
Contractor the amount so determined.

23.0   LIQUIDATED DAMAGES

23.1   GENERAL PROVISIONS

Page 160 of 213

 



--------------------------------------------------------------------------------



 



23.1.1   In the event the Contractor fails to meet the terms, conditions, or
requirements of this Contract and financial damages are difficult or impossible
to ascertain exactly, the Contractor agrees that DCH may assess liquidated
damages, not penalties, against the Contractor for the deficiencies. The Parties
further acknowledge and agree that the specified liquidated damages are
reasonable and the result of a good faith effort by the Parties to estimate the
actual harm caused by the Contractor’s breach. The Contractor’s failure to meet
the requirements in this Contract will be divided into four (4) categories of
events.

23.1.2   Notwithstanding any sanction or liquidated damages imposed upon the
Contractor other than Contract termination, the Contractor shall continue to
provide all Covered Services and care management.

23.2   CATEGORY 1

23.2.1   Liquidated Damages up to $100,000 per violation may be imposed for
Category 1 events. For Category 1 events, the Contractor shall submit a written
corrective action plan to DCH for review and approval prior to implementing the
corrective action. Category 1 events will be monitored by DCH to determine
compliance and shall include and constitute the following:

  23.2.1.1   Acts that discriminate among Members on the basis of their health
status or need for health care services; and

  23.2.1.2   Misrepresentation of actions or falsification of information
furnished to CMS or the State.

  23.2.1.3   Failure to implement requirements stated in the Contractor’s
proposal, the RFP, this Contract, or other material failures in the Contractor’s
duties.

23.3   CATEGORY 2

23.3.1   Liquidated Damages up to $25,000 per violation may be imposed for the
Category 2 events. For Category 2 events, the Contractor shall submit a written
corrective action plan to DCH for review and approval prior to implementing the
corrective action. Category 2 events will be monitored by DCH to determine
compliance and include the following:

  23.3.1.1   Substantial failure to provide medically necessary services that
the Contractor is required to provide under law, or under this Contract, to a
Member covered under this Contract;

  23.3.1.2   Misrepresentation or falsification of information furnished to a
Member, Potential Member, or health care Provider;

Page 161 of 213

 



--------------------------------------------------------------------------------



 



  23.3.1.3   Failure to comply with the requirements for physician incentive
plans, as set forth in 42 CFR 422.208 and 422.210;

  23.3.1.4   Distribution directly, or indirectly, through any Agent or
independent contractor, marketing materials that have not been approved by the
State or that contain false or materially misleading information;

  23.3.1.5   Violation of any other applicable requirements of section 1903(m)
or 1932 of the Social Security Act and any implementing regulations;

  23.3.1.6   Failure of the Contractor to assume full operation of its duties
under this Contract in accordance with the transition timeframes specified
herein;

  23.3.1.7   Imposition of premiums or charges on Members that are in excess of
the premiums or charges permitted under the Medicaid program (the State will
deduct the amount of the overcharge and return it to the affected Member).

  23.3.1.8   Failure to resolve Member Appeals and Grievances within the
timeframes specified in this Contract;

  23.3.1.9   Failure to ensure client confidentiality in accordance with 45 CFR
160 and 164; and

  23.3.1.10   Violation of a subcontracting requirement in the Contract.

23.4   CATEGORY 3

23.4.1   Liquidated Damages up to $5,000.00 per day may be imposed for Category
3 events. For Category 3 events, a written corrective action plan may be
required and corrective action must be taken. In the case of Category 3 events,
if corrective action is taken within four (4) Business Days, then liquidated
damages may be waived at the discretion of DCH. Category 3 events will be
monitored by DCH to determine compliance and shall include the following:

  23.4.1.1   Failure to submit required Reports and Deliverables in the
timeframes prescribed in Section 4.18 and Section 5.7;

  23.4.1.2   Submission of incorrect or deficient Deliverables or Reports as
determined by DCH;

  23.4.1.3   Failure to comply with the Claims processing standards as follows:

  23.4.1.3.1   Failure to process and finalize to a paid or denied status
ninety-seven percent (97%) of all Clean Claims within fifteen (15) Business Days
during a fiscal year;

Page 162 of 213

 



--------------------------------------------------------------------------------



 



  23.4.1.3.2   Failure to process and finalize to a paid or denied status
ninety-nine percent (99%) of all Clean Claims within thirty (30) Business Days
of receipt during a fiscal year; and

  23.4.1.3.3   Failure to pay Providers interest at an eighteen percent (18%)
annual rate, calculated daily for the full period during which a clean,
unduplicated Claim is not adjudicated within the claims processing deadlines.

  23.4.1.4   Failure to comply with the EPSDT initial health visit and screening
requirements for Health Check eligibles within sixty (60) Calendar Days as
described in Section 4.7.

  23.4.1.5   Failure to comply with the EPSDT periodicity schedule for eighty
percent (80%) of Health Check eligibles as described Section 4.7.

  23.4.1.6   Failure to provide an initial visit within fourteen (14) Calendar
Days for all newly enrolled women who are pregnant in accordance with
Sections 4.6.9.1 and 4.8.13.4.

  23.4.1.7   Failure to comply with the Notice of Proposed Action and Notice of
Adverse Action requirements as described in Sections 4.14.3 and 4.14.5.

  23.4.1.8   Failure to comply with any corrective action plans as required by
DCH.

  23.4.1.9   Failure to seek, collect and/or report third party information as
described in Section 8.4.

  23.4.1.10   Failure to comply with the Contractor staffing requirements as
described in Section 14.3.

  23.4.1.11   Failure of Contractor to issue written notice to Members upon
Provider’s notice of termination in the Contractor’s plan as described in
Sections 4.8.17.3 and 4.8.17.4.

  23.4.1.12   Failure to comply with federal law regarding sterilizations,
hysterectomies, and abortions and as described in Section 4.6.5.

23.5   CATEGORY 4

23.5.1   Liquidated Damages as specified below may be imposed for Category 4
events. Imposition of liquidated damages will not relieve the Contractor from
submitting and implementing corrective action plans or corrective action as
determined by DCH. Category 4 events will be monitored by DCH to determine
compliance and include the following:

Page 163 of 213

 



--------------------------------------------------------------------------------



 



  23.5.1.1   Failure to implement the business continuity-disaster recovery
(BC-DR) plan as follows:

  23.5.1.1.1   Implementation of the (BC-DR) plan exceeds the proposed time by
two (2) or less Calendar Days: five thousand dollars ($5,000) per day up to day
2;     23.5.1.1.2   Implementation of the (BC-DR) plan exceeds the proposed time
by more than (2) and up to five (5) Calendar Days: ten thousand dollars
($10,000) per each day beginning with Day 3 and up to Day 5;     23.5.1.1.3  
Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five thousand dollars ($25,000) per
day beginning with Day 6 and up to Day 10; and     23.5.1.1.4   Implementation
of the (BC-DR) plan exceeds the proposed time by more than ten (10) Calendar
Days: fifty thousand dollars ($50,000) per each day beginning with Day 11.

  23.5.1.2   Unscheduled System Unavailability (other than CCE and ECM functions
described below) occurring during a continuous five (5) Business Day period, may
be assessed as follows:

  23.5.1.2.1   Greater than or equal to two (2) and less than twelve (12) hours
cumulative: up to one hundred twenty-five dollars ($125) for each thirty (30)
minutes or portions thereof;     23.5.1.2.2   Greater than or equal to twelve
(12) and less than twenty-four (24) hours cumulative: up to two hundred fifty
dollars ($250) for each thirty (30) minutes or portions thereof; and    
23.5.1.2.3   Greater than or equal to twenty-four (24) hours cumulative: up to
five hundred dollars ($500) for each thirty (30) minutes or portions thereof up
to a maximum of twenty-five thousand dollars ($25,000) per occurrence.

  23.5.1.3   Confirmation of CMO Enrollment (CCE) or Electronic Claims
Management (ECM) system downtime. In any calendar week, penalties may be
assessed as follows for downtime outside the State’s control of any component of
the CCE and ECM systems, such as the voice response system and PC software
response system:

  23.5.1.3.1   Less than twelve (12) hours cumulative: up to two hundred fifty
dollars ($250) for each thirty (30) minutes or portions thereof;

Page 164 of 213

 



--------------------------------------------------------------------------------



 



  23.5.1.3.2   Greater than or equal to twelve (12) and less than twenty-four
(24) hours cumulative: up to five hundred ($500) for each thirty (30) minutes or
portions thereof; and

  23.5.1.3.3   Greater than or equal to twenty-four (24) hours cumulative: up to
one thousand dollars ($1,000) for each thirty (30) minutes or portions thereof
up to a maximum of fifty thousand dollars ($50,000) per occurrence.

  23.5.1.4   Failure to make available to the state and/or its agent readable,
valid extracts of Encounter Information for a specific month within fifteen
(15) Calendar Days of the close of the month: five hundred dollars ($500) per
day. After fifteen (15) Calendar Days of the close of the month: two thousand
dollars ($2000) per day.

  23.5.1.5   Failure to correct a system problem not resulting in System
Unavailability within the allowed timeframe, where failure to complete was not
due to the action or inaction on the part of DCH as documented in writing by the
Contractor:

  23.5.1.5.1   One (1) to fifteen (15) Calendar Days late: two hundred and fifty
dollars ($250) per Calendar Day for Days 1 through 15;     23.5.1.5.2   Sixteen
(16) to thirty (30) Calendar Days late: five hundred dollars ($500) per Calendar
Day for Days 16 through 30; and     23.5.1.5.3   More than thirty (30) Calendar
Days late: one thousand dollars ($1,000) per Calendar Day for Days 31 and
beyond.

  23.5.1.6   Failure to meet the Telephone Hotline Requirements as follows:

  23.5.1.6.1   $1,000.00 for each percentage point that is below the target
answer rate of eighty percent (80%) in sixty (30) seconds;     23.5.1.6.2  
$1,000.00 for each percentage point that is above the target of a one percent
(1%) Blocked Call rate; and     23.5.1.6.3   $1,000.00 for each percentage point
that is above the target of a five percent (5%) Abandoned Call rate.

23.6   OTHER REMEDIES

23.6.1   In addition other liquidated damages described above for Category 1-4
events, DCH may impose the following other remedies:

Page 165 of 213

 



--------------------------------------------------------------------------------



 



  23.6.1.1   Appointment of temporary management of the Contractor as provided
in 42 CFR 438.706, if DCH finds that the Contractor has repeatedly failed to
meet substantive requirements in section 1903 (m) or section 1932 of the Social
Security Act;     23.6.1.2   Granting Members the right to terminate Enrollment
without cause and notifying the affected Members of their right to disenroll;  
  23.6.1.3   Suspension of all new Enrollment, including default Enrollment,
after the effective date of remedies;     23.6.1.4   Suspension of payment to
the Contractor for Members enrolled after the effective date of the remedies and
until CMS or DCH is satisfied that the reason for imposition of the remedies no
longer exists and is not likely to occur;     23.6.1.5   Termination of the
Contract if the Contractor fails to carry out the substantive terms of the
Contract or fails to meet the applicable requirements in 1932 and 1903(m) of the
Social Security Act;     23.6.1.6   Civil Monetary Fines in accordance with 42
CFR 438.704; and     23.6.1.7   Additional remedies allowed under State statute
or State regulation that address areas of non-compliance specified in 42 CFR
438.700.

23.7   NOTICE OF REMEDIES

23.7.1   Prior to the imposition of either liquidated damages or other remedies,
DCH will issue a written notice of remedies that will include the following:

  23.7.1.1   A citation to the law, regulation or Contract provision that has
been violated;     23.7.1.2   The remedies to be applied and the date the
remedies will be imposed;     23.7.1.3   The basis for DCH’s determination that
the remedies should be imposed;     23.7.1.4   Request for a corrective action
plan, if applicable; and     23.7.1.5   The time frame and procedure for the
Contractor to dispute DCH’s determination. A Contractor’s dispute of a
liquidated damage or remedies shall not stay the effective date of the proposed
liquidated damage or remedies.

24.0   INDEMNIFICATION

Page 166 of 213

 



--------------------------------------------------------------------------------



 



24.1   The Contractor hereby releases and agrees to indemnify and hold harmless
DCH, the State of Georgia and its departments, agencies and instrumentalities
(including the State Tort Claims Trust Fund, the State Authority Liability Trust
Fund, The State Employee Broad Form Liability Funds, the State Insurance and
Hazard Reserve Fund, and other self-insured funds, all such funds hereinafter
collectively referred to as the “Funds”) from and against any and all claims,
demands, liabilities, losses, costs or expenses, and attorneys’ fees, caused by,
growing out of, or arising from this Contract, due to any act or omission on the
part of the Contractor, its agents, employees, customers, invitees, licensees or
others working at the direction of the Contractor or on its behalf, or due to
any breach of this Contract by the Contractor, or due to the application or
violation of any pertinent federal, State or local law, rule or regulation. This
indemnification extends to the successors and assigns of the Contractor, and
this indemnification survives the termination of the Contract and the
dissolution or, to the extent allowed by the law, the bankruptcy of the
Contractor.

25.0   INSURANCE

25.1   INSURANCE OF CONTRACTOR

25.1.1   The Contractor shall, at a minimum, prior to the commencement of work,
procure the insurance policies identified below at the Contractor’s own cost and
expense and shall furnish DCH with proof of coverage at least in the amounts
indicated. It shall be the responsibility of the Contractor to require any
Subcontractor to secure the same insurance coverage as prescribed herein for the
Contractor, and to obtain a certificate evidencing that such insurance is in
effect. In the event that any such insurance is proposed to be reduced,
terminated or cancelled for any reason, the Contractor shall Provider to DCH at
least thirty (30) Calendar Days written notice. Prior to the reduction,
expiration and/or cancellation of any insurance policy required hereunder, the
Contractor shall secure replacement coverage upon the same terms and provisions
to ensure no lapse in coverage, and shall furnish, at the request of DCH, a
certificate of insurance indicating the required coverages. The Contractor shall
maintain insurance coverage sufficient to insure against claims arising at any
time during the term of the Contract. The provisions of this Section shall
survive the expiration or termination of this Contract for any reason. In
addition, the Contractor shall indemnify and hold harmless DCH and the State
from any liability arising out of the Contractor’s or its Subcontractor’s
untimely failure in securing adequate insurance coverage as prescribed herein:

  25.1.1.1   Workers’ Compensation Insurance, the policy (ies) to insure the
statutory limits established by the General Assembly of the State of Georgia.
The Workers’ Compensation Policy must include Coverage B – Employer’s Liability
Limits of:

  25.1.1.1   Bodily injury by accident: five hundred thousand dollars ($500,000)
each accident;

Page 167 of 213

 



--------------------------------------------------------------------------------



 



  25.1.1.2   Bodily Injury by Disease: five hundred thousand dollars ($ 500,000)
each employee; and

  25.1.1.3   One million dollars ($ 1,000,000) policy limits.

  25.1.1.2   The Contractor shall require all Subcontractors performing work
under this Contract to obtain an insurance certificate showing proof of Worker’s
Compensation Coverage.

  25.1.1.3   The Contractor shall have commercial general liability policy
(ies) as follows:

  25.1.1.3.1   Combined single limits of one million dollars ($1,000,000) per
person and three million dollars ($3,000,000) per occurrence;     25.1.1.3.2  
On an “occurrence” basis; and     25.1.1.3.3   Liability for property damage in
the amount of three million dollars ($3,000,000) including contents coverage for
all records maintained pursuant to this Contract.

26.0   PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT

26.1   Within five (5) Business Days of Contract Execution, Contractor shall
obtain and maintain in force and effect an irrevocable letter of credit in the
amount of $15,000,000.00. On or before January 2, 2006, Contractor shall obtain
and maintain in force and effect an irrevocable letter of credit in the amount
representing one half of one month’s total Capitation Payment associated with
the actual GHF lives in the Atlanta and Central Service Regions enrolled in
Contractor’s plan. On or before July 1, 2006, Contractor shall obtain and
maintain in force and effect an irrevocable letter of credit in the amount
representing one half of one month’s total Capitation Payment associated with
the actual GHF lives in the Atlanta, Central, East, and North Service Regions
enrolled in Contractor’s plan. On or before January 2, 2007, Contractor shall
obtain and maintain in force and effect an irrevocable letter of credit in the
amount representing one half of one month’s total Capitation Payment associated
with the actual GHF lives in all Service Regions enrolled in Contractor’s plan.
Thereafter, on or before January 2 of each succeeding year, Contractor shall
obtain and maintain in force and effect an irrevocable letter of credit in an
amount prescribed by DCH in its sole discretion, based upon the actual GHF lives
in all Service Regions enrolled in Contractor’s plan. In lieu of the irrevocable
letter of credit, Contractor may furnish a guarantee, in a form and amount which
is acceptable to DCH in its sole discretion.

26.2   The irrevocable letter of credit shall be redeemed by DCH if the
Contractor is (1) unable to perform the terms and conditions of the Contract, or
if (2) the Contractor is

Page 168 of 213

 



--------------------------------------------------------------------------------



 



    terminated by default or bankruptcy, or under both conditions described at
one (1) and two (2).

26.3   During the Contract period, Contractor shall obtain and maintain a
payment bond or guarantee from an entity licensed to do business in the State of
Georgia and acceptable to DCH with sufficient financial strength and
creditworthiness to assume the payment obligations of Contractor in the event of
a default in payment arising from bankruptcy, insolvency, or other cause. Said
bond or guarantee shall be delivered to DCH within five (5) Business Days of
Contract Execution and shall be in the amount of $5,000,000.00. On or before
January 2, 2006, Contractor shall deliver to DCH a bond or guarantee in the
amount of one month’s total Capitation Payment, based upon the actual GHF lives
enrolled in Contractor’s plan. Said bond or guarantee shall be adjusted annually
to reflect the actual GHF lives enrolled in Contractor’s plan as of January 1 of
each year.

27.0   COMPLIANCE WITH ALL LAWS

27.1   NON-DISCRIMINATION

27.1.1   The Contractor agrees to comply with applicable federal and State laws,
rules and regulations, and the State’s policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin including, but not limited to,
Title VI of the Civil Rights Act of 1964, as amended; Title IX of the Education
Amendments of 1972 as amended; the Age Discrimination Act of 1975, as amended;
Equal Employment Opportunity (45 CFR 74 Appendix A (1), Executive Order 11246
and 11375) and the Americans with Disability Act of 1993 (including but not
limited to 28 C.F.R. § 35.100 et seq.). Nondiscrimination in employment
practices is applicable to employees for employment, promotions, dismissal and
other elements affecting employment.

27.2   DELIVERY OF SERVICE AND OTHER FEDERAL LAWS

27.2.1   The Contractor agrees that all work done as part of this Contract will
comply fully with applicable administrative and other requirements established
by applicable federal and State laws and regulations and guidelines, including
but not limited to section 1902(a)(7) of the Social Security Act and DCH
Medicaid and PeachCare for Kids Policies and Procedures manuals, and assumes
responsibility for full compliance with all such applicable laws, regulations,
and guidelines, and agrees to fully reimburse DCH for any loss of funds or
resources or overpayment resulting from non-compliance by Contractor, its staff,
agents or Subcontractors, as revealed in subsequent audits. The provisions of
the Fair Labor Standards Act of 1938 (29 U.S.C. § 201 et seq.) and the rules and
regulations as promulgated by the United States Department of Labor in Title
XXIX of the Code of Federal Regulations are applicable to this Contract.
Contractor shall agree to conform with such federal laws as affect the delivery
of services under this Contract including but not limited to the Titles VI, VII,
XIX, XXI of the Social Security Act, the Federal Rehabilitation Act of

Page 169 of 213

 



--------------------------------------------------------------------------------



 



    1973, the Davis Bacon Act (40 U.S.C. § 276a et seq.), the Copeland
Anti-Kickback Act (40 U.S.C. § 276c), the Clean Air Act (42 U.S.C. 7401 et seq.)
and the Federal Water Pollution Control Act as Amended (33 U.S.C. 1251 et seq.);
the Byrd Anti-Lobbying Amendment (31 U.S.C. 1352); and Debarment and Suspension
(45 CFR 74 Appendix A (8) and Executive Order 12549 and 12689); the Contractor
shall agree to conform to such requirements or regulations as the United States
Department of Health and Human Services may issue from time to time. Authority
to implement federal requirements or regulations will be given to the Contractor
by DCH in the form of a Contract amendment.

27.2.2   The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in data.

27.2.3   The Contractor shall recognize mandatory standards and policies
relating to energy efficiency which are contained in the State energy
conservation plan issues in compliance with the Energy Policy and Conservation
Act (Pub. L. 94-165).

27.3   COST OF COMPLIANCE WITH APPLICABLE LAWS

27.3.1   The Contractor agrees that it will bear any and all costs (including
but not limited to attorneys’ fees, accounting fees, research costs, or
consultant costs) related to, arising from, or caused by compliance with any and
all laws, such as but not limited to federal and State statutes, case law,
precedent, regulations, policies, and procedures. In the event of a disagreement
on this matter, DCH’s determination on this matter shall be conclusive and not
subject to Appeal.

27.4   GENERAL COMPLIANCE

27.4.1   Additionally, the Contractor agrees to comply and abide by all laws,
rules, regulations, statutes, policies, or procedures that may govern the
Contract, the Deliverables in the Contract, or either party’s responsibilities.
To the extent that applicable laws, rules, regulations, statutes, policies, or
procedures require the Contractor to take action or inaction, any costs,
expenses, or fees associated with that action or inaction shall be borne and
paid by the Contractor solely.

28.0   CONFLICT RESOLUTION

28.1   Any dispute concerning a question of fact or obligation related to or
arising from this Contract that is not disposed of by mutual agreement shall be
decided by the Contract Administrator who shall reduce his or her decision to
writing and mail or otherwise furnish a copy to the Contractor. The written
decision of the Contract Administrator

Page 170 of 213

 



--------------------------------------------------------------------------------



 



    shall be final and conclusive, unless the Contractor mails or otherwise
furnishes a written Appeal to the Commissioner of DCH within ten (10) Calendar
Days from the date of receipt of such decision. The decision of the Commissioner
or his duly Authorized Representative for the determination of such Appeal shall
be final and conclusive. In connection with any Appeal proceeding under this
provision, the Contractor shall be afforded an opportunity to be heard and to
offer evidence in support of its Appeal. Pending a final decision of a dispute
hereunder, the Contractor shall proceed diligently with the performance of the
Contract.

29.0   CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE

29.1   No official or employee of the State of Georgia or the federal government
who exercises any functions or responsibilities in the review or approval of the
undertaking or carrying out of the GHF program shall, prior to the completion of
the project, voluntarily acquire any personal interest, direct or indirect, in
this Contract or the proposed Contract.

29.2   The Contractor covenants that it presently has no interest and shall not
acquire any interest, direct or indirect, that would conflict in any material
manner or degree with, or have a material adverse effect on the performance of
its services hereunder. The Contractor further covenants that in the performance
of the Contract no person having any such interest shall be employed.

29.3   All of the parties hereby certify that the provisions of O.C.G.A.
§45-10-20 through §45-10-28, which prohibit and regulate certain transactions
between State officials and employees and the State of Georgia, have not been
violated and will not be violated in any respect throughout the term.

29.4   In addition, it shall be the responsibility of the Contractor to maintain
independence and to establish necessary policies and procedures to assist the
Contractor in determining if the actual Contractors performing work under this
Contract have any impairments to their independence. To that end, the Contractor
shall submit a written plan to DCH within five (5) Business Days of Contract
Award in which it outlines its Impartiality and Independence Policies and
Procedures relating to how it monitors and enforces Contractor and Subcontractor
impartiality and independence. The Contractor further agrees to take all
necessary actions to eliminate threats to impartiality and independence,
including but not limited to reassigning, removing, or terminating Contractors
or Subcontractors.

30.0   NOTICE

30.1   All notices under this Contract shall be deemed duly given upon delivery,
if delivered by hand, or three (3) Calendar Days after posting, if sent by
registered or certified

Page 171 of 213

 



--------------------------------------------------------------------------------



 



    mail, return receipt requested, to a party hereto at the addresses set forth
below or to such other address as a party may designate by notice pursuant
hereto.

For DCH:
Contract Administration:
_________________________________
Georgia Department of Community Health
2 Peachtree Street, NW — 35th Floor
Atlanta, GA 30303-3159
(404) 657-7793 – Phone
(404) 656-5537 – Fax
e-mail address:
Project Leader:
Kathy Driggers
Georgia Department of Community Health
2 Peachtree Street, NW – 37th Floor
Atlanta, GA 30303-3159
(404) 657-7793 – Phone
(404) 656-5537 – Fax
e-mail address:
For Contractor:
_________________________________
_________________________________
(404)
(404) — Fax
e-mail address

30.2   It shall be the responsibility of the Contractor to inform the Contract
Administrator of any change in address in writing no later than five
(5) Business Days after the change.

31.0   MISCELLANEOUS

31.1   CHOICE OF LAW OR VENUE

31.1.1   This Contract shall be governed in all respects by the laws of the
State of Georgia. Any lawsuit or other action brought against DCH or the State
based upon or arising

Page 172 of 213

 



--------------------------------------------------------------------------------



 



    from this Contract shall be brought in a court or other forum of competent
jurisdiction in Fulton County in the State of Georgia.

31.2   ATTORNEY’S FEES

31.2.1   In the event that either party deems it necessary to take legal action
to enforce any provision of this Contract, and in the event DCH prevails, the
Contractor agrees to pay all expenses of such action including reasonable
attorney’s fees and costs at all stages of litigation as awarded by the court, a
lawful tribunal, hearing officer or administrative law judge. If the Contractor
prevails in any such action, the court or hearing officer, at its discretion,
may award costs and reasonable attorney’s fees to the Contractor. The term legal
action shall be deemed to include administrative proceedings of all kinds, as
well as all actions at law or equity.

31.3   SURVIVABILITY

31.3.1   The terms, provisions, representations and warranties contained in this
Contract shall survive the delivery or provision of all services or Deliverables
hereunder.

31.4   DRUG-FREE WORKPLACE

31.4.1   The Contractor shall certify to DCH that a drug-free workplace shall be
provided for the Contractor’s employees during the performance of this Contract
as required by the “Drug-Free Workplace Act”, O.C.G.A. § 50-24-1, et seq. and
applicable federal law. The Contractor will secure from any Subcontractor hired
to work in a drug-free workplace such similar certification. Any false
certification by the Contractor or violation of such certification, or failure
to carry out the requirements set forth in the code, may result in the
Contractor being suspended, terminated or debarred from the performance of this
Contract.

31.5   CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND
OTHER MATTERS

31.5.1   The Contractor certifies that it is not presently debarred, suspended,
proposed for debarment or declared ineligible for award of contracts by any
federal or State agency.

31.6   WAIVER

31.6.1   The waiver by DCH of any breach of any provision contained in this
Contract shall not be deemed to be a waiver of such provision on any subsequent
breach of the same or any other provision contained in this Contract and shall
not establish a course of performance between the parties contradictory to the
terms hereof.

31.7   FORCE MAJEURE

Page 173 of 213

 



--------------------------------------------------------------------------------



 



31.7.1   Neither party to this Contract shall be responsible for delays or
failures in performance resulting from acts beyond the control of such party.
Such acts shall include, but not be limited to, acts of God, strikes, riots,
lockouts, acts of war, epidemics, fire, earthquakes, or other disasters.

31.8   BINDING

31.8.1   This Contract and all of its terms, conditions, requirements, and
amendments shall be binding on DCH and the Contractor and their respective
successors and permitted assigns.

31.9   TIME IS OF THE ESSENCE

31.9.1   Time is of the essence in this Contract. Any reference to “Days” shall
be deemed Calendar Days unless otherwise specifically stated.

31.10   AUTHORITY

31.10.1   DCH has full power and authority to enter into this Contract, and the
person acting on behalf of and signing for the Contractor has full authority to
enter into this Contract, and the person signing on behalf of the Contractor has
been properly authorized and empowered to enter into this Contract on behalf of
the Contractor and to bind the Contractor to the terms of this Contract. Each
party further acknowledges that it has had the opportunity to consult with
and/or retain legal counsel of its choice, read this Contract, understands this
Contract, and agrees to be bound by it.

31.11   ETHICS IN PUBLIC CONTRACTING

31.11.1   The Contractor understands, states, and certifies that it made its
proposal to the RFP without collusion or fraud and that it did not offer or
receive any kickbacks or other inducements from any other Contractor, supplier,
manufacturer, or Subcontractor in connection with its proposal to the RFP.

31.12   CONTRACT LANGUAGE INTERPRETATION

31.12.1   The Contractor and DCH agree that in the event of a disagreement
regarding, arising out of, or related to, Contract language interpretation,
DCH’s interpretation of the Contract language in dispute shall control and
govern. DCH’s interpretation of the Contract language in dispute shall not be
subject to Appeal under any circumstance.

31.13   ASSESSMENT OF FEES

31.13.1   The Contractor and DCH agree that DCH may elect to deduct any assessed
fees from payments due or owing to the Contractor or direct the Contractor to
make payment directly to DCH for any and all assessed fees. The choice is solely
and strictly DCH’s choice.

Page 174 of 213

 



--------------------------------------------------------------------------------



 



31.14   COOPERATION WITH OTHER CONTRACTORS

31.14.1   In the event that DCH has entered into, or enters into, agreements
with other contractors for additional work related to the services rendered
hereunder, the Contractor agrees to cooperate fully with such other contractors.
The Contractor shall not commit any act that will interfere with the performance
of work by any other contractor.

31.14.2   Additionally, if DCH eventually awards this Contract to another
contractor, the Contractor agrees that it will not engage in any behavior or
inaction that prevents or hinders the work related to the services contracted
for in this Contract. In fact, the Contractor agrees to submit a written
turn-over plan and/or transition plan to DCH within thirty (30) Days of
receiving the Department’s intent to terminate letter. The Parties agree that
the Contractor has not successfully met this obligation until the Department
accepts its turn-over plan and/or transition plan.

31.14.3   The Contractor’s failure to cooperate and comply with this provision,
shall be sufficient grounds for DCH to halt all payments due or owing to the
Contractor until it becomes compliant with this or any other contract provision.
DCH’s determination on the matter shall be conclusive and not subject to Appeal.

31.15   SECTION TITLES NOT CONTROLLING

31.15.1   The Section titles used in this Contract are for reference purposes
only and shall not be deemed a part of this Contract.

31.16   LIMITATION OF LIABILITY/EXCEPTIONS

31.16.1   Nothing in this Contract shall limit the Contractor’s indemnification
liability or civil liability arising from, based on, or related to claims
brought by DCH or any third party or any claims brought against DCH or the State
by a third party or the Contractor.

31.17   COOPERATION WITH AUDITS

31.17.1   The Contractor agrees to assist and cooperate with the Department in
any and all matters and activities related to or arising out of any audit or
review, whether federal, private, or internal in nature, at no cost to the
Department.

31.17.2   The parties also agree that the Contractor shall be solely responsible
for any costs it incurs for any audit related inquiries or matters. Moreover,
the Contractor may not charge or collect any fees or compensation from DCH for
any matter, activity, or inquiry related to, arising out of, or based on an
audit or review.

Page 175 of 213

 



--------------------------------------------------------------------------------



 



31.18   HOMELAND SECURITY CONSIDERATIONS

31.18.1   The Contractor shall perform the services to be provided under this
Contract entirely within the boundaries of the United States. Also, the
Contractor will not hire any individual to perform any services under this
Contract if that individual is required to have a work visa approved by the U.S.
Department of Homeland Security and such individual has not met this
requirement.

31.18.2   If the Contractor performs services, or uses services, in violation of
the foregoing paragraph, the Contractor shall be in material breach of this
Contract and shall be liable to the Department for any costs, fees, damages,
claims, or expenses it may incur. Additionally, the Contractor shall be required
to hold harmless and indemnify DCH pursuant to the indemnification provisions of
this Contract.

31.18.3   The prohibitions in this Section shall also apply to any and all
agents and Subcontractors used by the Contractor to perform any services under
this Contract.

31.19   PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED

31.19.1   The Contractor shall not knowingly have a relationship with an
individual, or an affiliate of an individual, who is debarred, suspended, or
otherwise excluded from participating in procurement activities under the
Federal Acquisition Regulation or from participating in non-procurement
activities under regulations issued under Executive Order No. 12549 or under
guidelines implementing Executive Order No. 12549. For the purposes of this
Section, a “relationship” is described as follows:

  31.19.1.1   A director, officer or partner of the Contractor;

  31.19.1.2   A person with beneficial ownership of five percent (5%) or more of
the Contractor entity; and

  31.19.1.3   A person with an employment, consulting or other arrangement with
the Contractor’s obligations under its Contract with the State.

31.20   OWNERSHIP AND FINANCIAL DISCLOSURE

31.20.1   The Contractor shall disclose financial statements for each person or
corporation with an ownership or control interest of five percent (5%) or more
in the Contractor’s entity for the prior twelve (12) month period. For the
purposes of this Section, a person or corporation with an ownership or control
interest shall mean a person or corporation:

  31.20.1.1   That owns directly or indirectly five percent (5%) or more of the
Contractor’s capital or stock or received five percent (5%) or more of its
profits;

Page 176 of 213

 



--------------------------------------------------------------------------------



 



  31.20.1.2   That has an interest in any mortgage, deed of trust, note, or
other obligation secured in whole or in part by the Contractor or by its
property or assets, and that interest is equal to or exceeds five percent (5%)
of the total property and assets of the Contractor; and

  31.20.1.3   That is an officer or director of the Contractor (if it is
organized as a corporation) or is a partner in the Contractor’s organization (if
it is organized as a partnership).

32.0   AMENDMENT IN WRITING

32.1   No amendment, waiver, termination or discharge of this Contract, or any
of the terms or provisions hereof, shall be binding upon either party unless
confirmed in writing. None of the Solicitation Documents may be modified or
amended, except by writing executed by both parties. Additionally, CMS approval
may be required before any such amendment is effective. DCH will determine, in
its sole discretion, when such CMS approval is required. Any agreement of the
parties to amend, modify, eliminate or otherwise change any part of this
Contract shall not affect any other part of this Contract, and the remainder of
this Contract shall continue to be of full force and effect as set out herein.

33.0   CONTRACT ASSIGNMENT

33.1   Contractor shall not assign this Contract, in whole or in part, without
the prior written consent of DCH, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.

34.0   SEVERABILITY

34.1   Any section, subsection, paragraph, term, condition, provision, or other
part of this Contract that is judged, held, found or declared to be voidable,
void, invalid, illegal or otherwise not fully enforceable shall not affect any
other part of this Contract, and the remainder of this Contract shall continue
to be of full force and effect as set out herein.

35.0   COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT
ORGANIZATIONS (O.C.G.A. § 50-20-1 ET SEQ.)

Page 177 of 213

 



--------------------------------------------------------------------------------



 



35.1   The Contractor agrees to comply at all times with the provisions of the
Federal Single Audit Act (hereinafter called the Act) as amended from time to
time, all applicable implementing regulations, including but not limited to any
disclosure requirements imposed upon non-profit organizations by the Georgia
Department of Audits as a result of the Act, and to make complete restitution to
DCH of any payments found to be improper under the provisions of the Act by the
Georgia Department of Audits, the Georgia Attorney General’s Office or any of
their respective employees, agents, or assigns.

36.0   ENTIRE AGREEMENT

36.1   This Contract constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations,
representations or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the parties.

(Signatures on following page)
Page 178 of 213

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the parties state and affirm that they are duly
authorized to bind the respected entities designated below as of the day and
year indicated.
GEORGIA DEPARTMENT OF COMMUNITY HEALTH

       
/s/ Tim Burgess
  7/18/05  
 
 
 
 
Tim Burgess, Commissioner
  Date  
 
     
DOAS STATE PURCHASING REPRESENTATIVE
     
 
     
/s/ Anne Maize
  7-18-05  
 
 
 
 
Anne Maize
  Date  
 
     
WellCare of Georgia, Inc.
     
 
     
CONTRACTOR NAME
     
 
     

           
BY:
  /s/ Todd S. Farha   July 15, 2005  
 
         
 
  Signature   Date  
 
          Todd S. Farha               Print/Type Name      

     
President and CEO
       SEAL
 
   
TITLE
  AFFIX CORPORATE SEAL HERE
 
  (Corporations without a seal, attach a
 
  Certificate of Corporate Resolution)

     
ATTEST:
  /s/ Thaddeus Bereday
 
   
 
  **SIGNATURE
 
   
 
  Secretary
 
   
 
  TITLE

 

*   Must be President, Vice President, CEO or other authorized officer
  **   Must be Corporate Secretary

Page 179 of 213

 



--------------------------------------------------------------------------------



 



ADDENDUM TO CONTRACT No. 0654
Notwithstanding any provision of the Contractor’s proposal to the contrary, the
Contractor shall use distance/mileage criteria for Auto-Assignment of members to
a PCP.
Notwithstanding any provision of the Contractor’s proposal to the contrary, the
Contractor’s Web site shall be established and accessible to DCH, Providers, and
Members on or before January 1, 2006.
Notwithstanding any provision of the Contractor’s proposal to the contrary, the
Contractor must provide the capability for Electronic Funds Transfer (EFT) for
payment of Claims to Providers on or before January 1, 2006.
Page 180 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
DRUG FREE WORKPLACE CERTIFICATE
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES (HHS)
CERTIFICATION REGARDING DRUG-FREE WORKPLACE REQUIREMENTS
GRANTEES OTHER THAN INDIVIDUALS
By signing and/or submitting this application or grant agreement, the grantee is
providing the certification set out below.
This certification is required by regulations implementing the Drug-Free
Workplace Act of 1988, 45 CFR Part 76, Subpart F. The regulations, published in
the January 31, 1989 Federal Register, require certification by grantees that
they will maintain a drug-free workplace. The certification set out below is a
material representation of fact upon which reliance will be placed when HHS
makes a determination regarding the award of the grant. False certification or
violation of the certification shall be grounds for suspension of payments,
suspension or termination of grants, or government-wide suspension or debarment.
The grantee certifies that it will provide a drug-free workplace by:

1.   Publishing a statement notifying employees that the unlawful manufacture,
distribution, dispensing, possession or use of a controlled substance is
prohibited in the grantee’s workplace and specifying the actions that will be
taken against employees for violation of such prohibition;   2.   Establishing a
drug-free awareness program to inform employees about:

  a)   The dangers of drug abuse in the workplace;     b)   The grantee’s policy
of maintaining a drug-free workplace;     c)   Any available drug counseling,
rehabilitation, and employee assistance programs; and     d)   The penalties
that may be imposed upon employees for drug abuse violations occurring in the
workplace;

3.   Making it a requirement that each employee who will be engaged in the
performance of the grant be given a copy of the statement required by paragraph
1;

4.   Notifying the employee in the statement required by paragraph 1 that, as a
Condition of employment under the grant, the employee will:

  a)   Abide by the terms of the statement; and     b)   Notify the employer of
any criminal drug statute conviction for a violation occurring in the workplace
no later than five Days after such conviction;

Page 181 of 213

 



--------------------------------------------------------------------------------



 



5.   Notifying the agency within ten Days after receiving notice under
subparagraph 4. b) from an employee or otherwise receiving actual notice of such
conviction;

6.   Taking one of the following actions, within 30 Days of receiving notice
under subparagraph 4. b), with respect to any employee who is so convicted;

  a)   Taking appropriate personnel action against such an employee, up to and
including termination; or     b)   Requiring such employee to participate
satisfactorily in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, State, or local health, law enforcement, or other
appropriate agency;

7.   Making a good faith effort to continue to maintain a drug-free workplace
through implementation of paragraphs 1, 2, 3, 4, 5, and 6.

     
WellCare of Georgia, Inc.
   
 
   
          Contractor
   
 
   
     /s/ Todd S. Farha
  July 15, 2005
 
   
          Signature
       Date

Page 182 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED
DEBARMENT, AND OTHER RESPONSIBILITY MATTERS
(LOGO) [g96659g9665900.gif]
Federal Acquisition Regulation 52.209-5, Certification Regarding Debarment,
Suspension, Proposed Debarment, and Other Responsibility Matters (March 1996)
(a) (1) The Contractor certifies, to the best of its knowledge and belief, that—

  (i)   The Contractor and/or any of its Principals—

  A.   Are o are notþ presently debarred, suspended, proposed for debarment, or
declared ineligible for award of Contracts by any Federal agency;     B.   Have
o have notþ within a three-year period preceding this offer, been convicted of
or had a civil judgment rendered against them for: commission of Fraud or
criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, State, or local) Contract or subcontract;
violation of federal or State antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, evasion, or receiving stolen
property; and     C.   Are o are not þ presently indicted for, or otherwise
criminally or civilly charged by a governmental entity with commission of any of
the offenses enumerated in subdivision (a)(1)(i)(B) of this provision.

  (ii)   The Contractor has o has not þ within a three-year period preceding
this offer, had one or more Contracts terminated for default by any federal
agency.     (2)   “Principals,” for purposes of this certification, means
officers, directors, owners, partners, and, persons having primary management or
supervisory responsibilities within a business entity (e.g., general manager,
plant manager, head of a subsidiary, division, or business segment; and similar
positions).

This certification concerns a matter within the jurisdiction of an Agency of the
United States and the making of a false, fictitious, or Fraudulent certification
may render the maker subject to prosecution under 18 U.S.C. § 1001.

(b)   The Contractor shall provide immediate written notice to the Contracting
Officer if, at any time prior to Contract Award, the Contractor learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.

Page 183 of 213

 



--------------------------------------------------------------------------------



 



(c)   A certification that if any of the items in paragraph (a) of this
provision exist will not necessarily result in Withholding of an award under
this solicitation. However, the certification will be considered in connection
with a determination of the Contractor’s responsibility. Failure of the
Contractor to furnish a certification or provide such additional information as
requested by the Contracting Officer may render the Contractor non-responsible.

(d)   Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render, in good faith, the
certification required by paragraph (a) of this provision. The knowledge and
information of an Contractor is not required to exceed that which is normally
possessed by a prudent person in the ordinary course of business dealings.

(e)   The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making award. If it
is later determined that the Contractor knowingly rendered an erroneous
certification, in addition to other remedies available to the Government, the
Contracting Officer may terminate the Contract resulting from this solicitation
for default.

Contractor:

         
By:
  Todd S. Farha    
 
       
 
       
 
       /s/ Todd S. Farha   July 15, 2005
 
       
 
  Signature        Date
 
       
 
  Todd S. Farha, President and CEO    
 
       
 
  Name and Title    

Page 184 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
GEORGIA DEPARTMENT OF COMMUNITY HEALTH
NONPROFIT ORGANIZATION DISCLOSURE FORM
Notice to all DCH Contractors: Pursuant to Georgia law, nonprofit organizations
that receive funds from a State organization must comply with audit requirements
as specified in O.C.G.A. § 50-20-1 et seq. (hereinafter “the Act”) to ensure
appropriate use of public funds. “Nonprofit Organization” means any corporation,
trust, association, cooperative, or other organization that is operated
primarily for scientific, educational, service, charitable, or similar purposes
in the public interest; is not organized primarily for profit; and uses its net
proceeds to maintain, improve or expand its operations. The term nonprofit
organization includes nonprofit institutions of higher education and hospitals.
For financial reporting purposes, guidelines issued by the American Institute of
Certified Public Accountants should be followed in determining nonprofit status.
The Department of Community Health (DCH) must report Contracts with nonprofit
organizations to the Department of Audits and must ensure compliance with the
other requirements of the Act. Prior to execution of any Contract, the potential
Contractor shall complete this form disclosing its corporate status to DCH. This
form must be returned, along with proof of corporate status, to: Elvina Calland,
Director, Contract and Procurement Administration, Georgia Department of
Community Health, 35th Floor, 2 Peachtree Street, N.W., Atlanta, Georgia
30303-3159.
Acceptable proof of corporate status includes, but is not limited to, the
following documentation:

•   Financial statements for the previous year;

•   Employee list;

•   Employee salaries;

•   Employees’ reimbursable expenses; and

•   Corrective action plans.

Entities that meet the definition of nonprofit organization provided above and
are subject the requirements of the Act will be contacted by DCH for further
information.

     
COMPANY NAME: WellCare of Georgia, Inc.
     
ADDRESS: 8725 Henderson Road, Renaissance One
   
                      Tampa, Florida 33634
   

     
PHONE: (813) 290-6353
  FAX: (813) 290-6210

         
CORPORATE STATUS: (check one)
  For Profit   x   Non-Profit  o

I, the undersigned duly Authorized Representative of
WellCare of Georgia, Inc. do hereby attest that the above
information is true and correct to the best of my knowledge.

     
/s/ Todd S. Farha
  July 15, 2005
 
   
          Signature
  Date

Page 185 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT D
STATE OF GEORGIA
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
2 PEACHTREE STREET, N.W.
ATLANTA, GEORGIA 30303-3159
CONFIDENTIALITY STATEMENT
FOR SAFEGUARDING INFORMATION
I, the undersigned, understand, and by my signature agree to comply with Federal
and State requirements (References: 42 CFR 431.300 – 431.306. Chapter 350-5 of
Rules of Georgia Department of Community Health) regarding the safeguarding of
Medicaid information in my possession, including but not limited to information
which is electronically obtained from the Medicaid Management Information System
(MMIS) while performing Contractual services with the Department of Community
Health, its Agents or Contractors.

          Individual’s Name: (typed or printed): Todd S. Farha      
Signature:
  /s/ Todd S. Farha   Date: July 15, 2005
 
         
Telephone No.:
  (813) 290-6353    

     
Company or Agency Name and Address:
  WellCare of Georgia, Inc.
 
  8725 Henderson Road, Ren One
 
  Tampa, Florida 33634

Page 186 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT E
BUSINESS ASSOCIATE AGREEMENT
                    This Business Associate Agreement (hereinafter referred to
as “Agreement”), effective this 15th day of July, 2005 is made and entered into
by and between the Georgia Department of Community Health (hereinafter referred
to as “DCH”) and WellCare of Georgia, Inc. (hereinafter referred to as
“Contractor”) as Amendment No.One to Contract No. 0654 between DCH and
Contractor dated July 15, 2005 (“Contract”).
                    WHEREAS, DCH is required by the Health Insurance Portability
and Accountability Act of 1996, Public Law 104-191 (“HIPAA”), to enter into a
Business Associate Agreement with certain entities that provide functions,
activities, or services involving the use of Protected Health Information
(“PHI”);
                    WHEREAS, Contractor, under Contract No. 0654 (hereinafter
referred to as “Contract”), may provide functions, activities, or services
involving the use of PHI;
                    NOW, THEREFORE, for and in consideration of the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, DCH
and Contractor (each individually a “Party” and collectively the “Parties”)
hereby agree as follows:

1.   Terms used, but not otherwise defined, in this Agreement shall have the
same meaning as those terms in the Privacy Rule, published as the Standards for
Privacy of Individually Identifiable Health Information in 45 CFR Parts 160 and
164 (“Privacy Rule”):   2.   Except as limited in this Agreement, Contractor may
use or disclose PHI only to extent necessary to meet its responsibilities as set
forth in the Contract provided that such use or disclosure would not violate the
Privacy Rule if done by DCH.   3.   Unless otherwise required by Law, Contractor
agrees:

  A.   That it will not request, create, receive, use or disclose PHI other than
as permitted or required by this Agreement or as required by law.     B.   To
establish, maintain and use appropriate safeguards to prevent use or disclosure
of the PHI other than as provided for by this Agreement.

Page 187 of 213

 



--------------------------------------------------------------------------------



 



  C.   To mitigate, to the extent practicable, any harmful effect that is known
to Contractor of a use or disclosure of PHI by Contractor in violation of the
requirements of this Agreement.     D.   That its Agents or Subcontractors are
subject to the same obligations that apply to Contractor under this Agreement
and Contractor agrees to ensure that its Agents or Subcontractors comply with
the Conditions, restrictions, prohibitions and other limitations regarding the
request for, creation, receipt, use or disclosure of PHI, that are applicable to
Contractor under this Agreement.     E.   To report to DCH any use or disclosure
of PHI that is not provided for by this Agreement of which it becomes aware.
Contractor agrees to make such report to DCH in writing in such form as DCH may
require within twenty-four (24) hours after Contractor becomes aware.     F.  
To make any amendment(s) to PHI in a Designated Record Set that DCH directs or
agrees to pursuant to 45 CFR 164.526 at the request of DCH or an Individual,
within five (5) Business Days after request of DCH or of the Individual.
Contractor also agrees to provide DCH with written confirmation of the amendment
in such format and within such time as DCH may require.     G.   To provide
access to PHI in a Designated Record Set, to DCH upon request, within five
(5) Business Days after such request, or, as directed by DCH, to an Individual.
Contractor also agrees to provide DCH with written confirmation that access has
been granted in such format and within such time as DCH may require.     H.   To
give DCH, the Secretary of the U.S. Department of Health and Human Services (the
“Secretary”) or their designees access to Contractor’s books and records and
policies, practices or procedures relating to the use and disclosure of PHI for
or on behalf of DCH within five (5) Business Days after DCH, the Secretary or
their designees request such access or otherwise as DCH, the Secretary or their
designees may require. Contractor also agrees to make such information available
for review, inspection and copying by DCH, the Secretary or their designees
during normal business hours at the location or locations where such information
is maintained or to otherwise provide such information to DCH, the Secretary or
their designees in such form, format or manner as DCH, the Secretary or their
designees may require.     I.   To document all disclosures of PHI and
information related to such disclosures as would be required for DCH to respond
to a request by an Individual or by the Secretary for an accounting of
disclosures of PHI in accordance with the requirements of the Privacy Rule.    
J.   To provide to DCH or to an Individual, information collected in accordance
with Section 3. I. of this Agreement, above, to permit DCH to respond to a
request by an Individual for an accounting of disclosures of PHI as provided in
the Privacy Rule.

Page 188 of 213

 



--------------------------------------------------------------------------------



 



4.   Unless otherwise required by Law, DCH agrees:       That it will notify
Contractor of any new limitation in DCH’s Notice of Privacy Practices in
accordance with the provisions of the Privacy Rule if, and to the extent that,
DCH determines in the exercise of its sole discretion that such limitation will
affect Contractor’s use or disclosure of PHI.       That it will notify
Contractor of any change in, or revocation of, permission by an Individual for
DCH to use or disclose PHI to the extent that DCH determines in the exercise of
its sole discretion that such change or revocation will affect Contractor’s use
or disclosure of PHI.       That it will notify Contractor of any restriction
regarding its use or disclosure of PHI that DCH has agreed to in accordance with
the Privacy Rule if, and to the extent that, DCH determines in the exercise of
its sole discretion that such restriction will affect Contractor’s use or
disclosure of PHI.   5.   The Term of this Agreement shall be effective as of
July 15, 2005, and shall terminate when all of the PHI provided by DCH to
Contractor, or created or received by Contractor on behalf of DCH, is destroyed
or returned to DCH, or, if it is infeasible to return or destroy PHI,
protections are extended to such information, in accordance with the termination
provisions in this Section.

  A.   Termination for Cause. Upon DCH’s knowledge of a material breach by
Contractor, DCH will either:

  (1)   Provide an opportunity for Contractor to cure the breach or end the
violation, and terminate this Agreement if Contractor does not cure the breach
or end the violation within the time specified by DCH;     (2)   Immediately
terminate this Agreement if Contractor has breached a material term of this
Agreement and cure is not possible; or     (3)   If neither termination nor cure
is feasible, DCH will report the violation to the Secretary.

  B.   Effect of Termination.         Except as provided in paragraph (A.)
(2) of this Section, upon termination of this Agreement, for any reason,
Contractor shall return or destroy all PHI received from DCH, or created or
received by Contractor on behalf of DCH. This provision shall apply to PHI that
is in the possession of Subcontractors or Agents of Contractor. Neither
Contractor nor its Agents nor Subcontractors shall retain copies of the PHI.

  (1)   In the event that Contractor determines that returning or destroying the
PHI is not feasible, Contractor shall send DCH detailed written notice of the
specific

Page 189 of 213

 



--------------------------------------------------------------------------------



 



reasons why it believes such return or destruction not feasible and the factual
basis for such determination, including the existence of any Conditions or
circumstances which make such return or disclosure infeasible. If DCH
determines, in the exercise of its sole discretion, that the return or
destruction of such PHI is not feasible, Contractor agrees that it will limit
its further use or disclosure of PHI only to those purposes DCH may, in the
exercise of its sole discretion, deem to be in the public interest or necessary
for the protection of such PHI, and will take such additional action as DCH may
require for the protection of patient privacy or the safeguarding, security and
protection of such PHI.

  (2)   If neither termination nor cure is feasible, DCH will report the
violation to the Secretary.     (3)   Section 5. B. of this Agreement, regarding
the effect of termination or expiration, shall survive the termination of this
Agreement.

  C.   Conflicting Termination Provisions.         In the event of conflicting
termination provisions or requirements, with respect to PHI, the termination
provisions of Section 5 in this Business Associate Agreement shall control and
supercede and control those in the underlying Contract.

6.   Interpretation. Any ambiguity in this Agreement shall be resolved to permit
DCH to comply with applicable Medicaid laws, rules and regulations, and the
Privacy Rule, and any rules, regulations, requirements, rulings,
interpretations, procedures or other actions related thereto that are
promulgated, issued or taken by or on behalf of the Secretary; provided that
applicable Medicaid laws, rules and regulations and the laws of the State of
Georgia shall supercede the Privacy Rule if, and to the extent that, they impose
additional requirements, have requirements that are more stringent than or have
been interpreted to provide greater protection of patient privacy or the
security or safeguarding of PHI than those of HIPAA and its Privacy Rule.   7.  
All other terms and Conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

Signatures on following page
Page 190 of 213

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

          Individual’s Name: (typed or printed): Todd S. Farha      
*Signature:
  /s/ Todd S. Farha   Date: July 15, 2005
 
          Title: President and Chief Executive Officer    

     
Telephone No.: (813) 290-6353
  Fax No. (813) 290-6210
 
   
Company or Agency Name and Address:
  WellCare of Georgia, Inc.
 
  8725 Henderson Road, Ren One
 
  Tampa, Florida 33634

 

*   Must be President, Vice President, CEO or other authorized officer
  **   Must be Corporate Secretary

Page 191 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT F
VENDOR LOBBYLIST DISCLOSURE AND REGISTRATION
CERTIFICATION FORM
(LOGO) [g96659g9665900.gif]
Pursuant to Executive Order Number 10.01.03.01 (the “Order”), which was signed
by Governor Sonny Perdue on October 1, 2003, Contractors with the State are
required to complete this form. The Order requires “Vendor Lobbyists,” defined
as those who lobby State officials on behalf of businesses that seek a Contract
to sell goods or services to the State or those who oppose such a Contract, to
certify that they have registered with the State Ethics Commission and filed the
disclosures required by Article 4 of Chapter 5 of Title 21 of the Official Code
of Georgia Annotated. Consequently, every vendor desiring to enter into a
Contract with the State must complete this certification form. False,
incomplete, or untimely registration, disclosure, or certification shall be
grounds for termination of the award and Contract and may cause recoupment or
refund actions against Contractor.
In order to be in compliance with Executive Order Number 10.01.03.01, please
complete this Certification Form by designating only one of the following:

ú   Contractor does not have any lobbyist employed, retained, or affiliated with
the Contractor who is seeking or opposing Contracts for it or its clients.
Consequently, Contractor has not registered anyone with the State Ethics
Commission as required by Executive Order Number 10.01.03.01 and any of its
related rules, regulations, policies, or laws.   ú   Contractor does have
lobbyist(s) employed, retained, or affiliated with the Contractor who are
seeking or opposing Contracts for it or its clients. The lobbyists are:      
Hunter Towns       Charles Tanksley       Contractor states, represents,
warrants, and certifies that it has registered the above named lobbyists with
the State Ethics Commission as required by Executive Order Number 10.01.03.01
and any of its related rules, regulations, policies, or laws.

Signatures on the following page
Page 192 of 213

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

     
WellCare of Georgia, Inc.
  July 15, 2005      
          Contractor
  Date

     
/s/ Todd S. Farha
  President and CEO
 
          Signature
            Title of Signatory

Page 193 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT G
PAYMENT BOND AND
IRREVOCABLE LETTER OF CREDIT
Signatures on the following page
Page 194 of 213

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Signed and sealed this______day of ___________________________ in the presence
of:

                        Seal
 
  Witness     Contractor  
 
  Title        
 
                     
Seal
           
 
  Witness     Surety
 
           
 
  By:        
 
           
 
  Title        
 
           
 
           
 
  COUNTERSIGNED    
 
           
 
  By:                    

Page 195 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT H
RESERVED
Page 196 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
NOTICE OF YOUR RIGHT TO A HEARING
You have the right to a hearing about this decision. To have a hearing, you must
ask for one in writing. You should send a copy of the attached letter in thirty
(30) Days or less from the date that the notice of action is mailed to this
address:
Department of Community Health
Legal Services Section
Division of Medical Assistance
Two Peachtree Street, NW-40th Floor
Atlanta, Georgia 30303-3159
If you want to keep your services, you must send a written request for a hearing
before the date that your services change.
The Office of State Administrative Hearings will notify you of the time, place
and date of your hearing. An Administrative Law Judge will hold the hearing. In
the hearing, you may speak for yourself or let a friend or family member speak
for you. You also may ask a lawyer to help you. You may be able to get legal
help at no cost. If you want a lawyer to help you, you may call one of these
numbers:

                 
1.
  Georgia Legal Services Program     2.     Georgia Advocacy Office
 
  1-800-498-9469           1-800-537-2329
 
  (Statewide legal services, EXCEPT           (Statewide advocacy for persons
 
  for the counties served by Atlanta           with disabilities or
 
  Legal Aid)           mental illness)
 
               
3.
  Atlanta Legal Aid     4.     State Ombudsman Office
 
  404-377-0701 (Dekalb/Gwinnett Counties)           1-888-454-5826
 
  770-528-2565 (Cobb County)           (Nursing Home or Personal
 
  404-524-5811 (Fulton County) 404-669-0233 (So. Fulton/Clayton County)        
  Care Home)

You may also ask for free mediation services by calling 404-657-2806. Mediation
is another way to solve problems without a hearing. If you cannot solve the
problem with mediation, you still have the right to a hearing.
Page 197 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT J
MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS

                      Atlanta   Central   East   North   SE   SW
Barrow
  Baldwin   Burke   Banks   Appling   Atkinson
Bartow
  Bibb   Columbia   Catoosa   Bacon   Baker
Butts
  Bleckley   Emanuel   Chattooga   Brantley   Ben Hill
Carroll
  Chattahoochee   Glascock   Clarke   Bryan   Berrien
Cherokee
  Crawford   Greene   Dade   Bulloch   Brooks
Clayton
  Crisp   Hancock   Dawson   Camden   Calhoun
Cobb
  Dodge   Jefferson   Elbert   Candler   Clay
Coweta
  Dooly   Jenkins   Fannin   Charlton   Clinch
DeKalb
  Harris   Lincoln   Floyd   Chatham   Coffee
Douglas
  Heard   McDuffie   Franklin   Effingham   Colquitt
Fayette
  Houston   Putnam   Gilmer   Evans   Cook
Forsyth
  Jones   Richmond   Gordon   Glynn   Decatur
Fulton
  Lamar   Screven   Habersham   Jeff Davis   Dougherty
Gwinnett
  Laurens   Taliaferro   Hall   Liberty   Early
Haralson
  Macon   Warren   Hart   Long   Echols
Henry
  Marion   Washington   Jackson   McIntosh   Grady
Jasper
  Meriwether   Wilkes   Lumpkin   Montgomery   Irwin
Newton
  Monroe       Madison   Pierce   Lanier
Paulding
  Muscogee       Morgan   Tattnall   Lee
Pickens
  Peach       Murray   Toombs   Lowndes
Rockdale
  Pike       Oconee   Ware   Miller
Spalding
  Pulaski       Oglethorpe   Wayne   Mitchell
Walton
  Talbot       Polk       Quitman
 
  Taylor       Rabun       Randolph
 
  Telfair       Stephens       Seminole
 
  Treutlen       Towns       Schley
 
  Troup       Union       Stewart
 
  Twiggs       Walker       Sumter
 
  Upson       White       Terrell
 
  Wheeler       Whitfield       Thomas
 
  Wilcox               Tift
 
  Wilkinson               Turner
 
  Johnson               Webster
 
                  Worth

Page 198 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT K
APPLICABLE CO-PAYMENTS
Children under age twenty-one (21), pregnant women, nursing facility residents
and Hospice care Members are exempted from co-payments.
There are no co-payments for family planning services and for emergency services
except as defined below.
Services can not be denied to anyone based on the inability to pay these
co-payments.

              Service   Additional Exceptions   Co-Pay Amount Ambulatory
Surgical
Centers       A $3 co-payment to be deducted from the surgical procedure code
billed. In the case of multiple surgical procedures, only one $3 amount will be
deducted per date of service.   FQHC/RHCs       A $2 co-payment on all FQHC and
RHC.   Outpatient       A $3 member co-payment is required on all non-emergency
outpatient hospital visits   Inpatient   Members who are admitted from an
emergency department or following the receipt of urgent care or are transferred
from a different hospital, from a skilled nursing facility, or from another
health facility are exempted from the inpatient co-payment.   A co-payment of
$12.50 will be imposed on hospital inpatient services   Emergency
Department       A $6 co-payment will be imposed if the Condition is not an
Emergency Medical Condition   Oral Maxiofacial
Surgery       A $2 Member co-payment will be imposed on all evaluation and
management procedure codes (99201 – 99499) billed by oral surgeons.  
Prescription
Drugs
             
 
      Drug Cost:   Co-pay Amount  
 
      <$10.01   $ .50  
 
      $10.01 — $25.00   $1.00  
 
      $25.01 — $50.00   $2.00  
 
      >$50.01   $3.00

Page 199 of 213

 



--------------------------------------------------------------------------------



 



ATTACHMENT L
INFORMATION MANAGEMENT AND SYSTEMS
(Published under separate cover)

     
Attachment L.1 – L.4
  Part 1 of 3
 
   
Attachment L.5 – L.6 (excluding L.5.8 & L.5.9)
  Part 2 of 3
 
   
Attachment L.5.8 – L.5.9
  Part 3 of 3

Page 200 of 213

 